

EXHIBIT 10.1



EXECUTION VERSION




--------------------------------------------------------------------------------

INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 4
Dated as of May 1, 2020
among
AP GAMING HOLDINGS, LLC,
as Holdings,
AP GAMING I, LLC,
as Borrower,
THE SUBSIDIARY LOAN PARTIES,
THE LENDERS PARTY HERETO
and
JEFFERIES FINANCE LLC,
as Administrative Agent
_________________


JEFFERIES FINANCE LLC,
as Lead Arranger and Bookrunner,




--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 4


This INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 4 (this “Agreement”),
dated as of May 1, 2020, is made by and among AP Gaming Holdings, LLC, a
Delaware limited liability company (“Holdings”), AP Gaming I, LLC, a Delaware
limited liability company (the “Borrower”), each “Subsidiary Loan Party” listed
on the signature pages hereto (each, a “Subsidiary Loan Party” and,
collectively, jointly and severally, the “Subsidiary Loan Parties”), Jefferies
Finance LLC, as Administrative Agent under the Existing Credit Agreement (as
defined below) (the “Administrative Agent”), and each of the Lenders party
hereto.
PRELIMINARY STATEMENTS:
(1)          Holdings, the Borrower, the Lenders party thereto from time to time
and the Administrative Agent are party to that certain First Lien Credit
Agreement, dated as of June 6, 2017 (as amended on December 6, 2017, as amended
and restated on February 7, 2018, as amended and restated as of October 5, 2018,
as amended as of August 30, 2019, and as further amended, restated,
supplemented, waived or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”).
(2)          The Borrower has requested that the Incremental Term Lenders (as
defined below) provide, pursuant to Section 2.21(a) of the Existing Credit
Agreement, Incremental Term Loans (as defined below) in an aggregate principal
amount of $95,000,000, the proceeds of which will be used by the Borrower for
general corporate purposes (including, without limitation, permitted
acquisitions, capital expenditures and transaction costs).
(3)           Each Incremental Term Lender who executes and delivers this
Agreement as an Incremental Term Lender will make Incremental Term Loans on the
Effective Date (as defined below) to the Borrower in an aggregate principal
amount equal to its Incremental Term Loan Commitment (as defined below).
(4)          With respect to this Agreement and the Incremental Term Loan
Commitments, Jefferies Finance LLC will act as the sole lead arranger (in such
capacity, the “Arranger”) and bookrunner.
(5)          The Administrative Agent, Holdings, the Borrower and the Lenders
party hereto (which Lenders constitute the Required Lenders) desire to
memorialize the terms of this Agreement and to make certain other changes set
forth herein and in the Amended Credit Agreement (as defined below) by amending,
in accordance with Sections 9.08(b) and 9.08(e) of the Existing Credit
Agreement, the Existing Credit Agreement as set forth below, such amendment to
become effective on the Effective Date.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
1

--------------------------------------------------------------------------------

SECTION 1.          Defined Terms.  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Amended Credit
Agreement.  In addition, as used in this Agreement, the following terms have the
meanings specified:


“Consent Form” shall mean a consent to this Agreement in the form of Exhibit A
hereto.
“Consenting Lender” shall mean each Lender who, on or prior to 2:00 p.m., New
York City time, on April 23, 2020 executes and delivers to the Administrative
Agent a Consent Form.
“Incremental Term Lender” shall mean a person with an Incremental Term Loan
Commitment on the Effective Date.
“Incremental Term Loan Commitment” shall mean, with respect to each Incremental
Term Lender, the commitment of such Incremental Term Lender to make Incremental
Term Loans to the Borrower on the Effective Date. The amount of each Incremental
Term Lender’s Incremental Term Loan Commitment as of the Effective Date is set
forth on Schedule 1 hereto. The aggregate amount of the Incremental Term Loan
Commitments of all Incremental Term Lenders as of the Effective Date is
$95,000,000.
“Incremental Term Loans” shall mean the Loans made pursuant to Section 2 of this
Agreement.
SECTION 2.          Incremental Term Loan Commitments; Incremental Term Loans.
On the Effective Date, each of the Incremental Term Lenders agrees to make
Incremental Term Loans to the Borrower in a principal amount equal to its
Incremental Term Loan Commitment. Unless previously terminated, the Incremental
Term Loan Commitments shall terminate at 11:59 p.m., New York City time, on the
Effective Date.
SECTION 3.          Requests for Incremental Term Loans. To request a Borrowing
of Incremental Term Loans on the Effective Date, the Borrower shall notify the
Administrative Agent of such request in writing not later than 5:00 p.m., New
York City time, one Business Day prior to the Effective Date (or such later time
as the Administrative Agent may agree).
SECTION 4.          Representations of the Loan Parties.  Each Loan Party hereby
represents and warrants to the other parties hereto as of the Effective Date
that:
(a)          this Agreement has been duly authorized, executed and delivered by
such Loan Party and constitutes a legal, valid and binding obligation of such
Loan Party enforceable against such Loan Party in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing;
(b)          the representations and warranties of the Borrower and each other
Loan Party contained in the Amended Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date (both before and after giving effect to the borrowing of the
Incremental Term Loans) with the same effect as though made on the Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in
2

--------------------------------------------------------------------------------

which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);
(c)          after giving effect to this Agreement, the execution and delivery
by each Loan Party of this Agreement and the performance by each Loan Party of
this Agreement and the Amended Credit Agreement (i) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by such Loan Party and (ii) will not (x) violate (A) any
provision of law, statute, rule or regulation applicable to such Loan Party, (B)
the certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of such Loan Party, (C) any applicable order of any court or any
rule, regulation or order of any Governmental Authority applicable to such Loan
Party or (D) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which such Loan Party is a
party or by which any of them or any of their property is or may be bound, (y)
be in conflict with, result in a breach of or constitute (alone or with due
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (x) or (y) of this clause (c), would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (z) result in the creation or imposition of any Lien upon or with
respect to (1) any property or assets now owned or hereafter acquired by such
Loan Party, other than the Liens created by the Loan Documents and Permitted
Liens, or (2) any Equity Interests of the Borrower now owned or hereafter
acquired by Holdings, other than Liens created by the Loan Documents or Liens
not prohibited by Section 6.02 of the Amended Credit Agreement; and
(d)          at the time of and immediately after giving effect to this
Agreement, no Default or Event of Default has occurred or is continuing.
SECTION 5.          Conditions of Effectiveness. Each of the effectiveness of
the amendments to the Existing Credit Agreement set forth herein and the
obligations of the Incremental Term Lenders to make Incremental Term Loans are
subject (at the time of or substantially concurrently with the making of such
Incremental Term Loans) to the satisfaction (or waiver by the Required Lenders
(immediately before giving effect to the incurrence of the Incremental Term
Loans) or a majority of the Incremental Term Lenders party hereto, as
applicable) of the following conditions (the date of such satisfaction or
waiver, the “Effective Date”):
(a)          The Administrative Agent (or its counsel) shall have received (i)
from Lenders constituting the Required Lenders immediately before giving effect
to the incurrence of the Incremental Term Loans, (ii) from each Incremental Term
Lender and (iii) from each of Holdings, the Borrower and the Subsidiary Loan
Parties, either (x) a counterpart of this Agreement signed on behalf of such
party (or, in the case of such Lenders, a Consent Form) or (y) written evidence
reasonably satisfactory to the Administrative Agent (which may include delivery
of a signed signature page of this Agreement by facsimile or other means of
electronic transmission (e.g., “pdf”)) that such party has signed a counterpart
of this Agreement.
(b)          The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each Loan Party dated the
Effective Date:
3

--------------------------------------------------------------------------------

(i)           either (x) attaching a copy of the certificate or articles of
incorporation, certificate of limited partnership, certificate of formation or
other equivalent constituent and governing documents, including all amendments
thereto, of such Loan Party, certified as of a recent date by the Secretary of
State (or other similar official) of the jurisdiction of its organization (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction and such certificates are available on a timely basis from such
jurisdiction) or (y) with respect to any Loan Party other than the Borrower or
Holdings, certifying there have been no changes to the certificate or articles
of incorporation, certificate of limited partnership, certificate of formation
or other equivalent constituent and governing documents of such Loan Party since
August 30, 2019 (the “Prior Amendment Closing Date”),
(ii)          attaching a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction and
such certificates are available on a timely basis from such jurisdiction) of
such Loan Party as of a recent date from such Secretary of State (or other
similar official),
(iii)          either (x) certifying that attached thereto is a true and
complete copy of the by-laws (or partnership agreement, limited liability
company agreement or other equivalent constituent and governing documents) of
such Loan Party as in effect on the Effective Date and at all times since a date
prior to the date of the resolutions described in clause (iv) below or (y) with
respect to any Loan Party other than the Borrower or Holdings, certifying that
there have been no changes to the by-laws (or partnership agreement, limited
liability company agreement or other equivalent constituent and governing
documents) of such Loan Party since the Prior Amendment Closing Date,
(iv)          certifying that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing
body) of such Loan Party (or its managing general partner or managing member)
authorizing the execution, delivery and performance of the Loan Documents
executed in connection with this Agreement to which such Loan Party is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Effective Date,
(v)          either (x) certifying as to the incumbency and specimen signature
of each officer executing any Loan Document executed in connection with this
Agreement on behalf of such Loan Party or (y) with respect to any Loan Party
other than Borrower or Holdings, certifying that there have been no changes to
the incumbency of such Loan Party since the Prior Amendment Closing Date, and
(vi)          certifying as to the absence of any pending proceeding for the
dissolution or liquidation of such Loan Party or, to the knowledge of such
person, threatening the existence of such Loan Party.
(c)          The Administrative Agent shall have received, on behalf of itself
and the Lenders, a written opinion of Paul, Weiss, Rifkind, Wharton & Garrison
LLP (A) dated the Effective Date, (B) addressed to the Administrative Agent and
the Lenders on the Effective Date and (C) in form and substance reasonably
satisfactory to the Administrative Agent covering such matters relating to this
Agreement as the Administrative Agent shall reasonably request.
(d)          The Administrative Agent shall have received all fees payable
thereto, on or prior to the Effective Date and, to the extent invoiced at least
three (3) Business Days prior to the Effective
4

--------------------------------------------------------------------------------

Date, reimbursement or payment of all reasonable and documented out-of-pocket
expenses (including reasonable fees, charges and disbursements of Cahill Gordon
& Reindel llp) required to be reimbursed or paid by the Loan Parties hereunder
or under any Loan Document on or prior to the Effective Date (which amounts may
be offset against the proceeds of the Loans made hereunder).
(e)          The Administrative Agent shall have received on or prior to three
(3) Business Days prior to the Effective Date all documentation and other
information of the type set forth in Section 3.25(a) of the Existing Credit
Agreement, to the extent such information has been requested by the
Administrative Agent not less than five (5) Business Days prior to the Effective
Date.
(f)          The Borrower shall have delivered to the Administrative Agent a
certificate from a Responsible Officer of the Borrower dated as of the Effective
Date to the effect set forth in Sections 4(b) and 4(d) hereof.
(g)          Each Lender party hereto that shall have requested a Beneficial
Ownership Certificate not less than five (5) Business Days prior to the
Effective Date shall have received such certificate at least three (3) Business
Days prior to the Effective Date (or such lesser time acceptable to such
Lender).
(h)          The Administrative Agent shall have received, for the account of
each Consenting Lender (other than a Defaulting Lender) holding outstanding Term
Loans as of the Effective Date immediately prior to the effectiveness of this
Agreement and the incurrence of the Incremental Term Loans, a fee equal to 1.00%
of the aggregate outstanding principal amount of the Term Loans held by such
Consenting Lender on the Effective Date immediately prior to the effectiveness
of this Agreement and the incurrence of the Incremental Term Loans.
SECTION 6.          Consent and Affirmation of the Loan Parties.  Each of the
Loan Parties, in its capacity as a guarantor under the Subsidiary Guarantee
Agreement or Holdings Guarantee and Pledge Agreement, as applicable, and a
pledgor under the other Security Documents to which it is a party, hereby (i)
consents to the execution, delivery and performance of this Agreement and agrees
that each of the Subsidiary Guarantee Agreement and the other Security Documents
to which it is a party is, and shall continue to be, in full force and effect
and is hereby in all respects ratified and confirmed on the Effective Date,
except that, on and after the Effective Date, each reference to “Credit
Agreement”, “First Lien Credit Agreement”, “thereunder”, “thereof” or words of
like import shall, unless the context otherwise requires, mean and be a
reference to the Amended Credit Agreement and (ii) confirms that the Security
Documents to which each of the Loan Parties is a party and all of the Liens on
Collateral described therein do, and shall continue to, secure the payment of
all of the Obligations.
SECTION 7.          Amendment of the Existing Credit Agreement.    On the
Effective Date, the Existing Credit Agreement shall be hereby amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Existing Credit Agreement attached as Annex A
hereto (the Existing Credit Agreement as so amended, the “Amended Credit
Agreement”) (to the extent necessary to permit the borrowing of the Incremental
Term Loans without triggering any adjustment of the Applicable Margin of the
Term B Loans that would otherwise be required by Section 2.21(b)(vii) of the
Existing Credit Agreement, such amendments are made with the consent of the
Required Lenders immediately before giving effect to the incurrence of the
Incremental Term Loans).
5

--------------------------------------------------------------------------------

SECTION 8.          Reference to and Effect on the Loan Documents.  (a) On and
after Effective Date, each reference in the Amended Credit Agreement to
“hereunder”, “hereof”, “Agreement”, “this Agreement” or words of like import and
each reference in the other Loan Documents to “Credit Agreement”, “First Lien
Credit Agreement”, “thereunder”, “thereof” or words of like import shall, unless
the context otherwise requires, mean and be a reference to the Amended Credit
Agreement. From and after the Effective Date, this Agreement shall be a Loan
Document under the Amended Credit Agreement.
(b)         The Security Documents and each other Loan Document, as specifically
amended by this Agreement, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed, and the respective
guarantees, pledges, grants of security interests and other agreements, as
applicable, under each of the Security Documents, notwithstanding the
consummation of the transactions contemplated hereby, shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties
under the Existing Credit Agreement and the Amended Credit Agreement. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Agreement.
(c)          The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
(d)          This Agreement shall constitute an “Incremental Assumption
Agreement”, the Incremental Term Lenders shall constitute “Incremental Term
Lenders” and “Lenders”, the Incremental Term Loans shall constitute “Incremental
Term Loans”, “Term B-1 Loans”, “Term Loans” and “Loans”, and the Incremental
Term Loan Commitments shall constitute “Incremental Term Loan Commitments”,
“Term Facility Commitments” and “Commitments”,  in each case, for all purposes
of the Amended Credit Agreement and the other Loan Documents.
(e)          This Agreement shall constitute notice to the Administrative Agent
required under Section 2.21(a) of the Existing Credit Agreement and each Lender
party hereto hereby waives any prior notice requirement under the Existing
Credit Agreement (and such shorter period is agreed to by the Administrative
Agent).
SECTION 9.          Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
.pdf or other electronic form shall be effective as delivery of a manually
executed original counterpart of this Agreement.
SECTION 10.       Amendments; Headings; Severability. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Lenders party
hereto.  The Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting this Agreement.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.


6

--------------------------------------------------------------------------------



SECTION 11.        Governing Law; Etc.
(a)          THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
(b)          EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 AND
9.15 OF THE EXISTING CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL
HEREIN.
SECTION 12.        No Novation.  This Agreement shall not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the Lien or priority of any Security Document
or any other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or instruments securing the same, which shall remain in full
force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith and except to the extent repaid as provided
herein.  This Agreement shall not constitute a novation of the Credit Agreement
or any other Loan Document.  Nothing implied in this Agreement or in any other
document contemplated hereby shall be construed as a release or other discharge
of any of the Loan Parties under any Loan Document from any of its obligations
and liabilities as a borrower, guarantor or pledgor under any of the Loan
Documents.
SECTION 13.        Notices.  All notices hereunder shall be given in accordance
with the provisions of Section 9.01 of the Amended Credit Agreement.
[Signature Pages Follow]


7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 
HOLDINGS:
           
AP GAMING HOLDINGS, LLC, a Delaware limited liability company
           
By:
/s/ David Lopez      
Name: David Lopez

     
Title: Chief Executive Officer, President and Secretary

           
BORROWER:
           
AP GAMING I, LLC, a Delaware limited liability company
           
By:
/s/ David Lopez      
Name: David Lopez
     
Title: Chief Executive Officer, President and Secretary
           
SUBSIDIARY LOAN PARTIES:
           
AP GAMING II, INC., a Delaware corporation
   
AP GAMING ACQUISITION, LLC, a Delaware limited liability company
   
AGS CAPITAL, LLC, a Delaware limited liability company
   
AGS LLC, a Delaware limited liability company
   
AGS CJ CORPORATION, a Delaware Corporation
   
AGS CJ HOLDINGS CORPORATION, a Delaware corporation
   
CADILLAC JACK, INC., a Georgia corporation
                   
By:
/s/ David Lopez      
Name: David Lopez
     
Title: Chief Executive Officer, President and Secretary
                 





[Incremental Assumption and Amendment Agreement No. 4]

--------------------------------------------------------------------------------






 
AGS CAPITAL, LLC, a Delaware limited liability company
           
By:
/s/ David Lopez      
Name: David Lopez
     
Title: Chief Executive Officer, President and Secretary
         







[Incremental Assumption and Amendment Agreement No. 4]

--------------------------------------------------------------------------------




 
JEFFERIES FINANCE LLC, as Administrative Agent
    and Incremental Term Lender
                   
By:
/s/ Paul Chisholm      
Name: Paul Chisholm

     
Title: Managing Director

 









[Incremental Assumption and Amendment Agreement No. 4]

--------------------------------------------------------------------------------

EXHIBIT A
CONSENT TO INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 4
CONSENT (this “Consent”) to the Incremental Assumption and Amendment Agreement
No. 4 (the “Agreement”), by and among AP Gaming Holdings, LLC, a Delaware
limited liability company, AP Gaming I, LLC, a Delaware limited liability
company, the Subsidiary Loan Parties party thereto, Jefferies Finance LLC, as
Administrative Agent, and each of the Lenders party thereto.  Capitalized terms
used in this Consent but not defined in this Consent have the meanings assigned
to such terms in the Agreement.
The undersigned Lender hereby irrevocably and unconditionally approves the
Agreement and consents to the amendments contained therein, in each case, in
respect of all of such Lender’s Loans and/or Commitments held on the date 
hereof.
IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

           
as a Lender (type name of the legal entity)
             
By:
       
Name:
       
Title:
           
If a second signature is necessary:
             
By:
       
Name:
       
Title:
   



Name of Fund Manager (if any):__________________





--------------------------------------------------------------------------------



SCHEDULE 1


Incremental Term Loan Commitments


Incremental Term Lender
Incremental Term Loan Commitment
Jefferies Finance LLC
$95,000,000
Total:
$95,000,000






--------------------------------------------------------------------------------

ANNEX A
[See attached.]







--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT



Dated as of June 6, 2017,
as amended on December 6, 2017,


as amended and restated on February 7, 2018,


as amended and restated on October 5, 2018,


and
as amended on August 30, 2019,


and


as amended on May 1, 2020,
among

AP GAMING HOLDINGS, LLC,
as Holdings,

AP GAMING I, LLC,
as Borrower,

THE LENDERS PARTY HERETO,

JEFFERIES FINANCE LLC,
as Administrative Agent,
_________________

JEFFERIES FINANCE LLC,
and
MACQUARIE CAPITAL (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners,
_________________

APOLLO GLOBAL SECURITIES, LLC,
as Co-Manager

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS

   
Page
     
ARTICLE I
Definitions
       
Section 1.01
Defined Terms
1
Section 1.02
Terms Generally
5356
Section 1.03
Effectuation of Transactions
5356
Section 1.04
Exchange Rates; Currency Equivalents
5456
Section 1.05
Timing of Payment or Performance
5457
Section 1.06
Times of Day
5457
     
ARTICLE II
The Credits
       
Section 2.01
Commitments
5457
Section 2.02
Loans and Borrowings
5557
Section 2.03
Requests for Borrowings
5558
Section 2.04
Swingline Loans
5659
Section 2.05
Letters of Credit
5760
Section 2.06
Funding of Borrowings
6265
Section 2.07
Interest Elections
6366
Section 2.08
Termination and Reduction of Commitments
6467
Section 2.09
Repayment of Loans; Evidence of Debt
6568
Section 2.10
Repayment of Term Loans and Revolving Facility Loans
6568
Section 2.11
Prepayment of Loans
6770
Section 2.12
Fees
6872
Section 2.13
Interest
6974
Section 2.14
Alternate Rate of Interest
7074
Section 2.15
Increased Costs
7175
Section 2.16
Break Funding Payments
7276
Section 2.17
Taxes
7277
Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
7580
Section 2.19
Mitigation Obligations; Replacement of Lenders
7781
Section 2.20
Illegality
7882
Section 2.21
Incremental Commitments
7882
Section 2.22
Defaulting Lender
8690
     
ARTICLE III
Representations and Warranties
       
Section 3.01
Organization; Powers
8892
Section 3.02
Authorization
8892
Section 3.03
Enforceability
8893
Section 3.04
Governmental Approvals
8893
Section 3.05
Financial Statements
8993
Section 3.06
No Material Adverse Effect
8993
Section 3.07
Title to Properties; Possession Under Leases
8994
Section 3.08
Subsidiaries
9094
Section 3.09
Litigation; Compliance with Laws
9094
Section 3.10
Federal Reserve Regulations
9095

-i-

--------------------------------------------------------------------------------




    Page
     
Section 3.11
Investment Company Act
9095
Section 3.12
Use of Proceeds
9095
Section 3.13
Tax Returns
9195
Section 3.14
No Material Misstatements
9196
Section 3.15
Employee Benefit Plans
9296
Section 3.16
Environmental Matters
9296
Section 3.17
Security Documents
9297
Section 3.18
Location of Real Property and Leased Premises
9398
Section 3.19
Solvency
9398
Section 3.20
Labor Matters
9498
Section 3.21
Insurance
9499
Section 3.22
No Default
9499
Section 3.23
Intellectual Property; Licenses, Etc.
9499
Section 3.24
Senior Debt
9499
Section 3.25
USA PATRIOT Act; OFAC
9499
Section 3.26
Foreign Corrupt Practices Act
9599
     
ARTICLE IV
Conditions of Lending
       
Section 4.01
All Credit Events
95100
Section 4.02
[Reserved]
96100
     
ARTICLE V
Affirmative Covenants
       
Section 5.01
Existence; Business and Properties
96100
Section 5.02
Insurance
96101
Section 5.03
Taxes
97102
Section 5.04
Financial Statements, Reports, etc.
97102
Section 5.05
Litigation and Other Notices
99104
Section 5.06
Compliance with Laws
100104
Section 5.07
Maintaining Records; Access to Properties and Inspections
100104
Section 5.08
Use of Proceeds
100105
Section 5.09
Compliance with Environmental Laws
100105
Section 5.10
Further Assurances; Additional Security
100105
Section 5.11
Rating
102107
Section 5.12
Compliance with the USA Patriot Act, Anti-Corruption Laws and Sanctions Laws
103107
     
ARTICLE VI
Negative Covenants
       
Section 6.01
Indebtedness
103107
Section 6.02
Liens
108113
Section 6.03
Sale and Lease-Back Transactions
113118
Section 6.04
Investments, Loans and Advances
113118
Section 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions
117122
Section 6.06
Dividends and Distributions
119124
Section 6.07
Transactions with Affiliates
121126
Section 6.08
Business of the Borrower and the Subsidiaries
124129


-ii-

--------------------------------------------------------------------------------




    Page
     
Section 6.09
Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.
124129
Section 6.10
Fiscal Year
126132
Section 6.11
Net First Lien Leverage Ratio
126132
     
ARTICLE VI
Holdings Negative Covenants
             
ARTICLE VII
Events of Default
       
Section 7.01
Events of Default
127132
Section 7.02
Treatment of Certain Payments
129135
Section 7.03
Right to Cure
130135
     
ARTICLE VIII
The Agents
       
Section 8.01
Appointment
130136
Section 8.02
Delegation of Duties
131136
Section 8.03
Exculpatory Provisions
131137
Section 8.04
Reliance by Agents
132137
Section 8.05
Notice of Default
132138
Section 8.06
Non-Reliance on Agents and Other Lenders
133138
Section 8.07
Indemnification
133138
Section 8.08
Agent in Its Individual Capacity
133139
Section 8.09
Successor Administrative Agent
134139
Section 8.10
Arrangers and Co-Manager
134140
Section 8.11
Security Documents, Collateral Agent and Collateral Agent
134140
Section 8.12
Right to Realize on Collateral and Enforce Guarantees
135140
Section 8.13
Withholding Tax
135141
Section 8.14
Certain ERISA Matters
141
     
ARTICLE IX
Miscellaneous
       
Section 9.01
Notices; Communications
137142
Section 9.02
Survival of Agreement
138143
Section 9.03
Binding Effect
138143
Section 9.04
Successors and Assigns
138144
Section 9.05
Expenses; Indemnity
143148
Section 9.06
Right of Set-off
144150
Section 9.07
Applicable Law
145150
Section 9.08
Waivers; Amendment
145150
Section 9.09
Interest Rate Limitation
148153
Section 9.10
Entire Agreement
148153
Section 9.11
WAIVER OF JURY TRIAL
148153
Section 9.12
Severability
148154
Section 9.13
Counterparts
148154
Section 9.14
Headings
148154
Section 9.15
Jurisdiction; Consent to Service of Process
148154



-iii-

--------------------------------------------------------------------------------






    Page
     
Section 9.16
Confidentiality
149154
Section 9.17
Platform; Borrower Materials
149155
Section 9.18
Release of Liens and Guarantees
150155
Section 9.19
Judgment Currency
151157
Section 9.20
USA PATRIOT Act Notice
152157
Section 9.21
Affiliate Lenders
152158
Section 9.22
Agency of the Borrower for the Loan Parties
153158
Section 9.23
No Liability of the Issuing Banks
153158
Section 9.24
Application of Gaming Laws
153159
Section 9.25
Acknowledgment and Consent to Bail-In of EEAAffected Financial Institutions
154160
Section 9.26
First Amended and Restated Credit Agreement; Effectiveness of Amendment and
Restatement
155160
Section 9.27
Acknowledgement Regarding Any Supported QFCs
160













-iv-

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT, dated as of October 5,
2018 (this “Agreement”), among AP GAMING HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), AP GAMING I, LLC, a Delaware limited liability
company (the “Borrower”), the LENDERS party hereto from time to time, and
JEFFERIES FINANCE LLC, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Lenders and Collateral Agent for the Secured
Parties.
WHEREAS, Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent entered into that certain First Lien Credit Agreement,
dated as of June 6, 2017, as amended on December 6, 2017 by the 2017 Incremental
Assumption Agreement (the “Original Credit Agreement”);
WHEREAS, the Borrower entered into that certain Incremental Assumption and
Amendment Agreement (the “February 2018 Incremental Assumption and Amendment
Agreement”), dated as of February 7, 2018, by and among Holdings, the Borrower,
the Subsidiary Loan Parties party thereto, the Lenders party thereto and the
Administrative Agent, under which certain Lenders extended credit to the
Borrower in the form of Refinancing Term Loans consisting of Term B Loans, and
in connection therewith the Original Credit Agreement was amended and restated
(the Original Credit Agreement, as amended and restated on February 7, 2018, the
“First Amended and Restated Credit Agreement”);
WHEREAS, the Borrower has entered into that certain Incremental Assumption and
Amendment Agreement No. 2 (the “October 2018 Incremental Assumption and
Amendment Agreement”), dated as of October 5, 2018 (the “October 2018 Effective
Date”), by and among Holdings, the Borrower, the Subsidiary Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent, under which
certain Lenders (such Lenders, the “October 2018 Term B Lenders”) are extending
credit to the Borrower in the form of (i) Refinancing Term Loans consisting of
Term B Loans in an aggregate principal amount of $508,723,370.92 (such Loans,
the “October 2018 Refinancing Term B Loans”) and (ii) Incremental Term Loans
consisting of Term B Loans in an aggregate principal amount of $30,000,000 (the
“Incremental Term B Loans” and, together with the October 2018 Refinancing Term
B Loans, the “October 2018 Term B Loans”); and
WHEREAS, the Administrative Agent, Holdings, the Borrower and the October 2018
Term B Lenders have agreed to amend and restate the First Amended and Restated
Credit Agreement as provided in this Agreement.
NOW, THEREFORE, the First Amended and Restated Credit Agreement shall be, and
hereby is, amended and restated in its entirety as follows:
ARTICLE I

Definitions
Section 1.01          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:
“2017 Incremental Assumption Agreement” shall mean that certain Incremental
Assumption Agreement, dated as of December 6, 2017, by and among Holdings, the
Borrower, the Subsidiary Loan Parties party thereto, the Lenders party thereto
and the Administrative Agent.
“2017 Transactions” shall have the meaning assigned to such term in the Original
Credit Agreement.
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate determined on
such day at approximately 11:00 a.m. (London time) by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto
1

--------------------------------------------------------------------------------

if the ICE Benchmark Administration is no longer making a LIBO Rate available)
for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the ICE Benchmark Administration
(or the successor thereto if the ICE Benchmark Administration is no longer
making a LIBO Rate available) as an authorized vendor for the purpose of
displaying such rates).  Any change in such rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.
“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.
“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of (x) (a)
the LIBO Rate in effect for such Interest Period divided by (b) one minus the
Statutory Reserves applicable to such Eurocurrency Borrowing, if any; provided
that if the Adjusted LIBO Rate shall be less than zero pursuant to this clause
(x), such interest rate shall be deemed to be zero and (y) in the case of
Eurocurrency Borrowings composed of Eurocurrency Term Loans or Eurocurrency
Revolving Loans, 1.00%.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.
“Administrative Agent Fee Letter” shall mean that certain Fee Letter, dated as
of the Closing Date by and among the Borrower and Jefferies Finance LLC.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified. For
purposes of this Agreement and the other Loan Documents, Jefferies LLC and its
Affiliates shall be deemed to be Affiliates of Jefferies Finance LLC and its
Affiliates.
“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.21(a).
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as amended, restated, supplemented or otherwise
modified from time to time.
2

--------------------------------------------------------------------------------

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.
“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent,
whether in the form of interest rate, margin, original issue discount, up-front
fees, rate floors or otherwise; provided, that original issue discount and
up-front fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the life of such Loans (or Pari Term Loans, if
applicable)); and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees and customary
consent fees for an amendment paid generally to consenting lenders.
“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
dollars and any other currency other than Dollars as may be acceptable to the
Administrative Agent and the applicable Issuing Bank with respect thereto in
their sole discretion.
“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.
“Amendment No. 4” shall mean that certain Incremental Assumption and Amendment
Agreement No. 4, dated as of May 1, 2020, by and among Holdings, the Borrower,
the Subsidiary Loan Parties, the Administrative Agent and the Lenders party
thereto.
“Amendment No. 4 Effective Date” shall mean the “Effective Date” as defined in
Amendment No. 4.
“Amendment No. 4 Loans” shall mean the Term B-1 Loans funded on the Amendment
No. 4 Effective Date.
“Applicable Commitment Fee” shall mean for any day (i) 0.50% per annum or
(ii) with respect to any Other Revolving Facility Commitments, the “Applicable
Commitment Fee” set forth in the applicable Incremental Assumption Agreement.
“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).
“Applicable Margin” shall mean for any day, (i) with respect to any Term B
Loan,  3.50% per annum in the case of any Eurocurrency Loan and 2.50% per annum
in the case of any ABR Loan; provided that if the Borrower receives a corporate
credit rating of at least B1 from Moody’s at any time after the October 2018
Effective Date, the Applicable Margin with respect to any Term B Loan shall be
3.25% per annum in the case of any Eurocurrency Loan and 2.25% per annum in the
case of any ABR Loan, in each case, at all times thereafter regardless of any
future rating, (ii) with respect to any Term B-1 Loan, 13.00% per annum in the
case of any Eurocurrency Loan and 12.00% per annum in the case of any ABR Loan,
(iii) with respect to any Initial Revolving Loan, 3.50% per annum in the case of
any Eurocurrency Loan and 2.50% per annum in the case of any ABR Loan; provided
that if the Borrower receives a corporate credit rating of at least B1 from
Moody’s at any time after the Effective Date, the Applicable Margin with respect
to any Initial Revolving Loan shall be 3.25% per annum in the case of any
Eurocurrency Loan and 2.25% per annum in the case of any ABR Loan, in each case,
at all times thereafter regardless of any future rating and (iiiiv) with respect
to any Other Term Loan or Other Revolving Loan, the “Applicable Margin” set
forth in the Incremental Assumption Agreement relating thereto.
 “Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash
Flow Interim Period, as the case may be.
“Applicable Premium” shall mean (i) prior to May 1, 2022, the Make-Whole Premium
and (ii) on or after May 1, 2022 but prior to November 1, 2022, the Call
Premium.
3

--------------------------------------------------------------------------------

“Applicable Premium Trigger Event” shall mean (a) the acceleration of the
Obligations in respect of the Amendment No. 4 Loans for any reason, including,
but not limited to, acceleration in accordance with Section 7.01, including as a
result of the commencement of any proceeding under any Debtor Relief Law or (b)
the satisfaction, release, payment, restructuring, reorganization, replacement,
reinstatement, defeasance or compromise of any of the Obligations in respect of
the Amendment No. 4 Loans in any proceeding under any Debtor Relief Law,
foreclosure (whether by power of judicial proceeding or otherwise) or deed in
lieu of foreclosure or the making of a distribution of any kind in any
proceeding under any Debtor Relief Law to any Agent, for the account of the
Lenders in full or partial satisfaction of the Obligations in respect of the
Amendment No. 4 Loans.
“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).
“Arrangers” shall mean Jefferies Finance LLC and Macquarie Capital (USA) Inc.
“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of, any asset or assets of the Borrower or
any Subsidiary.
“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A to the Original
Credit Agreement or such other form as shall be approved by the Administrative
Agent and reasonably satisfactory to the Borrower.
“Assignor” shall have the meaning assigned to such term in Section 9.04(i).
“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such Class
and, in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings, Swingline Loans, Swingline Borrowings and Letters of Credit, the
date of termination of the Revolving Facility Commitments of such Class.
“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure of such Revolving Facility Lender at such time.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit”.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership of the Borrower pursuant to the Beneficial Ownership
Regulation.
4

--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.
“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.
“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans,
$1,000,000, (b) in the case of ABR Loans, $1,000,000 and (c) in the case of
Swingline Loans, $500,000.
“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000,
(b) in the case of ABR Loans, $250,000 and (c) in the case of Swingline Loans,
$250,000.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1 to the
Original Credit Agreement or another form approved by the Administrative Agent.
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.
“Call Premium” shall have the meaning assigned to such term in Section
2.11(a)(ii).
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.
“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of the Borrower or its Subsidiaries, or of
a special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing on the Closing Date or created thereafter that
(a) initially were not included on the consolidated balance sheet of the
Borrower as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the Borrower and its Subsidiaries were
required to be characterized as capital lease obligations upon such
consolidation, in either case, due to a change in
5

--------------------------------------------------------------------------------

accounting treatment or otherwise, or (b) did not exist on the Closing Date and
were required to be characterized as capital lease obligations but would not
have been required to be treated as capital lease obligations on the Closing
Date had they existed at that time, shall for all purposes not be treated as
Capitalized Lease Obligations or Indebtedness.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances under the sole dominion and control of the Collateral Agent or,
if the Administrative Agent and each Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable Issuing Bank.  “Cash Collateral” and “Cash Collateralization” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay-in-kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions, the
2017 Transactions, the February 2018 Repricing Transactions, the October 2018
Transactions or upon entering into a Permitted Receivables Financing, and
(c) the amortization of debt discounts, if any, or fees in respect of Hedging
Agreements; provided, that Cash Interest Expense shall exclude any one time
financing fees, including those paid in connection with the Transactions, the
2017 Transactions, the February 2018 Repricing Transactions, the October 2018
Transactions or upon entering into a Permitted Receivables Financing or any
amendment of this Agreement.
“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.
“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.
A “Change in Control” shall be deemed to occur if:
(a)          (i) at any time prior to a Qualified IPO, (x) the Permitted Holders
shall at any time cease to have, directly or indirectly, the power to vote or
direct the voting of at least 35% of the Voting Stock of the Borrower or (y) any
person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person, entity or
“group” and its subsidiaries and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
the Permitted Holders, shall at any time have acquired direct or indirect
beneficial ownership (as defined in
6

--------------------------------------------------------------------------------

Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of a percentage of the voting
power of the outstanding Voting Stock of the Borrower that is greater than the
percentage of such voting power of such Voting Stock in the aggregate, directly
or indirectly, beneficially owned by the Permitted Holders or (ii) at any time
on and after a Qualified IPO, any person, entity or “group” (within the meaning
of Section 13(d) or 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person, entity or “group” and its subsidiaries and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders (or any
holding company parent of the Borrower owned directly or indirectly by the
Permitted Holders), shall at any time have acquired direct or indirect
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of voting power of the outstanding Voting Stock of the Borrower having more
than the greater of (A) 35% of the ordinary voting power for the election of
directors of the Borrower and (B) the percentage of the ordinary voting power
for the election of directors of the Borrower owned in the aggregate, directly
or indirectly, beneficially, by the Permitted Holders, unless in the case of
either clause (i) or (ii) of this clause (a), the Permitted Holders have, at
such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the members of the Board
of Directors of the Borrower;
(b)          at any time on or after a Qualified IPO, during any period of
twelve (12) consecutive months, a majority of the seats (other than vacant
seats) on the Board of Directors of the Borrower shall be occupied by
individuals who were neither (1) nominated by the Board of Directors of the
Borrower or a Permitted Holder, (2) appointed, approved or ratified by directors
so nominated nor (3) appointed by a Permitted Holder; or
(c)          Holdings shall fail to beneficially own, directly or indirectly,
100% of the issued and outstanding Equity Interests of the Borrower (other than
in connection with a Qualified IPO of the Borrower).
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, or any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under this clauses (x) and (y) be deemed to be a
“Change in Law” but only to the extent a Lender is imposing applicable increased
costs or costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.15 generally on other borrowers of
loans under U.S. cash flow senior secured credit facilities.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term B Loans, Term B-1
Loans, Other Term Loans, Initial Revolving Loans, Extended Revolving Loans or
Other Revolving Loans; and (b) when used in respect of any Commitment, whether
such Commitment is in respect of a commitment to make Term B Loans, Term B-1
Loans, Other Term Loans, Initial Revolving Loans, Extended Revolving Loans or
Other Revolving Loans.  Other Term Loans or Extended Revolving Loans or Other
Revolving Loans that have different
7

--------------------------------------------------------------------------------

terms and conditions (together with the Commitments in respect thereof) from the
Term B Loans, the Term B-1 Loans or the Initial Revolving Loans, respectively,
or from other Other Term Loans or other Extended Revolving Loans or Other
Revolving Loans, as applicable, shall each be construed to be in separate and
distinct Classes.  All Term B Loans outstanding on the October 2018 Effective
Date (after giving effect to the incurrence of the October 2018 Term B Loans)
shall be part of the same Class.


“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).
“Closing Date” shall mean June 6, 2017.
“Co-Manager” shall mean Apollo Global Securities, LLC.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Co-Investors” shall mean each of (a) the Fund and the Fund Affiliates
(excluding any of their portfolio companies) and (b) the Management Group.
“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Administrative Agent,
the Collateral Agent or any Subagent for the benefit of the Secured Parties
pursuant to any Security Document.
“Collateral Agent” shall mean Jefferies Finance LLC acting as collateral agent
for the Secured Parties, together with its successors and permitted assigns in
such capacity.
“Collateral Agreement” shall mean the Collateral Agreement dated as of the
Closing Date as amended, restated, supplemented or otherwise modified from time
to time, among the Borrower, each Subsidiary Loan Party and the Collateral
Agent.
“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Sections 5.10(d), (e) and (g) and Schedule 5.10 to the Original
Credit Agreement):
(a)          on the Closing Date, the Collateral Agent shall have received
(i) from the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement, (ii) from each Subsidiary Loan Party, a counterpart of the
Subsidiary Guarantee Agreement, (iii) from Holdings, a counterpart of the
Holdings Guarantee and Pledge Agreement and (iv) from the Custodian, AP Gaming
II, Inc., AGS LLC, AGS Capital, LLC and the Borrower, a counterpart of the
Custodian Agreement, in each case duly executed and delivered on behalf of such
person;
(b)          on the Closing Date, (i)(x) all outstanding Equity Interests of the
Borrower and all other outstanding Equity Interests, in each case, directly
owned by the Loan Parties, other than Excluded Securities, and (y) all
Indebtedness owing to any Loan Party (other than Holdings), other than Excluded
Securities, shall have been pledged pursuant to the Collateral Agreement or the
Holdings Guarantee and Pledge Agreement, as applicable, and (ii) subject to the
terms of the Custodian Agreement, the Collateral Agent shall have received
certificates or other instruments (if any) representing such Equity Interests
(other than certificates or instruments included on Schedule 5.10 to the
Original Credit Agreement, which shall be delivered to the Collateral Agent
after the Closing Date pursuant to Section 5.10) and any notes or other
instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note powers or other instruments of
transfer with respect thereto endorsed in blank;
(c)          in the case of any person that becomes a Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received (i) a
supplement to the Collateral Agreement and the Subsidiary Guarantee Agreement,
(ii) supplements to the other Security Documents, if applicable, in the form
specified therefor or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of such Subsidiary
Loan Party, and (iii) certificates or other instruments (if any) representing
all Equity Interests (other than Excluded Securities) directly owned by such
Subsidiary Loan Party and any notes or other instruments
8

--------------------------------------------------------------------------------

required to be delivered pursuant to the applicable Security Documents, together
with stock powers, note powers or other instruments of transfer with respect
thereto endorsed in blank;


(d)          after the Closing Date, (x) all outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date and
(y) subject to Section 5.10(g) and, without duplication of clause (c)(iii)
above, all Equity Interests, all notes and other instruments directly acquired
by a Loan Party (other than Holdings) after the Closing Date (including the
Equity Interests of any Special Purpose Receivables Subsidiary established after
the Closing Date), other than Excluded Securities, shall have been pledged and,
to the extent certificated, delivered to the Collateral Agent pursuant to the
Collateral Agreement, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;
(e)          on the Closing Date and at all times thereafter, except as
otherwise contemplated by this Agreement or any Security Document, all documents
and instruments, including Uniform Commercial Code financing statements, and
filings with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions required by the applicable Requirement
of Law or reasonably requested by the Collateral Agent to be delivered, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been delivered, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;
(f)          within (x) 90 days after the Closing Date with respect to the
Mortgaged Property set forth on Schedule 1.01(B) to the Original Credit
Agreement (or such later date as the Collateral Agent may agree) and (y) within
the time periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens at the time of recordation thereof, (ii) with
respect to the Mortgage encumbering each such Mortgaged Property, opinions of
counsel regarding the enforceability, due authorization, execution and delivery
of the Mortgages and such other matters customarily covered in real estate
counsel opinions as the Collateral Agent may reasonably request, in form and
substance reasonably acceptable to the Collateral Agent, (iii) with respect to
each such Mortgaged Property, the Flood Documentation and (iv) such other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property;
(g)          within (x) 90 days after the Closing Date with respect to the
Mortgaged Property set forth on Schedule 1.01(B) to the Original Credit
Agreement (or such later date as the Collateral Agent may agree) and (y) within
the time periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) a policy or policies or marked up unconditional binder of title
insurance with respect to each such Mortgaged Property located in the United
States of America, or a date down and modification endorsement, if available,
paid for by the Borrower, issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid Lien on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such customary endorsements (including zoning endorsements where
reasonably appropriate and available), coinsurance and reinsurance as the
Collateral Agent may reasonably request and which are available at commercially
reasonable rates in the jurisdiction where the applicable Mortgaged Property is
located, and, with respect to any such property located in a state in which a
zoning endorsement is not available at commercially reasonable rates, a zoning
report from a recognized vendor or zoning compliance letter from the applicable
municipality in a form
9

--------------------------------------------------------------------------------

reasonably acceptable to the Collateral Agent, as the Collateral Agent may
reasonably request with respect to properties located in the United States of
America and (ii) a survey of each Mortgaged Property (including all
improvements, easements and other customary matters thereon reasonably required
by the Collateral Agent), as applicable, for which all necessary fees (where
applicable) have been paid with respect to properties located in the United
States of America, which is (A) complying in all material respects with the
minimum detail requirements of the American Land Title Association and American
Congress of Surveying and Mapping as such requirements are in effect on the date
of preparation of such survey and (B) sufficient for such title insurance
company to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Collateral Agent;


(h)          the Collateral Agent shall have received on the Closing Date,
evidence of the insurance and related endorsements required by the terms of
Section 5.02 hereof; and
(i)          after the Closing Date, the Collateral Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Collateral Agreement, and (ii) upon reasonable request by
the Collateral Agent, evidence of compliance with any other requirements of
Section 5.10.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment and (b) with respect to any
Swingline Lender, its Swingline Commitment (it being understood that a Swingline
Commitment does not increase the applicable Swingline Lender’s Revolving
Facility Commitment).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided, that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.
“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capitalized Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrower and the Subsidiaries determined on
a consolidated basis on such date in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,
(i)                    any net after-tax extraordinary, nonrecurring or unusual
gains or losses or income or expense or charge (less all fees and expenses
relating thereto), including any severance,
10

--------------------------------------------------------------------------------

relocation or other restructuring expenses, any expenses related to any New
Project or any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to facilities closing costs, curtailments or modifications to pension
and post-retirement employee benefit plans, excess pension charges, acquisition
integration costs, facilities opening costs, signing, retention or completion
bonuses, and expenses or charges related to any offering of Equity Interests or
debt securities of the Borrower, Holdings or any Parent Entity, any Investment,
acquisition, Disposition, recapitalization or issuance, repayment, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses, charges or change in control payments
related to the Transactions, the 2017 Transactions, the February 2018 Repricing
Transactions or the October 2018 Transactions (including any costs relating to
auditing prior periods, any transition-related expenses, and Transaction
Expenses incurred before, on or after the Closing Date), in each case, shall be
excluded,


(ii)                    any net after-tax income or loss from Disposed of,
abandoned, closed or discontinued operations or fixed assets and any net
after-tax gain or loss on the Dispositions of Disposed of, abandoned, closed or
discontinued operations or fixed assets shall be excluded,
(iii)                    any net after-tax gain or loss (less all fees and
expenses or charges relating thereto) attributable to business Dispositions or
asset Dispositions other than in the ordinary course of business (as determined
in good faith by the management of the Borrower) shall be excluded,
(iv)                    any net after-tax income or loss (less all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of indebtedness, Hedging Agreements or other derivative instruments shall be
excluded,
(v)                    (A) the Net Income for such period of any person that is
not a subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof (other than an Unrestricted Subsidiary of such referent
person) in respect of such period and (B) the Net Income for such period shall
include any dividend, distribution or other payment in cash (or to the extent
converted into cash) received by the referent person or a subsidiary thereof
(other than an Unrestricted Subsidiary of such referent person) from any person
in excess of, but without duplication of, the amounts included in subclause (A),
(vi)                    the cumulative effect of a change in accounting
principles during such period shall be excluded,
(vii)                  effects of purchase accounting adjustments (including the
effects of such adjustments pushed down to such person and its subsidiaries) in
component amounts required or permitted by GAAP, resulting from the application
of purchase accounting or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,
(viii)                 any impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles and other fair value
adjustments arising pursuant to GAAP, shall be excluded,
(ix)                    any non-cash compensation charge or expenses realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded,
11

--------------------------------------------------------------------------------

(x)                     accruals and reserves that are established or adjusted
within twelve months after the Closing Date and that are so required to be
established or adjusted in accordance with GAAP or as a result of adoption or
modification of accounting policies shall be excluded,


(xi)                    non-cash gains, losses, income and expenses resulting
from fair value accounting required by the applicable standard under GAAP and
related interpretation shall be excluded,
(xii)                   [Reserved],
(xiii)                  any non-cash charges for deferred tax asset valuation
allowances shall be excluded,
(xiv)                 any currency translation gains and losses related to
currency remeasurements of Indebtedness, and any net loss or gain resulting from
Hedging Agreements for currency exchange risk, shall be excluded,
(xv)                  any deductions attributable to minority interests shall be
excluded,
(xvi)                 (A) the non-cash portion of “straight-line” rent expense
shall be excluded and (B) the cash portion of “straight-line” rent expense which
exceeds the amount expensed in respect of such rent expense shall be included,
(xvii)                 (A) to the extent covered by insurance and actually
reimbursed, or, so long as such person has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (x) not denied by the
applicable carrier in writing within 180 days and (y) in fact reimbursed within
365 days following the date of such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption shall be
excluded; and (B) amounts estimated in good faith to be received from insurance
in respect of lost revenues or earnings in respect of liability or casualty
events or business interruption shall be included (with a deduction for amounts
actually received up to such estimated amount to the extent included in Net
Income in a future period), and
(xviii)               without duplication, an amount equal to the amount of
distributions actually made to any parent or equity holder of such person in
respect of such period in accordance with Section 6.06(b)(v) shall be included
as though such amounts had been paid as income taxes directly by such person for
such period.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since December 31,
2013, determined on a consolidated basis in accordance with GAAP, as set forth
on the consolidated balance sheet of the Borrower as of the last day of the
fiscal quarter most recently ended for which financial statements have been (or
were required to be) delivered pursuant to Section 5.04(a) or 5.04(b), as
applicable, calculated on a Pro Forma Basis after giving effect to any
acquisition or Disposition of a person or assets that may have occurred on or
after the last day of such fiscal quarter.  For purposes of testing whether any
Lien, Investment, Immaterial Subsidiary, Disposition, Indebtedness or other item
that is incurred (or made) based on a basket or threshold related to
Consolidated Total Assets, such item shall be permitted if such basket or
threshold was available on the date of such incurrence (or making) even if
Consolidated Total Assets subsequently decreases.
“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).
12

--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Covenant Relief Period” shall mean the period commencing on the Amendment No. 4
Effective Date and ending on the Covenant Relief Period Termination Date.
“Covenant Relief Period Termination Date” shall mean the earlier of (a) the date
that is two Business Days after the date on which the Administrative Agent
receives a Covenant Relief Period Termination Notice from Borrower and (b) the
date on which the Administrative Agent receives from the Borrower a certificate
of a Financial Officer of the Borrower demonstrating compliance with the
Financial Covenant as of December 31, 2021.
“Covenant Relief Period Termination Notice” shall mean a certificate of a
Financial Officer of the Borrower (a) stating that the Borrower irrevocably
elects to terminate the Covenant Relief Period effective as of the date that is
two Business Days after the date set forth on such certificate and (b)
demonstrating Pro Forma Compliance, as of the last day of the Test Period most
recently ended prior to such date, with the Financial Covenant as in effect
immediately prior to the effectiveness of Amendment No. 4.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a)          $30,000,000, plus
(b)          the Cumulative Retained Excess Cash Flow Amount at such time, plus
(c)          the aggregate amount of proceeds received after the Closing Date
and prior to such time that would have constituted Net Proceeds pursuant to
clause (a) of the definition thereof, except for the operation of clause (x),
(y) or (z) of the second proviso thereof (the “Below Threshold Asset Sale
Proceeds”), plus
(d)          (i) the cumulative amount of proceeds (including cash and the fair
market value (as determined in good faith by the Borrower) of property other
than cash) from the sale of Equity Interests of the Borrower, Holdings or any
Parent Entity after the Closing Date and on or prior to such time (including
upon exercise of warrants or options), which proceeds have been contributed as
common equity to the capital of the Borrower, and (ii) common Equity Interests
of the Borrower, Holdings or any Parent Entity issued upon conversion of
Indebtedness after the Closing Date (other than Indebtedness that is
contractually subordinated to the Loan Obligations in right of payment) of the
Borrower or any Subsidiary owed to a person other than the Borrower or a
Subsidiary not previously applied for a purpose other than use in the Cumulative
Credit; provided, that this clause (d) shall exclude Permitted Cure Securities,
proceeds of Equity Interests referred to in Section 6.01(p), proceeds of
Excluded Contributions, sales of Equity Interests financed as contemplated by
Section 6.04(e) or used as described in clause (ix) of the definition of EBITDA
and any amounts used to finance the payments or distributions in respect of any
Junior Financing pursuant to Section 6.09(b), plus
(e)          100% of the aggregate amount of contributions as common equity to
the capital of the Borrower received in cash (and the fair market value (as
determined in good faith by the Borrower) of property other than cash) after the
Closing Date (subject to the same exclusions as are applicable to clause
(d) above); plus
(f)          100% of the aggregate principal amount of any Indebtedness
(including the liquidation preference or maximum fixed repurchase price, as the
case may be, of any Disqualified
13

--------------------------------------------------------------------------------

Stock) of the Borrower or any Subsidiary thereof issued after the Closing Date
(other than Indebtedness issued to a Subsidiary), which has been converted into
or exchanged for Equity Interests (other than Disqualified Stock) in the
Borrower, Holdings or any Parent Entity, plus
(g)          100% of the aggregate amount received by the Borrower or any
Subsidiary in cash (and the fair market value (as determined in good faith by
the Borrower) of property other than cash received by the Borrower or any
Subsidiary) after the Closing Date from:
(A)          the sale (other than to the Borrower or any Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary that was originally designated as
such by use of the Cumulative Credit, or
(B)          any dividend or other distribution by an Unrestricted Subsidiary
that was originally designated as such by use of the Cumulative Credit, plus
(h)          in the event any Unrestricted Subsidiary that was originally
designated as such by use of the Cumulative Credit has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrower or any Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of Holdings, the Borrower or any Subsidiary
in such Unrestricted Subsidiary at the time of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), plus
(i)          an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary after the
Closing Date  in respect of any Investments made pursuant to Section 6.04(j)(Y),
minus
(j)          any amounts thereof used to make Investments pursuant to
Section 6.04(j)(Y) after the Closing Date prior to such time, minus
(k)          any amount thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus
(l)          any amount thereof used to make payments or distributions in
respect of Junior Financings pursuant to Section 6.09(b)(i)(E) after the Closing
Date prior to such time (other than payments made with proceeds from the
issuance of Equity Interests that were excluded from the calculation of the
Cumulative Credit pursuant to clause (d) above);
provided, however, (A) for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clause (k) above and (B)
the Cumulative Credit shall only be increased pursuant to clause (b) above with
respect to any Excess Cash Flow Period if Excess Cash Flow for such Excess Cash
Flow Period exceeds the ECF Threshold Amount) (or, with respect to any Excess
Cash Flow Interim Period, a pro rata portion of such amount).; provided,
further, that during the Covenant Relief Period, the Borrower and its
Subsidiaries may not use the Cumulative Credit to make Investments, Restricted
Payments or payments in respect of any Junior Financing pursuant to Section
6.04(j)(Y), Section 6.06(e) or Section 6.09(b)(i)(E), respectively, unless (i)
in the case of Investments made pursuant to Section 6.04(j)(Y) or payments in
respect of any Junior Financing made pursuant to Section 6.09(b)(i)(E), the Net
First Lien Leverage Ratio on a Pro Forma Basis is not greater than 4.00 to 1.00
or (ii) in the case of Restricted Payments made pursuant to Section 6.06(e), the
Net First Lien Leverage Ratio on a Pro Forma Basis is not greater than 3.00 to
1.00.
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to:
14

--------------------------------------------------------------------------------

(a)          the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Closing Date and
prior to such date, plus
(b)          for each Excess Cash Flow Interim Period ended prior to such date
but as to which the corresponding Excess Cash Flow Period has not ended, an
amount equal to the Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Interim Period, minus
(c)          the cumulative amount of all Retained Excess Cash Flow Overfundings
as of such date.
“Cure Amount” shall have the meaning assigned to such term in Section 7.03.
“Cure Right” shall have the meaning assigned to such term in Section 7.03.
“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).
“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, the 2017 Transactions, the February 2018 Repricing Transactions or
the October 2018 Transactions, (e) accruals of any costs or expenses related to
(i) severance or termination of employees prior to the Closing Date or
(ii) bonuses, pension and other post-retirement benefit obligations, and
(f) accruals for add-backs to EBITDA included in clauses (a)(iv), (a)(v), and
(a)(vii) of the definition of such term.
“Custodian” shall mean Wilmington Trust, National Association acting as
custodian pursuant to the Custodian Agreement, together with its successors and
assigns in such capacity.
“Custodian Agreement” shall mean the Custodian Agreement dated as of the Closing
Date as amended, restated, supplemented or otherwise modified from time to time,
among the Custodian, the Collateral Agent, AP Gaming II, Inc., AGS LLC, the
Borrower and AGS Capital, LLC.
“Customer Development Agreement” shall mean any loan agreement or other
financing instrument entered into in the ordinary course of business pursuant to
which the Borrower or one of its Subsidiaries extends credit from time to time
or makes payments to a customer party on one or more equipment and/or supplies
lease or sale agreements with the Borrower or its Subsidiaries to finance such
customer’s operation of the leased or purchased equipment and/or supplies
(including rental or purchase payments owed to the Borrower or any of its
Subsidiaries) and/or the development or acquisition of video gaming routes.
“Customer Note” shall mean any promissory note issued pursuant to a Customer
Development Agreement by the customer borrower thereunder and made payable to
the Borrower or a Subsidiary to evidence all obligations owed by such customer
under such Customer Development Agreement.
“Debt Fund Affiliate Lender” shall mean entities managed by the Fund or funds
advised by its affiliated management companies that are primarily engaged in, or
advises funds or other investment
15

--------------------------------------------------------------------------------

vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and for which no personnel making investment decisions in
respect of any equity fund which has a direct or indirect equity investment in
Holdings, the Borrower or its Subsidiaries has the right to make any investment
decisions.
“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Swingline Lender,
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action (provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender).  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.
 “Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
16

--------------------------------------------------------------------------------

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset (including to dispose of any property, business or asset to a
Divided LLC pursuant to an LLC Division).  The term “Disposition” shall have a
correlative meaning to the foregoing.
“Disqualification” shall mean, with respect to any Lender:
(a)          the failure of that person timely to file pursuant to applicable
Gaming Laws:
(i)                     any application requested of that person by any Gaming
Authority in connection with any licensing required of that person as a lender
to the Borrower; or
(ii)                    any required application or other papers in connection
with determination of the suitability of that person as a lender to the
Borrower;
(b)          the withdrawal by that person (except where requested or permitted
by the Gaming Authority) of any such application or other required papers;
(c)          any finding by a Gaming Authority that there is reasonable cause to
believe that such person may be found unqualified or unsuitable; or
(d)          any final determination by a Gaming Authority pursuant to
applicable Gaming Laws:
(i)                     that such person is “unsuitable” as a lender to the
Borrower;
(ii)                    that such person shall be “disqualified” as a lender to
the Borrower; or
(iii)                   denying the issuance to that person of any license or
other approval required under applicable Gaming Laws to be held by all lenders
to the Borrower.
The word “Disqualified” as used herein shall have a meaning correlative thereto.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof (provided, that
only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock).  Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.
17

--------------------------------------------------------------------------------

“Divided LLC” shall mean any limited liability company which has been formed
upon the consummation of an LLC Division.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in
subclauses (i) through (xiv) of this clause (a) reduced such Consolidated Net
Income (and were not excluded therefrom) for the respective period for which
EBITDA is being determined):
(i)                 provision for Taxes based on income, profits or capital of
the Borrower and the Subsidiaries for such period, including, without
limitation, state, franchise and similar taxes and foreign withholding taxes
(including penalties and interest related to taxes or arising from tax
examinations),
(ii)                Interest Expense (and to the extent not included in Interest
Expense, (x) all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock or Disqualified Stock and
(y) costs of surety bonds in connection with financing activities) of the
Borrower and the Subsidiaries for such period,
(iii)              depreciation and amortization expenses of the Borrower and
the Subsidiaries for such period including the amortization of intangible
assets, deferred financing fees, customer placement fees and Capitalized
Software Expenditures and amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits,
(iv)              business optimization expenses and other restructuring charges
or reserves (which, for the avoidance of doubt, shall include the effect of
inventory optimization programs, facility closure, facility consolidations,
retention, severance, systems establishment costs, contract termination costs,
future lease commitments and excess pension charges); provided, that with
respect to each business optimization expense or other restructuring charge, a
Responsible Officer of the Borrower shall have delivered to the Administrative
Agent an officer’s certificate specifying and quantifying such expense or
charge,
(v)               any other non-cash charges; provided, that for purposes of
this subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),
(vi)              the amount of management, consulting, monitoring, transaction
and advisory fees and related expenses paid to the Fund or any Fund Affiliate
(or any accruals related to such fees and related expenses) during such period
not in contravention of this Agreement,
(vii)             any expenses or charges (other than depreciation or
amortization expense as described in the preceding clause (iii)) related to any
issuance of Equity Interests, Investment, acquisition, New Project, Disposition,
recapitalization or the incurrence, modification or
18

--------------------------------------------------------------------------------

repayment of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful), including (x) such fees,
expenses or charges related to this Agreement, the 2017 Incremental Assumption
Agreement, the February 2018 Incremental Assumption and Amendment Agreement and
the October 2018 Incremental Assumption and Amendment Agreement, (y) any
amendment or other modification of the Obligations or other Indebtedness and
(z) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Receivables Financing,
(viii)            the amount of loss on sale of receivables and related assets
to a Special Purpose Receivables Subsidiary in connection with a Permitted
Receivables Financing,
(ix)               any costs or expense incurred pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Borrower or a Subsidiary Loan Party (other than contributions
received from the Borrower or another Subsidiary Loan Party) or net cash
proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Stock),
(x)                non-operating expenses,
(xi)               the amount of any loss attributable to a New Project, until
the date that is 12 months after the date of completing the construction,
acquisition, assembling or creation of such New Project, as the case may be;
provided, that (A) such losses are reasonably identifiable and factually
supportable and certified by a Responsible Officer of the Borrower and
(B) losses attributable to such New Project after 12 months from the date of
completing such construction, acquisition, assembling or creation, as the case
may be, shall not be included in this clause (xi),
(xii)              with respect to any joint venture that is not a Subsidiary
and solely to the extent relating to any net income referred to in clause (v) of
the definition of “Consolidated Net Income”, an amount equal to the proportion
of those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to the Borrower’s and the Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary), and
(xiii)             one-time costs associated with commencing Public Company
Compliance;
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).
“ECF Threshold Amount” shall have the meaning assigned to such term in Section
2.11(c).
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
19

--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 “EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, the generation, management, Release or threatened Release of, or
exposure to, any Hazardous Material or to occupational health and safety matters
(to the extent relating to the Environment or Hazardous Materials).
“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(f) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) the incurrence by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (i) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (j) the withdrawal of any of Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity
20

--------------------------------------------------------------------------------

was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.
“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):
(a)          Debt Service for such Applicable Period,
(b)          the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Term Loans, which shall be the subject of Section 2.11(c)) and the amount
of any voluntary prepayments of revolving Indebtedness to the extent accompanied
by permanent reductions of any revolving facility commitments (other than any
voluntary prepayments of the Revolving Facility Commitment, which shall be the
subject of Section 2.11(c)) during such Applicable Period to the extent an equal
amount of loans thereunder was simultaneously repaid, so long as the amount of
such prepayment is not already reflected in Debt Service,
(c)          (i) Capital Expenditures and Capitalized Software Expenditures by
the Borrower and the Subsidiaries on a consolidated basis during such Applicable
Period that are paid in cash and (ii) the aggregate consideration paid in cash
during the Applicable Period in respect of Permitted Business Acquisitions, New
Project expenditures and other Investments permitted hereunder (excluding
Permitted Investments and intercompany Investments in Subsidiaries),
(d)          Capital Expenditures, Capitalized Software Expenditures, Permitted
Business Acquisitions, New Project expenditures or other Investments permitted
hereunder (excluding Permitted Investments and intercompany Investments in
Subsidiaries) that the Borrower or any Subsidiary shall, during such Applicable
Period, become obligated to make or otherwise anticipated to make payments with
respect thereto but that are not made during such Applicable Period; provided,
that (i) the Borrower shall deliver a certificate to the Administrative Agent
not later than 90 days after the end of such Applicable Period, signed by a
Responsible Officer of the Borrower and certifying that payments in respect of
such Capital Expenditures, Capitalized Software Expenditures, Permitted Business
Acquisitions, New Project expenditures or other Investments permitted hereunder
(excluding Permitted Investments and intercompany Investments
21

--------------------------------------------------------------------------------

in Subsidiaries) are expected to be made in the following Excess Cash Flow
Period, and (ii) any amount so deducted shall not be deducted again in a
subsequent Applicable Period,
(e)          Taxes paid in cash by Holdings and its Subsidiaries on a
consolidated basis during such Applicable Period or that will be paid within six
months after the close of such Applicable Period; provided, that with respect to
any such amounts to be paid after the close of such Applicable Period, (i) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period, and (ii) appropriate reserves shall have been established in accordance
with GAAP,
(f)          (i) an amount equal to any increase in Working Capital of the
Borrower and its Subsidiaries for such Applicable Period and any anticipated
increase, estimated by the Borrower in good faith, for the following Excess Cash
Flow Period and (ii) an amount equal to any increase in non-current Canadian tax
receivables of the Borrower and its Subsidiaries for such Applicable Period and
any anticipated increase, estimated by the Borrower in good faith, for the
following Excess Cash Flow Period,
(g)          cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,
(h)          permitted Restricted Payments paid in cash by the Borrower during
such Applicable Period and permitted Restricted Payments paid by any Subsidiary
to any person other than Holdings, the Borrower or any of the Subsidiaries
during such Applicable Period, in each case in accordance with Section 6.06
(other than Section 6.06(e), except to the extent such Restricted Payments were
financed with internally-generated cash flow of the Borrower or any Subsidiary),
(i)          amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and its Subsidiaries in a prior
Applicable Period and (B) reserves or accruals established in purchase
accounting,
(j)          to the extent not deducted in the computation of Net Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith,
and
(k)          the amount related to items that were added to or not deducted from
Net Income in calculating Consolidated Net Income or were added to or not
deducted from Consolidated Net Income in calculating EBITDA to the extent such
items represented a cash payment (which had not reduced Excess Cash Flow upon
the accrual thereof in a prior Applicable Period), or an accrual for a cash
payment, by the Borrower and its Subsidiaries or did not represent cash received
by the Borrower and its Subsidiaries, in each case on a consolidated basis
during such Applicable Period,
plus, without duplication, (B):
(a)          (i) an amount equal to any decrease in Working Capital of the
Borrower and its Subsidiaries for such Applicable Period and (ii) an amount
equal to any decrease in non-current Canadian tax receivables of the Borrower
and its Subsidiaries for such Applicable Period,
(b)          all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above
to the extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capitalized
22

--------------------------------------------------------------------------------

Lease Obligations and purchase money Indebtedness, but excluding proceeds of
extensions of credit under any revolving credit facility), the sale or issuance
of any Equity Interests (including any capital contributions) and any loss,
damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of any asset or assets, in each case to
the extent there is a corresponding deduction from Excess Cash Flow above,
(c)          to the extent any permitted Capital Expenditures, Permitted
Business Acquisitions, New Project Expenditures or permitted Investments
referred to in clause (A)(d) above do not occur in the following Applicable
Period of the Borrower specified in the certificate of the Borrower provided
pursuant to clause (A)(d) above, the amount of such Capital Expenditures,
Permitted Business Acquisitions, New Project Expenditures or permitted
Investments that were not so made in such following Applicable Period,
(d)          cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,
(e)          any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)), and
(f)          the amount related to items that were deducted from or not added to
Net Income in connection with calculating Consolidated Net Income or were
deducted from or not added to Consolidated Net Income in calculating EBITDA to
the extent either (i) such items represented cash received by the Borrower or
any Subsidiary or (ii) such items do not represent cash paid by the Borrower or
any Subsidiary, in each case on a consolidated basis during such Applicable
Period.
“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2018.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Contributions” shall mean the amount received in cash (and the fair
market value (as determined by the Borrower in good faith) of property other
than cash) by the Borrower after the Closing Date from:
(a)          contributions to its common Equity Interests, and
(b)          the sale (other than to a Subsidiary of the Borrower or to any
Subsidiary management equity plan or stock option plan or any other management
or employee benefit plan or agreement) of Equity Interests (other than
Disqualified Stock) of the Borrower,
in each case designated as Excluded Contributions pursuant to an officer’s
certificate from a Responsible Officer of the Borrower on or promptly after the
date on which such capital contributions are made or the date on which such
Equity Interests is sold, as the case may be.
23

--------------------------------------------------------------------------------

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.
“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).
“Excluded Securities” shall mean any of the following:
(a)          any Equity Interests or Indebtedness with respect to which the
Collateral Agent and the Borrower reasonably agree, in writing, that the cost or
other consequences of pledging such Equity Interests or Indebtedness in favor of
the Secured Parties under the Security Documents are likely to be excessive in
relation to the value to be afforded thereby;
(b)          in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary (in each case, that is owned directly by the Borrower or a Subsidiary
Loan Party) to secure the Obligations, any voting Equity Interest of such
Foreign Subsidiary in excess of 65% of the outstanding Equity Interests of such
class;
(c)          in the case of any pledge of voting Equity Interests of any FSHCO
(in each case, that is owned directly by the Borrower or a Subsidiary Loan
Party) to secure the Obligations, any voting Equity Interest of such FSHCO in
excess of 65% of the outstanding Equity Interests of such class;
(d)          any Equity Interests or Indebtedness to the extent and for so long
as the pledge thereof would be prohibited by any Requirement of Law (including
Gaming Laws);
(e)          any Equity Interests of any person that is not a Wholly Owned
Subsidiary to the extent (A) that a pledge thereof to secure the Obligations is
prohibited by (i) any applicable organizational documents, joint venture
agreement or shareholder agreement or (ii) any other enforceable contractual
obligation with an unaffiliated third party not in violation of Section 6.09(c)
binding on such Equity Interests that existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Equity Interests
(except in the case of Equity Interests (A) owned on the Closing Date or (B)
acquired after the Closing Date with Indebtedness of the type permitted under
clause (i) or (j) of Section 6.01) (other than, in the case of subclause (A)(i)
and this subclause (A)(ii), customary non-assignment provisions which are
ineffective under Article 9 of the Uniform Commercial Code or other applicable
Requirements of Law), (B) any organizational documents, joint venture agreement
or shareholder agreement (or other contractual obligation referred to in
subclause (A)(ii) above) prohibits such a pledge without the consent of any
other party; provided, that this clause (B) shall not apply if (1) such other
party is a Loan Party or a Wholly Owned Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly Owned Subsidiary) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Equity Interests (or other contractual obligation referred to in
subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirement
of Law);
(f)          any Equity Interests of any Immaterial Subsidiary and any
Unrestricted Subsidiary;
(g)          any Equity Interests of any Subsidiary of, or other Equity
Interests owned by, a Foreign Subsidiary;
24

--------------------------------------------------------------------------------

(h)         any Equity Interests of any Subsidiary to the extent that the pledge
of such Equity Interests could reasonably be expected to result in material
adverse tax consequences to the Borrower or any Subsidiary as reasonably
determined in good faith by the Borrower;
(i)          any Equity Interests set forth on Schedule 1.01(A) to the Original
Credit Agreement which have been identified on or prior to the Closing Date in
writing to the Agent by a Responsible Officer of the Borrower and agreed to by
the Administrative Agent;
(j)          (x) any Equity Interests owned by Holdings, other than Equity
Interests in the Borrower and (y) any Indebtedness owned by Holdings; and
(k)          any Margin Stock.
“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):
(a)          each Immaterial Subsidiary,
(b)          each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for
so long as such Subsidiary remains a non-Wholly Owned Subsidiary),
(c)          each Domestic Subsidiary that is prohibited from guaranteeing or
granting Liens to secure the Obligations by any Requirement of Law (including
Gaming Laws) or that would require consent, approval, license or authorization
of a Governmental Authority to guarantee or grant Liens to secure the
Obligations (unless such consent, approval, license or authorization has been
received),
(d)          each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from guaranteeing or granting Liens to secure the
Obligations on the Closing Date or at the time such Subsidiary becomes a
Subsidiary not in violation of Section 6.09(c) (and for so long as such
restriction or any replacement or renewal thereof is in effect),
(e)          any Special Purpose Receivables Subsidiary,
(f)          any Foreign Subsidiary,
(g)          any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary,
(h)          any other Domestic Subsidiary with respect to which, (x) the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of providing a Guarantee of or granting Liens to secure the
Obligations are likely to be excessive in relation to the value to be afforded
thereby or (y) providing such a Guarantee or granting such Liens could
reasonably be expected to result in material adverse tax consequences as
determined in good faith by the Borrower, and
(i)          each Unrestricted Subsidiary.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security
25

--------------------------------------------------------------------------------

interest becomes effective with respect to such Swap Obligation, unless
otherwise agreed between the Administrative Agent and the Borrower.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (ii) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Borrower under Section 2.19(b) or
2.19(c)) pursuant to laws in force at the time such Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts or indemnification payments from any Loan Party with respect to such
withholding Tax pursuant to Section 2.17, (iii) any withholding Tax imposed on
any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document that is attributable to the Administrative
Agent’s, any Lender’s or any other recipient’s failure to comply with
Section 2.17(d) or (e) or (iv) any Tax imposed under FATCA.
“Excluded Term Loans” shall mean (i) Government Debt and (ii) the Amendment No.
4 Loans.
“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).
“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.21(e).
“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).
“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).
“Extension” shall have the meaning assigned to such term in Section 2.21(e).
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, (i) as of the
October 2018Amendment No. 4 Effective Date there are twothree Facilities (i.e.,
the Term B Facility, the Term B-1 Facility and the Revolving Facility
Commitments in effect on the October 2018Amendment No. 4 Effective Date and the
extensions of credit thereunder) and (ii) thereafter, the term “Facility” may
include any other Class of Commitments and the extensions of credit thereunder.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), or any Treasury regulations
promulgated thereunder or official administrative interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Code or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.
26

--------------------------------------------------------------------------------

“February 2018 Incremental Assumption and Amendment Agreement” shall have the
meaning assigned to such term in the recitals hereto.
“February 2018 Repricing Transactions” shall mean (a) the execution, delivery
and performance of the February 2018 Incremental Assumption and Amendment
Agreement and the initial borrowings thereunder, (b) the repayment in full of
the Existing Term B Loans (as defined in the February 2018 Incremental
Assumption and Amendment Agreement) and (c) the payment of all fees and expenses
to be paid and owing in connection with any of the foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
zero.
“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.
“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.11.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person, or a duly authorized employee of such person who is a Financial
Officer of a subsidiary of such person.
“First Amended and Restated Credit Agreement” shall have the meaning assigned to
such term in the recitals hereto.
“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement in a customary form reasonably acceptable to the Administrative Agent
and the Borrower, in each case, as such document may be amended, restated,
supplemented or otherwise modified from time to time.
“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement in a customary form reasonably acceptable to the Administrative Agent
and the Borrower, in each case, as such document may be amended, restated,
supplemented or otherwise modified from time to time.
“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination, and, to the extent a Mortgaged Property is located in a
Special Flood Hazard Area, a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of
27

--------------------------------------------------------------------------------

1994 as now or hereafter in effect or any successor statute thereto, (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act
of 2012 as now or hereafter in effect or any successor statute thereto.
“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Revolving
Facility Percentage of Revolving L/C Exposure with respect to Letters of Credit
issued by such Issuing Bank other than such Revolving L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Swingline Exposure
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.
“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.
“Fund” shall mean, collectively, investment funds managed by Affiliates of
Apollo Global Management, LLC.
“Fund Affiliate” shall mean (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of Apollo Management, L.P., Apollo Management VIII, L.P. or Apollo
Commodities Management, L.P.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.
“Gaming Authority” shall mean any commission, panel, board or similar body or
organization of any Governmental Authority or of any Indian Tribe, in each case,
with authority to regulate gaming or other games of chance or the manufacture,
sale, lease, distribution or operation of gaming devices or equipment, the
design, operation or distribution of internet gaming services or products,
online gaming products and services, the ownership or operation of current or
contemplated casinos or any other gaming activities and operations in a
jurisdiction.
“Gaming Laws” shall mean all laws, rules, regulations, judgments, injunctions,
orders, decrees or other restrictions of any Gaming Authority, applicable to the
business or activities of the Borrower or any of its Subsidiaries, including to
the extent applicable, the gaming industry or Indian Tribes or the manufacture,
sale, lease, distribution or operation of gaming devices or equipment, the
design, operation or distribution of internet gaming services or products,
online gaming products and services, the ownership or operation of current or
contemplated casinos or any other gaming activities and operations.
28

--------------------------------------------------------------------------------

“Government Debt” shall mean any Indebtedness obtained under programs
established or promulgated by the U.S. federal government (including the U.S.
Federal Reserve System) in response to the COVID-19 pandemic, whether provided
under the Coronavirus Aid, Relief and Economic Security Act or otherwise, and
including, for the avoidance of doubt, any Indebtedness provided under a Main
Street New Loan Facility or Main Street Expanded Loan Facility.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body, including any Gaming Authority.
“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Guarantors” shall mean the Loan Parties other than the Borrower.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.
“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) an
Agent, an Arranger  or a Lender on the Closing Date (or any person that becomes
an Agent, Arranger or Lender or Affiliate thereof after the Closing Date) and
that enters into a Hedging Agreement, in each case, in its capacity as a party
to such Hedging Agreement.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Hedging Agreement.
29

--------------------------------------------------------------------------------

“High Yield-Style Loans” shall mean, at any time of determination, term loans
governed by documentation containing a set of negative covenants substantially
similar to those customary in the high-yield bond market at such time (as
determined by the Borrower in good faith).
“Holdco PIK Notes” shall mean the 11.25% Senior Secured PIK Notes issued by AP
Gaming Holdco, Inc. on May 29, 2015.
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Holdings Guarantee and Pledge Agreement” shall mean the Holdings Guarantee and
Pledge Agreement dated as of the Closing Date, as amended, restated,
supplemented or otherwise modified from time to time, between Holdings and the
Collateral Agent.
“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 5.0% of the
Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all Immaterial Subsidiaries as of such date,
did not have assets with a value in excess of 10% of Consolidated Total Assets
or revenues representing in excess of 10% of total revenues of the Borrower and
the Subsidiaries on a consolidated basis as of such date; provided, that the
Borrower may elect in its sole discretion to exclude as an Immaterial Subsidiary
any Subsidiary that would otherwise meet the definition thereof.
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.
“Incremental Amount” shall mean, at any time, the sum of:
(i)                    the excess (if any) of (a) $75,000,000 over (b) the sum
of (x) the aggregate outstanding principal amount of all Incremental Term Loans
and Incremental Revolving Facility Commitments, in each case, incurred or
established after the Closing Date and outstanding at such time pursuant to
Section 2.21 utilizing this clause (i) (other than Incremental Term Loans and
Incremental Revolving Facility Commitments in respect of Refinancing Term Loans,
Extended Term Loans, Extended Revolving Facility Commitments or Replacement
Revolving Facility Commitments, respectively) and (y) the aggregate principal
amount of Indebtedness outstanding under Section 6.01(z) at such time that was
incurred utilizing this clause (i); plus
(ii)                    any amounts so long as immediately after giving effect
to the establishment of the commitments in respect thereof utilizing this clause
(ii) (and assuming any Incremental Revolving Facility Commitments established at
such time utilizing this clause (ii) are fully drawn unless such commitments
have been drawn or have otherwise been terminated) (or, at the option of the
Borrower, immediately after giving effect to the incurrence of the Incremental
Loans thereunder) and the use of proceeds of the loans thereunder, (a) in the
case of Indebtedness secured by Liens on the Collateral that rank pari passu
with the Liens on the Collateral securing the Term B Loans and/or the Term B-1
Loans, the Net First Lien Leverage Ratio on a Pro Forma Basis is not greater
than 4.25 to 1.00 and (b) in the case of any other Indebtedness, the Total Net
Leverage Ratio on a Pro Forma Basis is not greater than 4.75 to 1.00; provided
that, for purposes of this clause (ii), the net cash proceeds of Incremental
Loans incurred at such time shall not be netted against the applicable amount of
Consolidated Debt for purposes of such calculation of the Net First Lien
Leverage Ratio or the Total Net Leverage Ratio on such date of incurrence; plus
30

--------------------------------------------------------------------------------

(iii)                    the aggregate amount of all voluntary prepayments of
Term B Loans outstanding on the October 2018 Effective Date, Term B-1 Loans
outstanding on the Amendment No. 4 Effective Date and Revolving Facility Loans
pursuant to Section 2.11(a) (and accompanied by a reduction of Revolving
Facility Commitments pursuant to Section 2.08(b) in the case of a prepayment of
Revolving Facility Loans) made prior to such time except to the extent funded
with the proceeds of long-term Indebtedness (other than revolving Indebtedness);
provided, that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (ii) above prior to utilizing clause (i) or (iii)
above and (B) any calculation of the Net First Lien Leverage Ratio or the Total
Net Leverage Ratio on a Pro Forma Basis pursuant to clause (ii) above may be
determined, at the option of the Borrower, without giving effect to any
simultaneous establishment or incurrence of any amounts utilizing clause (i) or
(iii) above.; provided, further, that, notwithstanding the foregoing, during the
Covenant Relief Period, (A) the only amounts that may be established or incurred
(including, for the avoidance of doubt, pursuant to Section 6.01(z)) utilizing
clause (i) above shall be (1) Government Debt and (2) the Amendment No. 4 Loans
and (B) for purposes of clause (ii) above (other than with respect to the
incurrence of any Excluded Term Loans), the Net First Lien Leverage Ratio set
forth in clause (a) therein shall be 4.00 to 1.00.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.
 “Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.
“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.
“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrower.
“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” shall mean (i) Revolving Facility Loans made by one
or more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans and
(ii) to the extent permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement, Other Revolving Loans (including in the form
of Extended Revolving Loans or Replacement Revolving Loans, as applicable), or
(iii) any of the foregoing.
“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.
“Incremental Term B Loans” shall have the meaning assigned to such term in the
recitals hereto.
“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.
31

--------------------------------------------------------------------------------

“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(iiiii).
“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(c) consisting of additional Term B
Loans or additional Term B-1 Loans and (ii) to the extent permitted by
Section 2.21 and provided for in the relevant Incremental Assumption Agreement,
Other Term Loans (including in the form of Extended Term Loans or Refinancing
Term Loans, as applicable), or (iii) any of the foregoing.
“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability in
accordance with GAAP, without duplication, (a) all obligations of such person
for borrowed money, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, to the extent that the same would be
required to be shown as a long term liability on a balance sheet prepared in
accordance with GAAP, (d) all obligations of such person issued or assumed as
the deferred purchase price of property or services (other than such obligations
accrued in the ordinary course), to the extent that the same would be required
to be shown as a long term liability on a balance sheet prepared in accordance
with GAAP, (e) all Capitalized Lease Obligations of such person, (f) all net
payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Hedging Agreements, (g) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (h) the principal component of all obligations of
such person in respect of bankers’ acceptances, (i) all Guarantees by such
person of Indebtedness described in clauses (a) to (h) above and (j) the amount
of all obligations of such person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock);
provided, that Indebtedness shall not include (A) trade and other
ordinary-course payables, accrued expenses, and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue,
(C) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset, (D) earn-out obligations until such
obligations become a liability on the balance sheet of such person in accordance
with GAAP, (E) obligations in respect of Third Party Funds or (F) in the case of
the Borrower and its Subsidiaries, (I) all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business and (II) intercompany liabilities in
connection with the cash management, tax and accounting operations of the
Borrower and the Subsidiaries. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
limits the liability of such person in respect thereof.  To the extent not
otherwise included, Indebtedness shall include the amount of any Receivables Net
Investment.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Indian Tribe” shall mean any United States Native American Indian tribe, band,
nation or other organized group or community recognized by the Secretary of the
Interior of the United States of America as being eligible for special status as
Indians and recognized as possessing powers of self-government.
“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter in respect of bona fide business competitors of the Borrower
(in the good faith determination of the Borrower) by delivery of a notice
thereof to the Administrative Agent setting forth such person or persons (or the
person or persons previously identified to
32

--------------------------------------------------------------------------------

the Administrative Agent that are to be no longer considered “Ineligible
Institutions”); provided, that no such updates pursuant to this clause (ii)
shall be deemed to retroactively disqualify any parties that have previously
acquired an assignment or participation interest in respect of the Loans from
continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not Ineligible
Institutions.
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Information Memorandum” shall mean the Confidential Information Memorandum,
dated May 2017, as modified or supplemented prior to the Closing Date.
“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.
“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.
“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E to the Original Credit Agreement or another form approved by
the Administrative Agent.
“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Hedging Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party.  For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Hedging
Agreements, and interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type or the date of repayment or prepayment in accordance with
Section 2.10 or 2.11, (b) with respect to any ABR Loan, the last Business Day of
each calendar quarter and (c) with respect to any Swingline Loan, the day that
such Swingline Loan is required to be repaid pursuant to Section 2.09(a).
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders make interest periods of such length
33

--------------------------------------------------------------------------------

available or, if agreed to by the Administrative Agent, any shorter period), as
the Borrower may elect; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day; provided, further, notwithstanding anything to
the contrary contained in this Agreement, the initial Interest Period with
respect to the Term B Loans made or converted on the October 2018 Effective
DateAmendment No. 4 Loans shall be the period commencing on the October
2018Amendment No. 4 Effective Date and ending on the last day of the
then-current Interest Period for the Existing Term B Loans (as defined in the
October 2018 Incremental Assumption and Amendment Agreement) outstanding
immediately prior to the October 2018 Effective DateJune 30, 2020.  Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“IRS” shall mean the U.S. Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” shall mean each of (i) Jefferies Finance LLC, (ii) Macquarie
Capital Funding LLC and (iii) each other Issuing Bank designated pursuant to
Section 2.05(l), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i). 
An Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates or designees of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate or designee with
respect to Letters of Credit issued by such Affiliate or designee. Jefferies
Finance LLC will cause Letters of Credit to be issued by unaffiliated financial
institutions and such Letters of Credit shall be treated as issued by Jefferies
Finance LLC for all purposes under the Loan Documents.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).
“Joint Bookrunners” shall mean Jefferies Finance LLC and Macquarie Capital (USA)
Inc.
“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).
“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.
“Lender” shall mean each Revolving Facility Lender under the First Amended and
Restated Credit Agreement immediately prior to the October 2018 Effective Date
and each October 2018 Term B Lender (in each case, other than any such person
that has ceased to be a party hereto pursuant to an Assignment and Acceptance in
accordance with Section 9.04), as well as any person that becomes a “Lender”
hereunder pursuant to Section 9.04 or Section 2.21.  Unless the context clearly
indicates otherwise, the term “Lenders” shall include any Swingline Lender.
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.05, including any Alternate Currency Letter of Credit.
“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.
34

--------------------------------------------------------------------------------

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $7,500,000 (or the
equivalent thereof in an Alternate Currency) or such larger amount not to exceed
the Revolving Facility Commitment as the Administrative Agent and the applicable
Issuing Bank may agree.
“LIBO Rate” shall mean for any Interest Period as to any Eurocurrency Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time), two Business Days prior to the commencement of such Interest Period, or
(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i) or (ii) is below zero, the LIBO Rate will be deemed to be zero.
 “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.
“LLC Division” shall mean the statutory division of any limited liability
company into two or more limited liability companies pursuant to Section 18-217
of the Delaware Limited Liability Company Act or a comparable provision of any
other Requirement of Law.
“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement (including the October 2018 Incremental Assumption and Amendment
Agreement), (v) any Note issued under Section 2.09(e), (vi) the Letters of
Credit and (vii) solely for the purposes of Section 7.01 hereof, the
Administrative Agent Fee Letter;  provided that, for purposes of the expense
reimbursement and indemnity provisions in Section 8.07 and Section 9.05 only,
the First Lien/First Lien Intercreditor Agreement (if entered into) and the
First Lien/Second Lien Intercreditor Agreement (if entered into) shall be deemed
to be “Loan Documents”.
“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.
35

--------------------------------------------------------------------------------

“Loan Parties” shall mean Holdings (prior to a Qualified IPO of the Borrower),
the Borrower and the Subsidiary Loan Parties.
“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.
“Local Time” shall mean New York City time (daylight or standard, as
applicable).
“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans and unused Commitments of any Defaulting
Lenders shall be disregarded in determining Majority Lenders at any time.
“Make-Whole Premium” shall mean, on any date with respect to any Amendment No. 4
Loans being prepaid or required to be assigned on such date, the greater of
(1) 1.00% of the aggregate principal amount of such Term B-1 Loans being prepaid
or assigned and (2) the excess (if any) of (A) the present value as of such date
of all remaining required interest payments on such Term B-1 Loans being prepaid
on such date through May 1, 2022 (using the Adjusted LIBO Rate that is
determined for a three-month Interest Period commencing on such date and
assuming such Adjusted LIBO Rate remains the same for the entire period from the
date of such prepayment to May 1, 2022), plus the present value as of such date
of 101.00% of the principal amount of such Term B-1 Loans being prepaid or
assigned, assuming a prepayment (or assignment) date of May 1, 2022 computed
using a discount rate equal to the Treasury Rate plus 50 basis points over (B)
the principal amount of such Term B-1 Loans being prepaid or assigned. For
purposes of this definition, “Treasury Rate” means the rate per annum equal to
the weekly average rounded to the nearest 1/100th of a percentage point (for the
most recently completed week for which such information is available as of the
date that is two Business Days prior to the applicable date of prepayment) of
the yield to maturity of United States Treasury securities with a constant
maturity (as compiled and published in Federal Reserve Statistical Release H. 15
with respect to each applicable day during such week (or, if such Statistical
Release is no longer published, any publicly available source of similar market
data)) most nearly equal to the period from such date of prepayment to May 1,
2022; provided, however, that if the period from such date of prepayment to May
1, 2022 is less than one year, the weekly average yield on actively traded
United States Treasury securities adjusted to a constant maturity of one year
will be used.
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings or any Parent
Entity, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower, Holdings or any Parent Entity, as
the case may be, was approved by a vote of a majority of the directors of the
Borrower, Holdings or any Parent Entity, as the case may be, then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of the Borrower, Holdings or any Parent Entity, as the case
may be, hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the Borrower or
Holdings, as the case may be.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or
36

--------------------------------------------------------------------------------

enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder.; provided that, for purposes of
determining the existence of a Material Adverse Effect during the Covenant
Relief Period, any actual or potential impact, direct or indirect, arising as a
result of or related to (or that could reasonably be expected to arise out of or
result from) the COVID-19 pandemic, shall be excluded and shall not constitute,
result in or otherwise have (or reasonably be expected to constitute, result or
otherwise have) a Material Adverse Effect.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $15,000,000.
“Material Real Property” shall mean any parcel or parcels of Real Property
located in the United States now or hereafter owned in fee by the Borrower or
any Subsidiary Loan Party and having a fair market value (on a per-property
basis) of at least $5,000,000 as of (x) the Closing Date, for Real Property now
owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith.
“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“May 2020 Transactions” shall mean (a) the execution and delivery of Amendment
No. 4 and the performance of Amendment No. 4 and this Agreement as amended by
Amendment No. 4, (b) the incurrence of the Term B-1 Loans on the Amendment No. 4
Effective Date and (c) the payment of all fees and expenses to be paid and owing
in connection with any of the foregoing.
“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 103% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Borrower or any Subsidiary Loan Party that are set forth on Schedule 1.01(B)
to the Original Credit Agreement and each additional Material Real Property
encumbered by a Mortgage pursuant to Section 5.10.
“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each in a form reasonably acceptable to the
Administrative Agent as amended, supplemented or otherwise modified from time to
time.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.
“Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(A) (i) the sum of, without duplication, (a) the aggregate principal amount of
any Term B Loans, Term B-1 Loans and Revolving Facility Loans outstanding as of
the last day of the Test Period most recently ended as of such date and (b) the
aggregate principal amount of any other Consolidated Debt (including Capitalized
Lease Obligations) of the Borrower and its Subsidiaries as of the last day of
such Test Period that is then secured by Liens that are senior to or pari passu
with the Liens securing the Term B Loans and/or the Term B-1 Loans less
(ii) without duplication, up to $50,000,000 of Unrestricted Cash and
unrestricted Permitted Investments of the Borrower and its Subsidiaries as of
the last day of such Test Period, to (B) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Net First Lien Leverage Ratio shall be determined for the relevant Test Period
on a Pro Forma Basis.
37

--------------------------------------------------------------------------------

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
(a)          100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than any Asset Sales pursuant to Section 6.05(a), (b), (c),
(d), (e), (f), (h), (i), (j), (k) and (l)), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents) on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) Taxes paid or payable (in the good faith determination of the Borrower) as
a result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by the Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be cash proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if Holdings or the Borrower shall
deliver a certificate of a Responsible Officer of Holdings or the Borrower to
the Administrative Agent promptly following receipt of any such proceeds setting
forth Holdings’ or the Borrower’s intention to use any portion of such proceeds,
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower and the Subsidiaries or to make Permitted
Business Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments and intercompany Investments in Subsidiaries) in each case
within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 12 month period
but within such 12 month period are contractually committed to be used, then
such remaining portion if not so used within six months following the end of
such 12 month period shall constitute Net Proceeds as of such date without
giving effect to this proviso); provided, further, that (x) no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed $6,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds), (y) no net cash proceeds
calculated in accordance with the foregoing shall constitute Net Proceeds in any
fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $12,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds) and (z) if at the time of
receipt of such net cash proceeds or at any time during the 12-month (or
18-month, as applicable) reinvestment period contemplated by the immediately
preceding proviso, if Holdings or the Borrower shall deliver a certificate of a
Responsible Officer of Holdings or the Borrower to the Administrative Agent
certifying that on a Pro Forma Basis after giving effect to the Asset Sale and
the application of the proceeds thereof, the Total Net Leverage Ratio is less
than or equal to 3.00 to 1.00, up to $20,000,000 of such proceeds shall not
constitute Net Proceeds; and
(b)          100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any Subsidiary Loan Party of any Indebtedness (other than
Excluded Indebtedness), net of all taxes and fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.
“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).
38

--------------------------------------------------------------------------------

“New Project” shall mean (x) each plant, facility or branch which is either a
new  plant, facility or branch or an expansion of an existing plant, facility or
branch owned by the Borrower or the Subsidiaries which in fact commences
operations and (y) each creation (in one or a series of related transactions) of
a business unit to the extent such business unit commences operations or each
expansion (in one or a series of related transactions, and including the process
of obtaining regulatory approvals for entering into any new geographical
jurisdiction) of business into a new market.
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Note” shall have the meaning assigned to such term in Section 2.09(e).
“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement.
“October 2018 Effective Date” shall have the meaning assigned to such term in
the recitals hereto.
“October 2018 Incremental Assumption and Amendment Agreement” shall have the
meaning assigned to such term in the recitals hereto.
“October 2018 Refinancing Term B Loans” shall have the meaning assigned to such
term in the recitals hereto.
“October 2018 Term B Lenders” shall have the meaning assigned to such term in
the recitals hereto.
“October 2018 Term B Loans” shall have the meaning assigned to such term in the
recitals hereto.
“October 2018 Transactions” shall mean (a) the execution, delivery and
performance of the October 2018 Incremental Assumption and Amendment Agreement
and the initial borrowings thereunder, (b) the repayment in full of the Existing
Term B Loans (as defined in the October 2018 Incremental Assumption and
Amendment Agreement) and (c) the payment of all fees and expenses to be paid and
owing in connection with any of the foregoing.
“OFAC” shall have the meaning provided in Section 3.25(b).
“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.
“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.
“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21.
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents (but
excluding any Excluded Taxes).
“Other Term Loans” shall have the meaning assigned to such term in Section 2.21
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable).
“Parent Entity” shall mean any direct or indirect parent of the Borrower other
than Holdings.
39

--------------------------------------------------------------------------------

“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.
“Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.
“Pari Yield Term B-1 Differential” shall have the meaning assigned to such term
in Section 6.02.
“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).
“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto: 
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with applicable laws; (iii) with respect to any such
acquisition or investment with cash consideration in excess of $10,000,000, the
Borrower shall be in Pro Forma Compliance immediately after giving effect to
such acquisition or investment and any related transaction; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party; and (vi) the aggregate cash consideration in respect of
such acquisitions and investments in assets that are not owned by the Borrower
or Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or do not become Subsidiary Loan Parties upon
consummation of such acquisition shall not exceed the greater of (x) $30,000,000
and (y) 4.25% of the Consolidated Total Assets as at the end of the then most
recently ended Test Period.; provided that during the Covenant Relief Period,
the Pro Forma Compliance requirement set forth in clause (iii) in this
definition shall be replaced with a Net First Lien Leverage Ratio on a Pro Forma
Basis of less than or equal to 4.50 to 1.00.
“Permitted Cure Securities” shall mean any equity securities of the Borrower,
Holdings or any Parent Entity issued pursuant to the Cure Right other than
Disqualified Stock.
“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”
“Permitted Holders” shall mean (i) the Co-Investors, (ii) any person that has no
material assets other than the capital stock of the Borrower, Holdings or any
Parent Entity and that, directly or indirectly, holds or acquires beneficial
ownership of 100% on a fully diluted basis of the voting Equity Interests of the
Borrower, and of which no other person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date), other
than any of the other Permitted Holders, beneficially owns more than 50% on a
fully diluted basis of the voting Equity Interests thereof and (iii) any “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) the members of which include any of the other Permitted
Holders specified in clause (i) or (ii) and that, directly or indirectly, hold
or acquire beneficial ownership of the voting Equity Interests of the Borrower
(a “Permitted Holder Group”), so long as (1) each member of the Permitted Holder
Group has voting rights proportional to the percentage of ownership interests
held or acquired by such member and
40

--------------------------------------------------------------------------------

 (2) no person or other “group” (other than the other Permitted Holders)
beneficially owns more than 50% on a fully diluted basis of the voting Equity
Interests held by the Permitted Holder Group.
“Permitted Investments” shall mean:
(a)          direct obligations of the United States of America or any member of
the European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;
(b)          time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits in excess of
$250,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act));
(c)          repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)          commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));
(e)          securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));
(f)          shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses
(a) through (e) above;
(g)          money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
(h)          time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 0.5% of the total assets
of the Borrower and the Subsidiaries, on a consolidated basis, as of the end of
the Borrower’s most recently completed fiscal year; and
(i)           instruments equivalent to those referred to in clauses (a) through
(h) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States of America to
the extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction.
41

--------------------------------------------------------------------------------

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans and/or the Term B-1 Loans, either (as the Borrower shall elect) (x) any
First Lien/Second Lien Intercreditor Agreement if such Liens secure “Second Lien
Obligations” (as defined therein), (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such junior Liens than such
First Lien/Second Lien Intercreditor Agreement (as determined by the Borrower in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a junior basis at the time such intercreditor agreement is proposed to
be established, as determined by the Administrative Agent and the Borrower in
the exercise of reasonable judgment.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).
“Permitted Loan Purchase Amount” shall mean 25% of the sum of (x) the aggregate
principal amount of the Term B Facility on the October 2018 Effective Date plus
(y) the aggregate principal amount of any Incremental Term Loans incurred since
the October 2018 Effective Date.
“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, as accepted by the Administrative Agent (if required by Section 9.04)
in the form of Exhibit G to the Original Credit Agreement or such other form as
shall be approved by the Administrative Agent and the Borrower (such approval
not to be unreasonably withheld or delayed).
“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be secured on a pari passu basis with
the Liens securing the Term B Loans and/or the Term B-1 Loans, either (as the
Borrower shall elect) (x) the First Lien/First Lien Intercreditor Agreement,
(y) another intercreditor agreement not materially less favorable to the Lenders
vis-à-vis such pari passu Liens than the First Lien/First Lien Intercreditor
Agreement (as determined by the Borrower in good faith) or (z) another
intercreditor agreement the terms of which are consistent with market terms
governing security arrangements for the sharing of liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established, as
determined by the Administrative Agent and the Borrower in the exercise of
reasonable judgment.
“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary)).
42

--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to letters of credit undrawn thereunder),
(b) except with respect to Section 6.01(i) and Government Debt, (i) the final
maturity date of such Permitted Refinancing Indebtedness is on or after the
earlier of (x) the final maturity date of the Indebtedness being Refinanced and
(y) the Latest Maturity Date in effect at the time of incurrence thereof and
(ii) the Weighted Average Life to Maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the lesser of (i) the Weighted Average
Life to Maturity of the Indebtedness being Refinanced and (ii) the Weighted
Average Life to Maturity of the Class of Term Loans then outstanding with the
greatest remaining Weighted Average Life to Maturity, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Loan Obligations
under this Agreement, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to such Loan Obligations on terms in the
aggregate not materially less favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have obligors that are not (or would not have
been) obligated with respect to the Indebtedness being so Refinanced (except
that a Loan Party may be added as an additional obligor) and (e) if the
Indebtedness being Refinanced is secured by Liens on any Collateral (whether
senior to, equally and ratably with, or junior to the Liens on such Collateral
securing the Loan Obligations or otherwise), such Permitted Refinancing
Indebtedness may be secured by such Collateral (including any Collateral
pursuant to after-acquired property clauses to the extent any such Collateral
secured (or would have secured) the Indebtedness being Refinanced) on terms,
taken as a whole, no less favorable to the Secured Parties than the Indebtedness
being refinanced or on terms otherwise permitted by Section 6.02.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“PIK Seller Notes” shall mean (i) the 5.00% PIK Promissory Note, dated as of
March 9, 2017, by AP Gaming Holdco, Inc. in favor of Amaya Inc., (ii) the 8.50%
PIK Seller Note, dated as of January 15, 2014, by AP Gaming Inc. in favor of AGS
Holdings, LLC, and (iii) the 8.50% PIK Seller Note, dated as of December 20,
2013, by AP Gaming, Inc. in favor of AGS Holdings, LLC.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in
respect of which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.17.
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement or the Holdings Guarantee and Pledge Agreement, as
applicable.
“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”
“Prime Rate” shall mean the rate of interest per annum last quoted by The Wall
Street Journal (or another national publication selected by the Administrative
Agent) as the U.S. “Prime Rate”.
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”):  (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions, the 2017 Transactions,
the February 2018 Repricing Transactions and the October 2018 Transactions) (or
any similar transaction or transactions not otherwise permitted under
Section 6.04 or 6.05 that require a waiver or consent of the Required Lenders
and such waiver or consent has been obtained), any dividend, distribution or
other similar payment, any designation of any Subsidiary
43

--------------------------------------------------------------------------------

as an Unrestricted Subsidiary and any Subsidiary Redesignation, New Project, and
any restructurings of the business of the Borrower or any of its Subsidiaries
that the Borrower or any of the Subsidiaries has determined to make and/or made
and are expected to have a continuing impact and are factually supportable,
which would include cost savings resulting from head count reduction, closure of
facilities and similar operational and other cost savings, which adjustments the
Borrower determines are reasonable as set forth in a certificate of a Financial
Officer of the Borrower (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Reference Period (or, in the case of determinations
made pursuant to Section 2.21 or Article VI (other than Section 6.11), occurring
during the Reference Period or thereafter and through and including the date
upon which the relevant transaction is consummated), (ii) in making any
determination on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness
issued, incurred or assumed as a result of, or to finance, any relevant
transactions and for which the financial effect is being calculated, whether
incurred under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and amounts
outstanding under any Permitted Receivables Financing, in each case not to
finance any acquisition) issued, incurred, assumed or permanently repaid during
the Reference Period (or, in the case of determinations made pursuant to
Section 2.21 or Article VI (other than Section 6.11), occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period,
(y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in the
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods, and (z) in giving effect to clause (i) above with respect to each New
Project which commences operations and records not less than one full fiscal
quarter’s operations during the Reference Period, the operating results of such
New Project shall be annualized on a straight line basis during such period,
taking into account any seasonality adjustments determined by the Borrower in
good faith, and (iii) (A) any Subsidiary Redesignation then being designated,
effect shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings, in each case,
related to mergers and other business combinations, acquisitions and
divestitures projected by the Borrower in good faith to result from actions
taken or expected to be taken (in the good faith determination of the Borrower)
after the date any such transaction is consummated (including, to the extent
applicable, the Transactions, the 2017 Transactions, the February 2018 Repricing
Transactions and the October 2018 Transactions), (2) all adjustments of the type
used in connection with the calculation of “Pro-Forma EBITDA” as set forth in
the Information Memorandum to the extent such adjustments, without duplication,
continue to be applicable to such Reference Period, provided that any adjustment
relating to new machines placed or to be placed on casino floors or other gaming
establishments will be permitted to be given pro forma effect to the extent (i)
such machines are under contract and expected to be placed in such locations
within 6 months of the Reference Period in the good faith determination of the
Borrower or (ii) the Borrower has incurred the capital or inventory cost of
producing the machines, whether the machines are placed in inventory or
delivered to customers, and (3) other operating expense reductions and other
operating improvements, synergies or cost savings, in each case, projected by
the Borrower in good faith to result from actions either taken or commenced or
expected to be taken or commenced (in the good faith determination of the
Borrower) within 12 months after the date any such transaction is consummated
and, in the case of this clause (3), the amount of any adjustments pursuant to
this clause (3) shall not exceed 20% of EBITDA for the Reference Period
(calculated prior to giving effect to such cap); provided that the cap set forth
in this clause (3) shall not apply to any calculations made with respect to the
Financial Covenant.  The Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of
44

--------------------------------------------------------------------------------

the Borrower setting forth such demonstrable or additional operating expense
reductions, other operating improvements or synergies and adjustments pursuant
to clause (2) above, and information and calculations supporting them in
reasonable detail.
For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.
“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered.
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).
“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).
“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.
“Public Lender” shall have the meaning assigned to such term in Section 9.17.
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any Parent Entity which generates cash
proceeds of at least $25,000,000.
“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.
“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making
45

--------------------------------------------------------------------------------

of loans secured by, Receivables Assets or interests therein, as the same may be
reduced from time to time by collections with respect to such Receivables Assets
or otherwise in accordance with the terms of the Permitted Receivables Documents
(but excluding any such collections used to make payments of items included in
clause (c) of the definition of Interest Expense); provided, however, that if
all or any part of such Receivables Net Investment shall have been reduced by
application of any distribution and thereafter such distribution is rescinded or
must otherwise be returned for any reason, such Receivables Net Investment shall
be increased by the amount of such distribution, all as though such distribution
had not been made.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.
“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).
“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a)(i) 100% of the Net Proceeds of such Refinancing Notes that are secured on a
pari passu basis with the Term B Loans and/or the Term B-1 Loans are used to
permanently reduce Loans and/or replace Commitments substantially simultaneously
with the issuance thereof or (ii) 90% of the Net Proceeds of any other
Refinancing Notes are used to permanently reduce Loans and/or replace
Commitments substantially simultaneously with the issuance thereof; (b) the
principal amount (or accreted value, if applicable) of such Refinancing Notes
does not exceed the principal amount (or accreted value, if applicable) of the
aggregate portion of the Loans so reduced and/or Commitments so replaced (plus
unpaid accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses);
(c) other than Government Debt, the final maturity date of such Refinancing
Notes is on or after the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable, of the Term Loans so reduced or the Revolving
Facility Commitments so replaced; (d) other than Government Debt, the Weighted
Average Life to Maturity of such Refinancing Notes is greater than or equal to
the Weighted Average Life to Maturity of the Term Loans so reduced or the
Revolving Facility Commitments so replaced, as applicable; (e) in the case of
Refinancing Notes in the form of notes issued under an indenture, the terms
thereof do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligations prior to the Term Facility Maturity Date of the Term
Loans so reduced or the Revolving Facility Maturity Date of the Revolving
Facility Commitments so replaced, as applicable (other than customary offers to
repurchase or mandatory prepayment provisions upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default); (f) the other terms of such Refinancing Notes (other than pricing,
fees, floors, funding discounts and redemption or prepayment premiums), taken as
a whole, are substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than the terms, taken as a whole, applicable to
the Term B Loans or the Term B-1 Loans, as applicable (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date in
effect at the time such Refinancing Notes are issued), as determined by the
Borrower in good faith; (g) there shall be no obligor in respect of such
Refinancing Notes that is not a Loan Party; and (h) such Refinancing Notes shall
not be secured by assets other than the Collateral and Refinancing Notes that
are secured by Collateral shall be subject to the provisions of a Permitted Pari
Passu Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable.
“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).
“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
46

--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
“Related Sections” shall have the meaning assigned to such term in Section 6.04.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).
“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).
“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) all Revolving L/C Exposures, (y) all Swingline Exposures and
(z) the total Available Unused Commitments at such time; provided, that (i) the
Loans, Revolving L/C Exposures, Swingline Exposures and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time and (ii) the portion of any Loans held by Debt Fund
Affiliate Lenders in the aggregate in excess of 49.9% of the Required Amount of
Loans shall be disregarded in determining Required Lenders at any time.  For
purposes of the foregoing, “Required Amount of Loans” means, at any time, the
amount of Loans required to be held by Lenders in order for such Lenders to
constitute “Required Lenders” (without giving effect to the foregoing
clause (ii)).
“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Net First Lien Leverage Ratio as at the end of the
Applicable Period is greater than 2.50:1.00 but less than or equal to 3.25:1.00,
such percentage shall be 25%, and (b) if the Net First Lien Leverage Ratio as at
the end of the Applicable Period is less than or equal to 2.50:1.00, such
percentage shall be 0%.
“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Loans (other than Swingline Loans) outstanding,
(b) Revolving L/C Exposures, (c) Swingline Exposures and (d) Available Unused
Commitments that, taken together, represent more than 50% of the
47

--------------------------------------------------------------------------------

sum of (w) all Revolving Facility Loans (other than Swingline Loans)
outstanding, (x) all Revolving L/C Exposures, (y) all Swingline Exposures and
(z) the total Available Unused Commitments at such time; provided, that the
Revolving Facility Loans, Revolving L/C Exposures, Swingline Exposures and
Available Unused Commitment of any Defaulting Lender shall be disregarded in
determining Required Revolving Facility Lenders at any time.
“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
including Gaming Laws, in each case applicable to or binding upon such person or
any of its property or assets or to which such person or any of its property or
assets is subject.
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person, any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement, or any other duly authorized employee or signatory of such
person.
“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.  The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).
“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Period, the amount, if any, by which the portion of the
Cumulative Credit attributable to the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Interim Periods used in such Excess Cash Flow Period
exceeds the actual Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Period.
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).
“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following:  (i) each date of issuance, extension or renewal
of an Alternate Currency Letter of Credit, (ii) each date of an amendment of any
Alternate Currency Letter of Credit having the effect of increasing the amount
thereof, (iii) each date of any payment by the applicable Issuing Bank under any
Alternate Currency Letter of Credit, and (iv) such additional dates as the
Administrative Agent or the applicable Issuing Bank shall determine or the
Required Lenders shall require.
“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased (or replaced) as provided under Section 2.21. 
The initial amount of each Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01 to the Original Credit Agreement, or in the Assignment and
Acceptance or Incremental Assumption Agreement pursuant to which such Lender
shall have assumed its Revolving Facility Commitment (or Incremental Revolving
Facility
48

--------------------------------------------------------------------------------

Commitment), as applicable.  The aggregate amount of the Lenders’ Revolving
Facility Commitments on the Closing Date is $30,000,000.   On the Closing Date,
there is only one Class of Revolving Facility Commitments.  After the Closing
Date, additional Classes of Revolving Facility Commitments may be added or
created pursuant to Incremental Assumption Agreements.
“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time,
(b) the Swingline Exposure applicable to such Class at such time and (c) the
Revolving L/C Exposure applicable to such Class at such time minus, for the
purpose of Section 4.01(d), the amount of Letters of Credit that have been Cash
Collateralized in an amount equal to the Minimum L/C Collateral Amount at such
time.  The Revolving Facility Credit Exposure of any Revolving Facility Lender
at any time shall be the product of (x) such Revolving Facility Lender’s
Revolving Facility Percentage of the applicable Class and (y) the aggregate
Revolving Facility Credit Exposure of such Class of all Revolving Facility
Lenders, collectively, at such time.
“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.
“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b).  Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.
“Revolving Facility Maturity Date” shall mean (a) with respect to the Revolving
Facility Commitments in effect on the Closing Date, June 6, 2022, and (b) with
respect to any other Classes of Revolving Facility Commitments, the maturity
dates specified therefor in the applicable Incremental Assumption Agreement.
“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class.  If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.
“Revolving Facility Termination Event” shall have the meaning ascribed thereto
in Section 2.05(k).
“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof).  The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
49

--------------------------------------------------------------------------------

“Revolving Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(viii).
“S&P” shall mean Standard & Poor’s Ratings Group, Inc.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is not otherwise designated in
writing by the Borrower and such Cash Management Bank to the Administrative
Agent to not be included as a Secured Cash Management Agreement.
“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank to the extent that such Hedging
Agreement is not otherwise designated in writing by the Borrower and such Hedge
Bank to the Administrative Agent to not be included as a Secured Hedge
Agreement.  Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Holdings Guarantee and Pledge Agreement, the IP Security Agreements (as defined
in the Collateral Agreement), the Custodian Agreement and each of the security
agreements, pledge agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 4.02 of the
Original Credit Agreement or Section 5.10.
“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.
“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).
“Special Purpose Receivables Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings (prior to a Qualified
IPO), the Borrower or any of the Subsidiaries (other than Special Purpose
Receivables Subsidiaries) in the event Holdings (prior to a Qualified IPO), the
Borrower or any such Subsidiary becomes subject to a proceeding under the U.S.
Bankruptcy Code (or other insolvency law) and (ii) any Subsidiary of a Special
Purposes Receivable Subsidiary.
50

--------------------------------------------------------------------------------

“Specified L/C Sublimit” shall mean, with respect to any Issuing Bank, the
amount set forth beside such Issuing Bank’s name on Schedule 1.01(D) to the
Original Credit Agreement or, in each case, such other amount as specified in
the agreement pursuant to which such person becomes an Issuing Bank hereunder
or, in each case, such larger amount not to exceed the Revolving Facility
Commitment as the Administrative Agent and the applicable Issuing Bank may
agree.
“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the applicable Issuing Bank, as applicable, to be the
rate quoted by the person acting in such capacity as the spot rate for the
purchase by such person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., Local
Time on the date three Business Days prior to the date as of which the foreign
exchange computation is made or if such rate cannot be computed as of such date
such other date as the Administrative Agent or such Issuing Bank shall
reasonably determine is appropriate under the circumstances; provided, that the
Administrative Agent or such Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or such Issuing
Bank if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board). 
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“Subagent” shall have the meaning assigned to such term in Section 8.02.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.  Notwithstanding the foregoing, except for purposes of
Sections 3.08, 3.09, 3.13, 3.15, 3.16, 3.25(b), 3.26, 5.03, 5.09 and 7.01(k),
and the definition of Unrestricted Subsidiary contained herein, an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.
“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
dated as of the Closing Date, as amended, restated, supplemented or otherwise
modified from time to time, between each Subsidiary Loan Party and the
Collateral Agent.
“Subsidiary Loan Party” shall mean (a) each Wholly Owned Domestic Subsidiary of
the Borrower that is not an Excluded Subsidiary and (b) any other Domestic
Subsidiary of the Borrower that may be designated by the Borrower (by way of
delivering to the Collateral Agent a supplement to the Collateral Agreement and
a supplement to the Subsidiary Guarantee Agreement, in each case, duly executed
by such Subsidiary) in its sole discretion from time to time to be a guarantor
in respect of the Obligations and the obligations in respect of the Loan
Documents, whereupon such Subsidiary shall be obligated to comply with the other
requirements of Section 5.10(d) as if it were newly acquired.
51

--------------------------------------------------------------------------------

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D-2 to the Original Credit Agreement.
“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the Closing
Date is $5,000,000.  The Swingline Commitment is part of, and not in addition
to, the Revolving Facility Commitments.
“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Facility Lender at any time shall mean its applicable Revolving
Facility Percentage of the aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean (a) Jefferies Finance LLC, in its capacity as a
lender of Swingline Loans, and (b) each Revolving Facility Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d), each in
its capacity as a lender of Swingline Loans hereunder.
“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.
“Term B Facility” shall mean the commitments to make Term B Loans under the
October 2018 Incremental Assumption and Amendment Agreement and the Term B Loans
made hereunder and thereunder.
“Term B Facility Maturity Date” shall mean February 15, 2024.
“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).
“Term B Loans” shall mean (a) prior to the October 2018 Effective Date, the
Existing Term B Loans (as defined in the October 2018 Incremental Assumption and
Amendment Agreement), (b) on and after the October 2018 Effective Date, the
October 2018 Term B Loans made to, or exchanged with, the Borrower by the
October 2018 Term B Lenders on the October 2018 Effective Date pursuant to the
October 2018 Incremental Assumption and Amendment Agreement and (c) any
Incremental Term Loans in the form of Term B Loans made by the Incremental Term
Lenders to the Borrower pursuant to Section 2.01(c).  The aggregate principal
amount of the Term B Loans outstanding as of the October 2018 Effective Date
after giving effect to the October 2018 Transactions is $538,723,370.92.
“Term B Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii)(A).
52

--------------------------------------------------------------------------------

“Term B-1 Borrowing” shall mean any Borrowing comprised of Term B-1 Loans.
“Term B-1 Facility” shall mean the Term B-1 Loan Commitments and the Term B-1
Loans made hereunder.
“Term B-1 Facility Maturity Date” shall mean February 15, 2024.
“Term B-1 Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Term B-1 Loans hereunder. The amount of each
Lender’s Term B-1 Loan Commitment as of the Amendment No. 4 Effective Date is
set forth on Schedule 1 to Amendment No. 4.  The aggregate amount of the Term
B-1 Loan Commitments as of the Amendment No. 4 Effective Date is $95,000,000.
“Term B-1 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(ii).
“Term B-1 Loans” shall mean (a) the term loans made by the Lenders to the
Borrower pursuant to Section 2.01(a)(ii), and (b) any Incremental Term Loans in
the form of Term B-1 Loans made by the Incremental Term Lenders to the Borrower
pursuant to Section 2.01(c).
“Term B-1 Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii)(B).
“Term Borrowing” shall mean any Term B Borrowing, any Term B-1 Borrowing or any
Incremental Term Borrowing.
“Term Facility” shall mean the Term B Facility, the Term B-1 Facility and/or any
or all of the Incremental Term Facilities.
“Term Facility Commitment” shall mean the commitment of a Lender to make Term
Loans, including Term B Loans, Term B-1 Loans and/or Other Term Loans.
“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the October 2018 Effective Date, the
Term B Facility Maturity Date and, (b) with respect to the Term B-1 Facility in
effect on the Amendment No. 4 Effective Date, the Term B-1 Facility Maturity
Date and (c) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement.
“Term Loan Installment Date” shall mean any Term B Loan Installment Date, any
Term B-1 Loan Installment Date or any Incremental Term Loan Installment Date.
“Term Loans” shall mean the Term B Loans, the Term B-1 Loans and/or the
Incremental Term Loans.
“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).
“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash Collateralized) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and, initially,
the four fiscal quarter period ended March 31, 2017.
53

--------------------------------------------------------------------------------

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon Borrower
or one or more of its Subsidiaries to collect and remit those funds to such
third parties.
“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
aggregate principal amount of Consolidated Debt of the Borrower and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date less (ii) without duplication, up to $50,000,000 of
Unrestricted Cash and Permitted Investments of the Borrower and its Subsidiaries
as of the last day of such Test Period, to (b) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Total Net Leverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.
“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, the 2017 Transactions, the February 2018 Repricing
Transactions, the October 2018 Transactions, the Original Credit Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Loan Documents, including (a) the execution, delivery and performance of the
Loan Documents, the creation of the Liens pursuant to the Security Documents and
the initial borrowings hereunder; (b) the repayment in full of, and the
termination of all commitments under the Original Credit Agreement and the PIK
Seller Notes; (c) the amendment of the Holdco PIK Notes to, among other things,
extend the maturity thereof and (d) the payment of all fees and expenses in
connection with the foregoing.
“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.
“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.
54

--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(C) to the Original Credit Agreement, (2) any other
Subsidiary of the Borrower, whether now owned or acquired or created after the
Closing Date, that is designated by the Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided, that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, the Borrower shall be in Pro Forma Compliance
with the Financial Covenant as of the last day of the then most recently ended
Test Period, (c) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04, and any prior
or concurrent Investments in such Subsidiary by the Borrower or any of its
Subsidiaries shall be deemed to have been made under Section 6.04 and
(d) without duplication of clause (c), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04; and (3) any subsidiary of an Unrestricted
Subsidiary.  The Borrower may designate any Unrestricted Subsidiary to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided, that (i)  no Default or Event of Default has occurred and is
continuing or would result therefrom,  and (ii) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clause (i). 
Notwithstanding the foregoing, during the Covenant Relief Period, the Pro Forma
Compliance requirement set forth in clause (b) of the first proviso in this
definition shall be replaced with a Net First Lien Leverage Ratio on a Pro Forma
Basis of less than or equal to 4.00 to 1.00.
“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
“U.S. Dollars”, “Dollars” or “$” shall mean lawful money of the United States of
America.
“U.S. Lender” shall mean any Lender other than a Foreign Lender.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.  Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
55

--------------------------------------------------------------------------------

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
Section 1.02          Terms Generally.  The definitions set forth or referred to
in Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.  Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
changes in GAAP after the Closing Date, any lease of the Borrower or the
Subsidiaries, or of a special purpose or other entity not consolidated with the
Borrower and its Subsidiaries at the time of its incurrence of such lease, that
would be characterized as an operating lease under GAAP in effect on the Closing
Date (whether such lease is entered into before or after the Closing Date) shall
not constitute Indebtedness or a Capitalized Lease Obligation of the Borrower or
any Subsidiary under this Agreement or any other Loan Document as a result of
such changes in GAAP.
Section 1.03          Effectuation of Transactions.  Each of the representations
and warranties of the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions and
the October 2018 Transactions as shall have taken place on or prior to the date
of determination, unless the context otherwise require.
Section 1.04          Exchange Rates; Currency Equivalents.
(a)          The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit.  Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial ratios hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as determined by the
56

--------------------------------------------------------------------------------

Administrative Agent in accordance with this Agreement.  No Default or Event of
Default shall arise as a result of any limitation or threshold set forth in
Dollars in Article VI or clause (f) or (j) of Section 7.01 being exceeded solely
as a result of changes in currency exchange rates from those rates applicable on
the first day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made.
(b)          Wherever in this Agreement in connection with an Alternate Currency
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as applicable.
Section 1.05          Timing of Payment or Performance.  Except as otherwise
expressly provided herein, when the payment of any obligation or the performance
of any covenant, duty or obligation is stated to be due or performance required
on a day which is not a Business Day, the date of such payment or performance
shall extend to the immediately succeeding Business Day.
Section 1.06          Times of Day.  Unless otherwise specified herein, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable).
ARTICLE II

The Credits
Section 2.01          Commitments.  Subject to the terms and conditions set
forth herein:
(a)          (i) on the October 2018 Effective Date, the October 2018 Term B
Lenders agree to make October 2018 Term B Loans to the Borrower in an aggregate
principal amount of $538,723,370.92, subject to the terms and conditions in the
October 2018 Incremental Assumption and Amendment Agreement and (ii) each
Incremental Term Lender (as defined in Amendment No. 4) agrees to make Term B-1
Loans to the Borrower on the Amendment No. 4 Effective Date in an aggregate
principal amount not to exceed its Term B-1 Loan Commitment,
(b)          each Lender agrees to make Revolving Facility Loans of a Class in
Dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Facility Credit Exposure of such Class exceeding such Lender’s Revolving
Facility Commitment of such Class or (ii) the Revolving Facility Credit Exposure
of such Class exceeding the total Revolving Facility Commitments of such Class. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Facility Loans,
(c)          each Lender having an Incremental Term Loan Commitment agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make Incremental Term Loans to the Borrower in an
aggregate principal amount not to exceed its Incremental Term Loan Commitment,
and
(d)          amounts of Term B Loans borrowed under Section 2.01(a) or
Section 2.01(c) that are repaid or prepaid may not be reborrowed.
Section 2.02          Loans and Borrowings.
(a)          Each Loan shall be made as part of a Borrowing consisting of Loans
under the same Facility and of the same Type made by the Lenders ratably in
accordance with their respective Commitments under the applicable Facility (or,
in the case of Swingline Loans, in accordance with their respective Swingline
Commitments); provided, however, that Revolving Facility Loans of any Class
shall
57

--------------------------------------------------------------------------------

be made by the Revolving Facility Lenders of such Class ratably in accordance
with their respective Revolving Facility Percentages on the date such Loans are
made hereunder.  The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)          Subject to Section 2.14, each Borrowing (other than a Swingline
Borrowing) shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith.  Each Swingline Borrowing shall be
an ABR Borrowing.  Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided, that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.
(c)          At the commencement of each Interest Period for any Eurocurrency
Revolving Facility Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum.  At the time that each ABR Revolving Facility Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided, that an ABR Revolving Facility Borrowing may be in an aggregate amount
that is equal to the entire unused available balance of the Revolving Facility
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e).  Each Swingline Borrowing shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than 10
Eurocurrency Borrowings outstanding under all Facilities at any time.  
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.
(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing of any Class if the Interest Period requested with respect thereto
would end after the Revolving Facility Maturity Date or the Term Facility
Maturity Date for such Class, as applicable.
(e)          Notwithstanding any other provision of this Agreement, the Term B
Loans shall initially consist of Eurocurrency Loans with an Interest Period
ending on October 31, 2018 and the Adjusted LIBO Rate shall be deemed to be
2.242190% for such Interest Period.
Section 2.03          Requests for Borrowings.  To request a Revolving Facility
Borrowing and/or a Term Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing,
not later than 12:00 noon, Local Time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
10:00 a.m. Local Time, on the Business Day of the proposed Borrowing; provided,
that, (i) to request a Borrowing on the October 2018 Effective Date, the
Borrower shall notify the Administrative Agent of such request by telephone not
later than 5:00 p.m., Local Time, one Business Day prior to the October 2018
Effective Date and (ii) any such notice of an ABR Revolving Facility Borrowing
to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Local Time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)          whether such Borrowing is to be a Borrowing of Term B Loans, Term
B-1 Loans, Revolving Facility Loans, Refinancing Term Loans, Other Term Loans,
Other Revolving Loans or Replacement Revolving Loans as applicable;
58

--------------------------------------------------------------------------------

(ii)          the aggregate amount of the requested Borrowing;
(iii)          the date of such Borrowing, which shall be a Business Day;
(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)          in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration (subject to
the second proviso in the first sentence of the definition of Interest Period). 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04          Swingline Loans.
(a)          Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Commitment or (ii) the
Revolving Facility Credit Exposure of the applicable Class exceeding the total
Revolving Facility Commitments of such Class; provided, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
(b)          To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by electronic means), not later than
1:00 p.m., Local Time, on the day of a proposed Swingline Borrowing.  Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date of such Swingline Borrowing (which shall be a Business
Day) and (ii) the amount of the requested Swingline Borrowing.  The Swingline
Lender shall consult with the Administrative Agent as to whether the making of
the Swingline Loan is in accordance with the terms of this Agreement prior to
the Swingline Lender funding such Swingline Loan.  The Swingline Lender shall
make each Swingline Loan on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Local Time, to the account of the
Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).
(c)          The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Local Time, on any Business Day
require the Revolving Facility Lenders of the applicable Class to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it.  Such notice shall specify the aggregate amount of
such Swingline Loans in which the Revolving Facility Lenders will participate. 
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such Lender, specifying in such notice such Revolving Facility
Lender’s applicable Revolving Facility Percentage of such Swingline Loan or
Loans.  Each Revolving Facility Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent for the account of the Swingline Lender, such Revolving Facility Lender’s
applicable Revolving Facility Percentage of such Swingline Loan or Loans.  Each
Revolving Facility
59

--------------------------------------------------------------------------------

Lender acknowledges and agrees that its respective obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Facility Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph (c), and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender.  Any amounts received by the Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Facility Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided, that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
(d)          The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Facility Lenders that agree
to serve in such capacity as provided below.  The acceptance by a Revolving
Facility Lender of an appointment as a Swingline Lender hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Swingline Lender, and,
from and after the effective date of such agreement, (i) such Revolving Facility
Lender shall have all the rights and obligations of a Swingline Lender under
this Agreement and (ii) references herein to the term “Swingline Lender” shall
be deemed to include such Revolving Facility Lender in its capacity as a lender
of Swingline Loans hereunder.
Section 2.05          Letters of Credit.
(a)          General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of one or more letters of credit or bank
guarantees in Dollars or any Alternate Currency in the form of (x) if agreed to
by the applicable Issuing Bank in its sole discretion, trade letters of credit
in support of trade obligations of the Borrower and its Subsidiaries incurred in
the ordinary course of business (such letters of credit issued for such
purposes, “Trade Letters of Credit”) and (y) standby letters of credit or, if
agreed to by the applicable Issuing Bank in its sole discretion, bank guarantees
issued for any other lawful purposes of the Borrower and its Subsidiaries (such
letters of credit or bank guarantees issued for such purposes, “Standby Letters
of Credit”; each such letter of credit or bank guarantee, issued hereunder, a
“Letter of Credit” and collectively, the “Letters of Credit”) for its own
account or for the account of any Subsidiary in a form reasonably acceptable to
the applicable Issuing Bank, at any time and from time to time during the
applicable Availability Period and prior to the date that is five Business Days
prior to the applicable Revolving Facility Maturity Date.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(b)          Notice of Issuance, Amendment, Renewal, Extension: Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal (other than an automatic extension in accordance with paragraph (c) of
this Section) or extension of an outstanding Letter of Credit), the Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (at least three
Business Days in advance of the requested date of issuance, amendment or
extension or such
60

--------------------------------------------------------------------------------

shorter period as the Administrative Agent and the applicable Issuing Bank in
their sole discretion may agree) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount and currency (which may
be Dollars or any Alternate Currency) of such Letter of Credit, the name and
address of the beneficiary thereof, whether such Letter of Credit constitutes a
Standby Letter of Credit or a Trade Letter of Credit and such other information
as shall be necessary to issue, amend or extend such Letter of Credit.  If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended or extended only if (and upon issuance, amendment or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment or extension (i) the Revolving
L/C Exposure shall not exceed the Letter of Credit Sublimit, (ii) the Revolving
Facility Credit Exposure shall not exceed the applicable Revolving Facility
Commitments (iii) no Alternate Currency Letter of Credit shall be issued if,
after giving effect thereto, the aggregate amount of Revolving L/C Exposure with
respect to all Alternate Currency Letters of Credit would exceed $3,000,000 (or
such larger amount within the Letter of Credit Sublimit as the Administrative
Agent and the applicable Issuing Bank may agree) and (iv) with respect to the
applicable Issuing Bank, the stated amount of all outstanding Letters of Credit
issued by such Issuing Bank shall not exceed the applicable Specified L/C
Sublimit of such Issuing Bank then in effect.  For the avoidance of doubt, no
Issuing Bank shall be obligated to issue an Alternate Currency Letter of Credit
if such Issuing Bank does not otherwise issue letters of credit in such
Alternate Currency and Jefferies Finance LLC shall not be obligated to issue any
Alternate Currency Letter of Credit.  In addition, no Issuing Bank shall be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Bank from issuing the Letter of Credit, or any
Requirement of Law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or (ii) the issuance of the Letter of Credit would violate
one or more policies of the Issuing Bank applicable to letters of credit
generally.
(c)          Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Borrower and the applicable Issuing Bank in their sole
discretion) after the date of the issuance of such Letter of Credit (or, in the
case of any extension thereof, one year (unless otherwise agreed upon by the
Borrower and the applicable Issuing Bank in their sole discretion) after such
renewal or extension) and (ii) the date that is five Business Days prior to the
applicable Revolving Facility Maturity Date; provided, that any Letter of Credit
with a one year tenor may provide for automatic renewal or extension thereof for
additional one year periods (which, in no event, shall extend beyond the date
referred to in clause (ii) of this paragraph (c)) so long as such Letter of
Credit permits the applicable Issuing Bank to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof within
a time period during such twelve-month period to be agreed upon at the time such
Letter of Credit is issued; provided, further, that if such Issuing Bank
consents in its sole discretion, the expiration date on any Letter of Credit may
extend beyond the date referred to in clause (ii) above, provided, that if any
such Letter of Credit is outstanding or is issued under the Revolving Facility
Commitments of any Class after the date that is 30 days prior to the Revolving
Facility Maturity Date for such Class the Borrower shall provide Cash Collateral
pursuant to documentation reasonably satisfactory to the Administrative Agent
and the relevant Issuing Bank in an amount equal to the Minimum L/C Collateral
Amount on or prior to the date that is 30 days prior to such Revolving Facility
Maturity Date or, if later, such date of issuance.
(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) under the
Revolving Facility Commitments of any Class and without any further action on
the part of the applicable Issuing Bank or the Revolving Facility Lenders, such
Issuing Bank hereby grants to each Revolving Facility Lender under such Class,
and each such Revolving Facility Lender hereby acquires from such Issuing Bank,
a participation in such Letter of Credit equal to such Revolving Facility
Lender’s applicable Revolving Facility Percentage of the aggregate amount
61

--------------------------------------------------------------------------------

available to be drawn under such Letter of Credit (calculated, in the case of
Alternate Currency Letters of Credit, based on the Dollar Equivalent thereof). 
In consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, in Dollars, such
Revolving Facility Lender’s applicable Revolving Facility Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason (calculated, in
the case of any Alternate Currency Letter of Credit, based on the Dollar
Equivalent thereof).  Each Revolving Facility Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments or the fact
that, as a result of changes in currency exchange rates, such Revolving Facility
Lender’s Revolving Facility Credit Exposure at any time might exceed its
Revolving Facility Commitment at such time (in which case Section 2.11(f) would
apply), and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(e)          Reimbursement.  If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the first Business Day after the Borrower receives notice under paragraph
(g) of this Section of such L/C Disbursement (or the second Business Day, if
such notice is received after 12:00 noon, Local Time), together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Revolving Facility Loans of the applicable Class; provided, that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Revolving Facility Borrowing or a Swingline Borrowing of the applicable
Class, as applicable, in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Facility Borrowing or Swingline Borrowing.  If
the Borrower fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other applicable Revolving Facility Lender of the applicable L/C Disbursement,
the payment then due from the Borrower in respect thereof and, in the case of a
Revolving Facility Lender, such Lender’s Revolving Facility Percentage thereof. 
Promptly following receipt of such notice, each Revolving Facility Lender with a
Revolving Facility Commitment of the applicable Class shall pay to the
Administrative Agent in Dollars its Revolving Facility Percentage of the payment
then due from the Borrower in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear. 
Any payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR Revolving Loan or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.
(f)          Obligations Absolute.  The obligation of the Borrower to reimburse
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or
62

--------------------------------------------------------------------------------

 (iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank, or any of the circumstances
referred to in clauses (i), (ii) or (iii) of the first sentence; provided, that
the foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are determined by final and binding decision of a court of competent
jurisdiction to have been caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)          Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by electronic means) of any such demand for payment under a Letter of
Credit and whether such Issuing Bank has made or will make an L/C Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Facility Lenders with respect to any such L/C Disbursement.
(h)          Interim Interest.  If an Issuing Bank shall make any L/C
Disbursement, then, unless the Borrower shall reimburse such L/C Disbursement in
full on the date such L/C Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C Disbursement is
made to but excluding the date that the Borrower reimburses such L/C
Disbursement, at the rate per annum then applicable to ABR Revolving Loans of
the applicable Class; provided, that, if such L/C Disbursement is not reimbursed
by the Borrower when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Facility Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Facility Lender to the extent of such payment.
(i)          Replacement of an Issuing Bank.  An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12.  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this
63

--------------------------------------------------------------------------------

Agreement with respect to Letters of Credit issued by it prior to such
replacement but shall not be required to issue additional Letters of Credit.
(j)          Cash Collateralization Following Certain Events.  If and when the
Borrower is required to Cash Collateralize any Revolving L/C Exposure relating
to any outstanding Letters of Credit pursuant to any of Section 2.05(c),
2.11(e), 2.11(f), 2.11(g), 2.22(a)(v) or 7.01, the Borrower shall deposit in an
account with or at the direction of the Administrative Agent, in the name of the
Collateral Agent and for the benefit of the Lenders, an amount in cash in
Dollars equal to the Revolving L/C Exposure as of such date (or, in the case of
Sections 2.05(c), 2.11(e), 2.11(f), 2.11(g) and 2.22(a)(v), the portion thereof
required by such sections).  Each deposit of Cash Collateral (x) made pursuant
to this paragraph or (y) made by the Administrative Agent pursuant to
Section 2.22(a)(ii), in each case, shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of (i) for so long as an Event
of Default shall be continuing, the Collateral Agent and (ii) at any other time,
the Borrower, in each case, in Permitted Investments and at the risk and expense
of the Borrower, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Collateral Agent to reimburse each Issuing Bank
for L/C Disbursements for which such Issuing Bank has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with Revolving L/C Exposure representing greater than 50% of
the total Revolving L/C Exposure), be applied to satisfy other obligations of
the Borrower under this Agreement.  If the Borrower is required to provide an
amount of Cash Collateral hereunder as a result of the occurrence of an Event of
Default or the existence of a Defaulting Lender or the occurrence of a limit
under Section 2.11(e), (f) or (g) being exceeded, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived or the termination of
the Defaulting Lender status or the limits under Sections 2.11(e), (f) or (g) no
longer being exceeded, as applicable.
(k)          Cash Collateralization Following Termination of the Revolving
Facility.  Notwithstanding anything to the contrary herein, in the event of the
prepayment in full of all outstanding Revolving Facility Loans and the
termination of all Revolving Facility Commitments (a “Revolving Facility
Termination Event”) in connection with which the Borrower notifies any one or
more Issuing Banks that it intends to maintain one or more Letters of Credit
initially issued under this Agreement in effect after the date of such Revolving
Facility Termination Event (each, a “Continuing Letter of Credit”), then the
security interest of the Collateral Agent in the Collateral under the Security
Documents may be terminated in accordance with Section 9.18 if each such
Continuing Letter of Credit is Cash Collateralized in an amount equal to the
Minimum L/C Collateral Amount, which shall be deposited with or at the direction
of each such Issuing Bank.
(l)          Additional Issuing Banks.  From time to time, the Borrower may by
notice to the Administrative Agent designate any Lender (in addition to the
initial Issuing Banks) each of which agrees (in its sole discretion) to act in
such capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank.  Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.
(m)          Reporting.  Unless otherwise requested by the Administrative Agent,
each Issuing Bank shall (i) provide to the Administrative Agent copies of any
notice received from the Borrower pursuant to Section 2.05(b) no later than the
next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and such Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative
64

--------------------------------------------------------------------------------

Agent shall not have advised such Issuing Bank that such issuance, amendment or
extension would not be in conformity with the requirements of this Agreement,
(B) on each Business Day on which such Issuing Bank makes any L/C Disbursement,
the date of such L/C Disbursement and the amount of such L/C Disbursement and
(C) on any other Business Day, such other information with respect to the
outstanding Letters of Credit issued by such Issuing Bank as the Administrative
Agent shall reasonably request.
(n)          Unless otherwise expressly agreed by the applicable Issuing Bank
and the Borrower, when a Letter of Credit is issued, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each trade Letter of Credit.  Notwithstanding the foregoing, the
Issuing Banks shall not be responsible to the Borrower for, and the Issuing
Banks’ rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the Issuing Banks required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Requirement of Law or any order of a
jurisdiction where the Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(o)          Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
Section 2.06          Funding of Borrowings.
(a)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided, that
Swingline Loans shall be made as provided in Section 2.04.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower as specified
in the applicable Borrowing Request; provided, that ABR Revolving Loans and
Swingline Borrowings made to finance the reimbursement of a L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with clause (a) of this Section and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) the Federal Funds Effective Rate and (B) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans at such time.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
65

--------------------------------------------------------------------------------

(c)          The foregoing notwithstanding, the Administrative Agent, in its
sole discretion, may from its own funds make a Revolving Facility Loan on behalf
of the Lenders (including by means of Swingline Loans to the Borrower).  In such
event, the applicable Lenders on behalf of whom the Administrative Agent made
the Revolving Facility Loan shall reimburse the Administrative Agent for all or
any portion of such Revolving Facility Loan made on its behalf upon written
notice given to each applicable Lender not later than 2:00 p.m., Local Time, on
the Business Day such reimbursement is requested.  The entire amount of interest
attributable to such Revolving Facility Loan for the period from and including
the date on which such Revolving Facility Loan was made on such Lender’s behalf
to but excluding the date the Administrative Agent is reimbursed in respect of
such Revolving Facility Loan by such Lender shall be paid to the Administrative
Agent for its own account.
Section 2.07          Interest Elections.
(a)          Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Borrowings, which may not be converted into or continued
as Eurocurrency Borrowings.
(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone, by the time that
a Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Interest Election
Request signed by the Borrower.
(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:
(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Sections 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.
66

--------------------------------------------------------------------------------

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
Section 2.08          Termination and Reduction of Commitments.
(a)          Unless previously terminated, the Revolving Facility Commitments of
each Class shall terminate on the applicable Revolving Facility Maturity Date
for such Class.  On the October 2018 Effective Date (after giving effect to the
exchange of the Existing Term B Loans (as defined in the October 2018
Incremental Assumption and Amendment Agreement) by the October 2018 Refinancing
Term B Cashless Settlement Option Lenders (as defined in the October 2018
Incremental Assumption and Amendment Agreement) for October 2018 Refinancing
Term B Loans and the funding of the Additional October 2018 Refinancing Term B
Loans (as defined in the October 2018 Incremental Assumption and Amendment
Agreement) and the Incremental Term B Loans, in each case, to be made on such
date), the October 2018 Refinancing Term B Loan Commitments and the Incremental
Term B Loan Commitments (each, as defined in the October 2018 Incremental
Assumption and Amendment Agreement) of each Lender as of the October 2018
Effective Date will terminate.  On the Amendment No. 4 Effective Date (after
giving effect to the funding of the Term B-1 Loans to be made on such date), the
Term B-1 Loan Commitments of each Lender as of the Amendment No. 4 Effective
Date will terminate.
(b)          The Borrower may at any time terminate, or from time to time
reduce, the Revolving Facility Commitments of any Class; provided, that (i) each
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000
(or, if less, the remaining amount of the Revolving Facility Commitments of such
Class) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11 and
any Cash Collateralization of Letters of Credit in accordance with
Section 2.05(j) or (k), the Revolving Facility Credit Exposure of such Class
(excluding any Cash Collateralized Letter of Credit) would exceed the total
Revolving Facility Commitments of such Class.
(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Facility Commitments of any Class under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable; provided, that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments of any Class shall be
made ratably among the Lenders in accordance with their respective Commitments
of such Class.
67

--------------------------------------------------------------------------------

Section 2.09          Repayment of Loans; Evidence of Debt.
(a)          The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to the Borrower on the
Revolving Facility Maturity Date applicable to such Revolving Facility Loans,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan applicable to any Class of Revolving Facility Commitments on the
earlier of the Revolving Facility Maturity Date for such Class and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least five Business Days after such Swingline Loan is
made; provided, that on each date that a Revolving Facility Borrowing is made by
the Borrower, the Borrower shall repay all Swingline Loans then outstanding.
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Facility and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)          The entries made in the accounts maintained pursuant to clause
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”).  In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower.  Thereafter, unless otherwise agreed to by the applicable Lender, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).
Section 2.10          Repayment of Term Loans and Revolving Facility Loans.
(a)          Subject to the other clauses of this Section, 
(i)          the Borrower shall repay the Term B Loans incurred on the October
2018 Effective Date on the last day of each March, June, September and
December of each year and on the applicable Term Facility Maturity Date or, if
any such date is not a Business Day, on the next preceding Business Day (each
such date being referred to as a “Term B Loan Installment Date”), in an
aggregate principal amount of such Term B Loans equal to (A) in the case of
quarterly payments due prior to the applicable Term Facility Maturity Date, an
amount equal to 0.25% of the aggregate principal amount of such Term B Loans
outstanding immediately after the October 2018 Effective Date, and (B) in the
case of such payment due on the applicable Term Facility Maturity Date, an
amount equal to the then unpaid principal amount of such Term B Loans
outstanding;
68

--------------------------------------------------------------------------------

(ii)          the Borrower shall prepay Amendment No. 4 Loans on the last day of
each March, June, September and December of each year (commencing on the last
day of the first full fiscal quarter of the Borrower after the Amendment No. 4
Effective Date) and on the applicable Term Facility Maturity Date or, if any
such date is not a Business Day, on the next preceding Business Day (each such
date being referred to as a “Term B-1 Loan Installment Date”), in an aggregate
principal amount of such Term B-1 Loans equal to (A) in the case of quarterly
payments due prior to the applicable Term Facility Maturity Date, an amount
equal to 0.25% of the aggregate principal amount of such Term B-1 Loans
outstanding immediately after the Amendment No. 4 Effective Date, and (B) in the
case of such payment due on the applicable Term Facility Maturity Date, an
amount equal to the then unpaid principal amount of such Term B-1 Loans
outstanding;
(iiiii)          in the event that any Incremental Term Loans are made, the
Borrower shall repay such Incremental Term Loans on the dates and in the amounts
set forth in the related Incremental Assumption Agreement (each such date being
referred to as an “Incremental Term Loan Installment Date”); and
(iiiiv)          to the extent not previously paid, outstanding Term Loans shall
be due and payable on the applicable Term Facility Maturity Date.
(b)          To the extent not previously paid, outstanding Revolving Facility
Loans shall be due and payable on the applicable Revolving Facility Maturity
Date.
(c)          Prepayment of the Loans from:
(i)          all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) shall be allocated to the Class or Classes of Term
Loans determined pursuant to Section 2.10(d), with the application thereof to
reduce in direct order amounts due on the succeeding Term Loan Installment Dates
under such Classes as provided in the remaining scheduled amortization payments
under such Classes; provided, that any Lender, at its option, may elect to
decline any such prepayment of any Term Loan held by it if it shall give written
notice to the Administrative Agent thereof by 5:00 p.m. Local Time at least
three Business Days prior to the date of such prepayment (any such Lender, a
“Declining Lender”) and on the date of any such prepayment, any amounts that
would otherwise have been applied to prepay Term Loans owing to Declining
Lenders shall instead be retained by the Borrower for application for any
purpose not prohibited by this Agreement, and
(ii)          any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied to the remaining installments of the Term Loans
under the applicable Class or Classes as the Borrower may in each case direct.
(d)          Any mandatory prepayment of Term Loans pursuant to Section 2.11(b)
or (c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans, the Term B-1 Loans and the Other Term Loans,
if any, pro rata based on the aggregate principal amount of outstanding Term B
Loans, Term B-1 Loans and Other Term Loans, if any; provided that, subject to
the pro rata application to Loans outstanding within any Class of Term Loans,
the Borrower may allocate such prepayment in its discretion among the Class or
Classes of Term Loans as the Borrower may specify (so long as each of the Term B
Loans incurred onand the Closing DateTerm B-1 Loans are allocated at least their
pro rata share of such prepayment).  Prior to any prepayment of any Loan under
any Facility hereunder, the Borrower shall select the Borrowing or Borrowings
under the applicable Facility to be prepaid and shall notify the Administrative
Agent by telephone (confirmed by electronic means)
69

--------------------------------------------------------------------------------


of such selection not later than 2:00 p.m., Local Time, (i) in the case of an
ABR Borrowing, at least one Business Day before the scheduled date of such
prepayment and (ii) in the case of a Eurocurrency Borrowing, at least three
Business Days before the scheduled date of such prepayment (or, in each case
such shorter period acceptable to the Administrative Agent); provided, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Each repayment of a Borrowing (x) in the
case of the Revolving Facility of any Class, shall be applied to the Revolving
Facility Loans included in the repaid Borrowing such that each Revolving
Facility Lender receives its ratable share of such repayment (based upon the
respective Revolving Facility Credit Exposures of the Revolving Facility Lenders
of such Class at the time of such repayment) and (y) in all other cases, shall
be applied ratably to the Loans included in the repaid Borrowing.  All
repayments of Loans shall be accompanied by accrued interest on the amount
repaid to the extent required by Section 2.13(d).
Section 2.11          Prepayment of Loans.
(a)          The Borrower shall have the right at any time and from time to time
to prepay any Loan in whole or in part, without premium or penalty (but subject
to Section 2.12(d) and Section 2.16), in an aggregate principal amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with Section 2.10(d).; provided that:
(i)          (x) in the event of any optional prepayments of the Amendment No. 4
Loans made or deemed made pursuant to this Section 2.11(a), including in
connection with any Refinancing thereof, (y) in the event of a prepayment of the
Amendment No. 4 Loans pursuant to Section 2.11(b) with the Net Proceeds of
Indebtedness incurred by the Borrower or any Subsidiary or (z) in connection
with the removal pursuant to Section 2.19(c) of any Non-Consenting Lender
holding Amendment No. 4 Loans, in each case, prior to May 1, 2022 (and whether
before or after (A) the occurrence of an Event of Default or (B) the
commencement of any proceeding under any Debtor Relief Law, and notwithstanding
any acceleration (for any reason) of the Obligations in accordance with the
terms and conditions of the Loan Documents), the Borrower shall pay to the
applicable Lenders with respect to such Amendment No. 4 Loans the Make-Whole
Premium with respect to the Amendment No. 4 Loans so prepaid or required to be
assigned;
(ii)          (x) in the event of any optional prepayments of the Amendment No.
4 Loans made or deemed made pursuant to this Section 2.11(a), including in
connection with any Refinancing thereof, (y) in the event of a prepayment of the
Amendment No. 4 Loans pursuant to Section 2.11(b) with the Net Proceeds of
Indebtedness incurred by the Borrower or any Subsidiary or (z) in connection
with the removal pursuant to Section 2.19(c) of any Non-Consenting Lender
holding Amendment No. 4 Loans, in each case, on or after May 1, 2022 but prior
to November 1, 2022 (and whether before or after (A) the occurrence of an Event
of Default or (B) the commencement of any proceeding under any Debtor Relief
Law, and notwithstanding any acceleration (for any reason) of the Obligations in
accordance with the terms and conditions of the Loan Documents), the Borrower
shall pay to the applicable Lenders with respect to such Amendment No. 4 Loans a
premium equal to 1.00% of the aggregate principal amount of the Amendment No. 4
Loans so prepaid or required to be assigned (the “Call Premium”); and
(iii)          on and after November 1, 2022, no prepayment premium shall be due
in respect of the Amendment No. 4 Loans.
In addition to the foregoing, if an Applicable Premium Trigger Event occurs, the
entire outstanding principal amount of the Amendment No. 4 Loans shall be deemed
to have been optionally prepaid on the date on which such Applicable Premium
Trigger Event occurs. Without limiting the generality of the foregoing, and
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is understood and agreed that if, prior to November 1, 2022, the
Obligations in respect of the Amendment No. 4 Loans are accelerated as a result
of the occurrence and continuance of any Event of Default (including by
operation of law or otherwise), the Applicable Premium, if any, determined as of
the date of acceleration, will also be due and payable and will be treated and
deemed as though the Amendment No. 4 Loans were optionally prepaid as of such
date and shall constitute part of the Obligations in respect of the Amendment
No. 4 Loans for all purposes herein. Any Applicable Premium payable in
accordance with this Section 2.11(a) shall be presumed to be equal to the
liquidated damages sustained by the Lenders holding

70

--------------------------------------------------------------------------------

Amendment No. 4 Loans as the result of the occurrence of the event giving rise
to the Applicable Premium Trigger Event, and the Loan Parties agree that it is
reasonable under the circumstances currently existing. The Applicable Premium,
if any, shall also be payable in the event the Obligations in respect of the
Amendment No. 4 Loans (and/or this Agreement) are satisfied or released by
foreclosure (whether by power of judicial proceeding or otherwise), deed in lieu
of foreclosure or by any other means following or in connection with the
occurrence of an Applicable Premium Trigger Event, in each case prior to
November 1, 2022. THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT
OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION.  The Loan
Parties expressly agree that (i) the Applicable Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel, (ii) the Applicable Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between Lenders holding Amendment No. 4
Loans and the Loan Parties giving specific consideration in this transaction for
such agreement to pay the Applicable Premium, (iv) the Loan Parties shall be
estopped hereafter from claiming differently than as agreed to in this Section
2.11(a), (v) their agreement to pay the Applicable Premium is a material
inducement to the Lenders to provide the Amendment No. 4 Loans, and (vi) the
Applicable Premium represents a good faith, reasonable estimate and calculation
of the lost profits or damages of the Lenders holding Amendment No. 4 Loans and
that it would be impractical and extremely difficult to ascertain the actual
amount of damages to such Lenders or profits lost by such Lenders as a result of
the event giving rise to the Applicable Premium.  For the avoidance of doubt, no
Applicable Premium shall be payable as a result of any Applicable Premium
Trigger Event occurring on or after November 1, 2022.
(b)          The Borrower shall apply all Net Proceeds promptly upon receipt
thereof to prepay Term Loans in accordance with clauses (c) and (d) of
Section 2.10.  Notwithstanding the foregoing, the Borrower may use a portion of
such Net Proceeds to prepay or repurchase any Refinancing Notes that are secured
by a pari passu Lien on the Collateral or other Indebtedness that is secured by
pari passu Liens permitted by Section 6.02, in each case in an amount not to
exceed the product of (x) the amount of such Net Proceeds and (y) a fraction,
(A) the numerator of which is the outstanding principal amount of such
Indebtedness secured by pari passu Liens and (B) the denominator of which is the
sum of the outstanding principal amount of such Indebtedness and the outstanding
principal amount of all Classes of Term Loans.  Not later than five Business
Days prior to the date of such prepayment, the Borrower shall provide written
notice thereof to the Administrative Agent, including the amount of any required
prepayment.
(c)          Not later than 5 Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.04(a)
with respect to each Excess Cash Flow Period, the Borrower shall calculate
Excess Cash Flow for such Excess Cash Flow Period and, if and to the extent the
amount of such Excess Cash Flow exceeds $6,000,000 (the “ECF Threshold Amount”),
the Borrower shall apply an amount equal to (i) the Required Percentage of such
excess portion of such Excess Cash Flow minus (ii) to the extent not financed
using the proceeds of the incurrence of funded term Indebtedness, the sum of
(A) the amount of any voluntary prepayments during such Excess Cash Flow Period
(plus, without duplication of any amounts previously deducted under this
clause (A), the amount of any voluntary prepayments after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
Term Loans (it being understood that the amount of any such prepayment
constituting a below-par Permitted Loan Purchase shall be calculated to equal
the amount of cash used and not the principal amount deemed prepaid therewith)
and (B) the amount of any permanent voluntary reductions during such Excess Cash
Flow Period (plus, without duplication of any amounts previously deducted under
this clause (B), the amount of any permanent voluntary reductions after the end
of such Excess Cash Flow Period but before the date of prepayment under this
clause (c)) of Revolving Facility Commitments to the extent that an equal amount
of Revolving Facility Loans were simultaneously repaid, to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10. Such calculation will be
set forth in a certificate signed by a Financial Officer of the Borrower
delivered to the Administrative Agent, setting forth the amount, if any, of
Excess Cash Flow for such fiscal year, the amount of any required prepayment in
respect thereof and the calculation thereof in reasonable detail.
71

--------------------------------------------------------------------------------

(d)          Notwithstanding any other provisions of this Section 2.11 to the
contrary, (i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary would
otherwise be required to be applied pursuant to Section 2.11(b) or Section
2.11(c) but is prohibited or delayed by applicable local law from being
repatriated to the United States of America, the portion of such Net Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in Section 2.11(b) or Section 2.11(c) but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States of
America (the Borrower hereby agreeing to cause the applicable Foreign Subsidiary
to promptly use commercially reasonable efforts to take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow that was
otherwise required to be applied pursuant to Section 2.11(b) or Section 2.11(c)
is permitted under the applicable local law, such repatriation will be effected
and such repatriated Net Proceeds or Excess Cash Flow will be promptly applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.11(b) or Section 2.11(c), to
the extent provided therein and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any or all of such Net Proceeds or
Excess Cash Flow that would otherwise be required to be applied pursuant to
Section 2.11(b) or Section 2.11(c) would have a material adverse tax cost
consequence if so repatriated, the Net Proceeds or Excess Cash Flow so affected
may be retained by the applicable Foreign Subsidiary (the Borrower hereby
agreeing to cause the applicable Subsidiary to promptly use commercially
reasonable efforts to take all actions that are reasonably required to eliminate
such tax effects); provided, that in the case of this clause (ii), on or before
the date on which any Net Proceeds or Excess Cash Flow so retained would
otherwise have been required to be applied to prepayments pursuant to
Section 2.11(b) or Section 2.11(c), (x) the Borrower applies an amount equal to
such Net Proceeds or Excess Cash Flow to such prepayments as if such Net
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Proceeds or Excess Cash Flow had been
repatriated (or, if less, Net Proceeds or Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Proceeds or
Excess Cash Flow is applied to the permanent repayment of Indebtedness of a
Foreign Subsidiary.
(e)          In the event that the aggregate amount of Revolving Facility Credit
Exposure of any Class exceeds the total Revolving Facility Commitments of such
Class, the Borrower shall prepay Revolving Facility Borrowings or Swingline
Borrowings of such Class (or, if no such Borrowings are outstanding, provide
Cash Collateral in respect of outstanding Letters of Credit pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.
(f)          In the event that the Revolving L/C Exposure exceeds the Letter of
Credit Sublimit, at the request of the Administrative Agent, the Borrower shall
provide Cash Collateral pursuant to Section 2.05(j) in an amount equal to such
excess.
(g)          If as a result of changes in currency exchange rates, on any
Revaluation Date, (i) the total Revolving Facility Credit Exposure of any Class
exceeds the total Revolving Facility Commitments of such Class, (ii) the
Revolving L/C Exposure exceeds the Letter of Credit Sublimit or (iii) the
Revolving L/C Exposure with respect to all Alternate Currency Letters of Credit
exceeds $3,000,000 (or such larger amount within the Letter of Credit Sublimit
as the Administrative Agent and the applicable Issuing Bank may agree), the
Borrower shall, at the request of the Administrative Agent, within ten (10) days
of such Revaluation Date (A) prepay Revolving Facility Borrowings or Swingline
Borrowings or (B) provide Cash Collateral pursuant to Section 2.05(j), in an
aggregate amount such that the applicable exposure does not exceed the
applicable commitment, sublimit or amount set forth above.
Section 2.12          Fees.
(a)          The Borrower agrees to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, on the last Business Day
of March, June, September and December in each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the applicable Available
72

--------------------------------------------------------------------------------

Unused Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the date on which the last of
the Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee.  All Commitment Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days.  For the purpose of
calculating any Lender’s Commitment Fee, the outstanding Swingline Loans during
the period for which such Lender’s Commitment Fee is calculated shall be deemed
to be zero.  The Commitment Fee due to each Lender shall commence to accrue on
the Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein.
(b)          The Borrower from time to time agrees to pay (i) to each Revolving
Facility Lender of each Class (other than any Defaulting Lender), through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee in
Dollars (an “L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements) of such Class, during
the preceding quarter (or shorter period commencing with the Closing Date or
ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments of such Class shall be terminated) at the rate
per annum equal to the Applicable Margin for Eurocurrency Revolving Facility
Borrowings of such Class effective for each day in such period, and (ii) to each
Issuing Bank, for its own account (x) the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated, a fronting fee in
respect of each Letter of Credit issued by such Issuing Bank for the period from
and including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/8 of 1% per
annum of the daily stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”).  All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
(c)          The Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the “Administration Agent Fee” as set forth
in the Administrative Agent Fee Letter, as amended, restated, supplemented or
otherwise modified from time to time, at the times specified therein (the
“Administrative Agent Fees”).
(d)          In the event that, on or prior to the date that is six months after
the October 2018 Effective Date, the Borrower shall (x) make a prepayment of the
Term B Loans pursuant to Section 2.11(a) (or Section 2.11(b) to the extent such
proceeds constitute “Net Proceeds” under clause (b) of the definition thereof)
with the proceeds of, or convert the Term B Loans into, any new or replacement
tranche of long-term secured term loans that have an All-in Yield that is less
than the All-in Yield of such Term B Loans or (y) effect any amendment to this
Agreement which reduces the All-in Yield of the Term B Loans (other than, in the
case of each of clauses (x) and (y), in connection with a Qualified IPO, a
Change in Control or a transformative acquisition referred to in the last
sentence of this paragraph), the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term Loan Lenders, (A) in the
case of clause (x), a prepayment premium of 1.00% of the aggregate principal
amount of the Term B Loans so prepaid or converted and (B) in the case of clause
(y), a fee equal to 1.00% of the aggregate principal amount of the applicable
Term B Loans for which the All-in Yield has been reduced pursuant to such
amendment (it being understood that if any Non-Consenting Lender is required to
assign its Term B Loans in connection with such amendment, such fee shall be
paid to such Non-Consenting Lender and not to its assignee).  Such amounts shall
be due and payable on the date of such prepayment or the effective date of such
amendment, as the case may be.  For purposes of this Section 2.12(d), a
“transformative acquisition” is any acquisition by the Borrower or any
Subsidiary that is (i) not permitted by the terms of the Loan Documents
immediately prior to the consummation of such acquisition or (ii) if permitted
by the terms of the Loan Documents immediately prior to the consummation of such
acquisition, would not provide the Borrower and its Subsidiaries with adequate
flexibility under the Loan Documents for the continuation and/or expansion of
their combined operations following such consummation, as determined by the
Borrower in good faith.
73

--------------------------------------------------------------------------------

(e)          All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks.  Once paid, none of the Fees shall be refundable under
any circumstances.
Section 2.13          Interest.
(a)          The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the ABR plus the Applicable Margin.
(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.
(d)          Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
Section 2.14          Alternate Rate of Interest.
(a)          If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:
(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
74

--------------------------------------------------------------------------------

Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.
(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstance set forth in clause (a)(i) above has arisen and such circumstance
is unlikely to be temporary or (ii) the circumstance set forth in clause (a)(i)
has not arisen but (x) the administrator of the LIBO Rate has made a public
statement identifying a specific date after which the LIBO Rate will permanently
or indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Rate), (y) the
supervisor for the administrator of the LIBO Rate has made a public statement
identifying a specific date after which the LIBO Rate will permanently or
indefinitely cease to be published or (z) the supervisor for the administrator
of the LIBO Rate or an applicable Governmental Authority has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be used for determining interest rates for loans, then the Administrative Agent
and the Borrower shall endeavor to establish an alternate rate of interest to
the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that, if the Administrative Agent
and the Borrower reasonably determine that there exists a then prevailing market
convention for determining a rate of interest for syndicated loans in the U.S.
as the successor to interest rates based on the LIBO Rate, the Administrative
Agent and the Borrower shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable.  Notwithstanding anything to the contrary in
Section 9.08, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) above of the first sentence of this Section 2.14(b), only to the
extent the LIBO Rate for such Interest Period is not available or published at
such time on a current basis), (x) any request for the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Loan shall be
ineffective and (y) if any Borrowing Request requests a Eurocurrency Loan, such
Borrowing shall be made as an ABR Loan.
Section 2.15          Increased Costs.
(a)          If any Change in Law shall:
(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank; or
(ii)          subject any Lender to any Tax with respect to any Loan Document
(other than (i) Taxes indemnifiable under Section 2.17 or (ii) Excluded Taxes);
or
(iii)          impose on any Lender or Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal,
75

--------------------------------------------------------------------------------

interest or otherwise), then the Borrower will pay to such Lender or Issuing
Bank, as applicable, such additional amount or amounts as will compensate such
Lender or Issuing Bank, as applicable, for such additional costs incurred or
reduction suffered.
(b)          If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower shall pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in clause (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error; provided, that any such certificate claiming amounts described
in clause (x) or (y) of the definition of “Change in Law” shall, in addition,
state the basis upon which such amount has been calculated and certify that such
Lender’s or Issuing Bank’s demand for payment of such costs hereunder, and such
method of allocation is not inconsistent with its treatment of other borrowers
which, as a credit matter, are similarly situated to the Borrower and which are
subject to similar provisions.  The Borrower shall pay such Lender or Issuing
Bank, as applicable, the amount shown as due on any such certificate within 10
days after receipt thereof.
(d)          Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof.  Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided, that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section 2.15 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as applicable, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180 day period referred to above
shall be extended to include the period of retroactive effect thereof.
Section 2.16          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender (it being understood that the deemed amount shall not exceed the actual
amount) to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue a Eurocurrency
Loan, for the period that would have been the Interest Period for such Loan),
over (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for deposits in Dollars of a comparable amount
and period from other banks in the Eurocurrency market.  A certificate
76

--------------------------------------------------------------------------------

of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
Section 2.17          Taxes.
(a)          Any and all payments made by or on behalf of a Loan Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided, that
if a Loan Party, the Administrative Agent or any other applicable withholding
agent shall be required by applicable Requirement of Law to deduct or withhold
any Taxes from such payments, then (i) the applicable withholding agent shall
make such deductions or withholdings as are reasonably determined by the
applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.  Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof.  Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.
(b)          The Borrower shall timely pay any Other Taxes.
(c)          The Borrower shall indemnify and hold harmless the Administrative
Agent and each Lender within 15 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as applicable, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
(as applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.
(d)          Each Lender shall deliver to the Borrower and the Administrative
Agent, at such time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not any payments made hereunder or under any other Loan
Document are subject to withholding of Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, any such withholding of Taxes in
respect of any payments to be made to such Lender by any Loan Party pursuant to
any Loan Document or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
77

--------------------------------------------------------------------------------

(e)          Without limiting the generality of Section 2.17(d), each Foreign
Lender with respect to any Loan made to the Borrower shall, to the extent it is
legally eligible to do so:
(i)          deliver to the Borrower and the Administrative Agent, prior to the
date on which the first payment to the Foreign Lender is due hereunder, two
copies of (A) in the case of a Foreign Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” IRS Form W-8BEN or W-8BEN-E, as applicable,
(or any applicable successor form) (together with a certificate (substantially
in the form of Exhibit I to the Original Credit Agreement, such certificate, the
“Non-Bank Tax Certificate”) certifying that such Foreign Lender is not a bank
for purposes of Section 881(c) of the Code, is not a “10-percent shareholder”
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is
not a CFC related to the Borrower (within the meaning of Section 864(d)(4) of
the Code), and that the interest payments in question are not effectively
connected with the conduct by such Lender of a trade or business within the
United States of America), (B) IRS Form W-8BEN or W-8BEN-E, as applicable, or
Form W-8ECI (or any applicable successor form), in each case properly completed
and duly executed by such Foreign Lender claiming complete exemption from, or
reduced rate of, U.S. federal withholding tax on payments by the Borrower under
this Agreement, (C) IRS Form W-8IMY (or any applicable successor form) and all
necessary attachments (including the forms described in clauses (A) and
(B) above, provided that if the Foreign Lender is a partnership, and one or more
of the partners is claiming portfolio interest treatment, the Non-Bank Tax
Certificate may be provided by such Foreign Lender on behalf of such partners)
or (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(ii)          deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and from time to time thereafter if reasonably requested
by the Borrower or the Administrative Agent.
Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.
Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(e); provided, that a Participant shall furnish all such required
forms and statements to the person from which the related participation shall
have been purchased.
In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 8.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
IRS Form W-9 certifying its exemption from U.S. federal backup withholding or
such other properly completed and executed documentation prescribed by
applicable law certifying its entitlement to an available exemption from
applicable U.S. federal withholding taxes in respect of any payments to be made
to such Agent by any Loan Party pursuant to any Loan Document including, as
applicable, an IRS Form W-8IMY certifying that the Agent is a U.S. branch and
intends to be treated as a U.S. person for purposes of withholding under Chapter
3 of the Code pursuant to Section 1.1441-1(b)(2)(iv) of the Treasury
Regulations, and (y) on or before the date on which any such previously
delivered documentation expires or becomes obsolete or invalid, after the
occurrence of any event requiring a change in the most recent documentation
previously
78

--------------------------------------------------------------------------------

delivered by it to the Borrower, and from time to time if reasonably requested
by the Borrower, two further copies of such documentation.
(f)          If any Lender or the Administrative Agent, as applicable,
determines, in its sole discretion, that it has received a refund of an
Indemnified Tax or Other Tax for which a payment has been made by a Loan Party
pursuant to this Agreement or any other Loan Document, which refund in the good
faith judgment of such Lender or the Administrative Agent, as the case may be,
is attributable to such payment made by such Loan Party, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Loan Party for
such amount (net of all reasonable out-of-pocket expenses of such Lender or the
Administrative Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund) as the Lender or Administrative Agent, as the case may be,
determines in its sole discretion to be the proportion of the refund as will
leave it, after such reimbursement, in no better or worse position (taking into
account expenses or any Taxes imposed on the refund) than it would have been in
if the Indemnified Tax or Other Tax giving rise to such refund had not been
imposed in the first instance; provided, that the Loan Party, upon the request
of the Lender or the Administrative Agent agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Lender or the Administrative Agent in
the event the Lender or the Administrative Agent is required to repay such
refund to such Governmental Authority.  In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided, that such Lender or the Administrative Agent may delete any
information therein that it deems confidential).  A Lender or the Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its sole discretion that it would be adversely affected by making
such a claim.  No Lender nor the Administrative Agent shall be obliged to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party in connection with this clause (f) or
any other provision of this Section 2.17.
(g)          If the Borrower determines that a reasonable basis exists for
contesting an Indemnified Tax or Other Tax for which a Loan Party has paid
additional amounts or indemnification payments, each affected Lender or Agent,
as the case may be, shall use reasonable efforts to cooperate with the Borrower
as the Borrower may reasonably request in challenging such Tax.  The Borrower
shall indemnify and hold each Lender and Agent harmless against any
out-of-pocket expenses incurred by such person in connection with any request
made by the Borrower pursuant to this Section 2.17(g).  Nothing in this
Section 2.17(g) shall obligate any Lender or Agent to take any action that such
person, in its sole judgment, determines may result in a material detriment to
such person.
(h)          Each U.S. Lender shall deliver to the Borrower and the
Administrative Agent two Internal Revenue Service Forms W-9 (or substitute or
successor form), properly completed and duly executed, certifying that such U.S.
Lender is exempt from United States federal backup withholding (i) on or prior
to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before the date that such form expires or becomes
obsolete or invalid, (iii) after the occurrence of a change in the U.S. Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and (iv) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent.
(i)          If a payment made to any Lender or any Agent under this Agreement
or any other Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender or such Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or such
Agent shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA or
79

--------------------------------------------------------------------------------

to determine the amount, if any, to deduct and withhold from such payment. 
Solely for purposes of this Section 2.17(i), “FATCA” shall include any
amendments made to FATCA after the Closing Date.
(j)          The agreements in this Section 2.17 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
under any Loan Document.
For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.
Section 2.18          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
(a)          Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made
directly to the persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof.  Except as
otherwise expressly provided herein, if any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments made under the Loan Documents shall be made in Dollars (or, in the case
of Alternate Currency Letters of Credit, in the applicable Alternate Currency). 
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
(b)          Subject to Section 7.02, if at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, unreimbursed L/C Disbursements, interest and
fees then due from the Borrower hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due from the Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, (ii) second, towards
payment of principal of Swingline Loans and unreimbursed L/C Disbursements then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed L/C Disbursements then
due to such parties, and (iii) third, towards payment of principal then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.
(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Term Loans, Revolving Facility Loans or participations
in L/C Disbursements or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Term Loans,
Revolving Facility Loans and participations in L/C Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender entitled to receive the same proportion of such payment, then the Lender
receiving such greater proportion shall purchase participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of such other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by all such Lenders ratably in
accordance with the principal amount of each such Lender’s respective Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans and accrued interest thereon; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery,
80

--------------------------------------------------------------------------------

without interest, and (ii) the provisions of this clause (c) shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant.  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(b), 2.05(d) or (e), 2.06, or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 2.19          Mitigation Obligations; Replacement of Lenders.
(a)          If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event that gives rise to the operation of Section 2.20, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate the
applicability of Section 2.20, as applicable, in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)          If any Lender requests compensation under Section 2.15 or gives
notice under Section 2.20, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or if any Lender is a Defaulting Lender, or if any
Lender is the subject to a Disqualification, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require any such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (i) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Swingline Lender
and the Issuing Banks), which consent, in each case, shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees)
81

--------------------------------------------------------------------------------

or the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17 or a notice given under
Section 2.20, such assignment will result in a reduction in such compensation or
payments.  Nothing in this Section 2.19 shall be deemed to prejudice any rights
that the Borrower may have against any Lender that is a Defaulting Lender.  No
action by or consent of the removed Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price.  In connection with any such assignment the
Borrower, Administrative Agent, such removed Lender and the replacement Lender
shall otherwise comply with Section 9.04, provided, that if such removed Lender
does not comply with Section 9.04 within one Business Day after the Borrower’s
request, compliance with Section 9.04 shall not be required to effect such
assignment.
(c)          If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 9.04(b)(ii)(B)) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to (and any
such Non-Consenting Lender agrees that it shall, upon the Borrower’s request)
assign its Loans and its Commitments (or, at the Borrower’s option, the Loans
and Commitments under the Facility that is the subject of the proposed
amendment, waiver, discharge or termination) hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless such assignee is a
Lender, an Affiliate of a Lender or an Approved Fund) and (ii) if in respect of
any Revolving Facility Commitment or Revolving Facility Loan, the Swingline
Lender and the Issuing Banks; provided, that: (a) all Loan Obligations of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon and the replacement Lender or, at the option of the Borrower,
the Borrower shall pay any amount required by Section 2.12(d)(y), if applicable,
and (c) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination.  No action by
or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price.  In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04; provided, that if such
Non-Consenting Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.
Section 2.20          Illegality.  If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either convert all Eurocurrency Borrowings of such Lender
to ABR Borrowings, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
82

--------------------------------------------------------------------------------

Section 2.21          Incremental Commitments.
(a)          The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments, as applicable, in an amount not to exceed the
Incremental Amount available at the time such Incremental Commitments are
established (or, at the option of the Borrower, at the time such Incremental
Commitments are committed to) from one or more Incremental Term Lenders and/or
Incremental Revolving Facility Lenders (which may include any existing Lender)
willing to provide such Incremental Term Loans and/or Incremental Revolving
Facility Commitments, as the case may be, in their own discretion; provided,
that each Incremental Revolving Facility Lender providing a commitment to make
revolving loans shall be subject to the approval of the Administrative Agent
and, to the extent the same would be required for an assignment under
Section 9.04, the Issuing Bank and the Swingline Lender (which approvals shall
not be unreasonably withheld) unless such Incremental Revolving Facility Lender
is a Revolving Facility Lender, an Affiliate of a Revolving Facility Lender or
an Approved Fund of a Revolving Facility Lender.  Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments being requested (which, other than in respect of
Government Debt, shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000, or equal to the remaining Incremental Amount or, in each
case, such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective, (iii) in the case of
Incremental Revolving Facility Commitments, whether such Incremental Revolving
Facility Commitments are to be (x) commitments to make additional Revolving
Facility Loans on the same terms as the Initial Revolving Loans or (y)
commitments to make revolving loans with pricing terms, final maturity dates,
participation in mandatory prepayments or commitment reductions and/or other
terms different from the Initial Revolving Loans (“Other Revolving Loans”) and
(iv) in the case of Incremental Term Loan Commitments, whether such Incremental
Term Loan Commitments are to be (x) commitments to make term loans with terms
identical to Term B Loans or, (y) commitments to make term loans with terms
identical to Term B-1 Loans or (z) commitments to make term loans with pricing,
maturity, amortization, participation in mandatory prepayments and/or other
terms different from the Term B Loans and the Term B-1 Loans (“Other Term
Loans”).
(b)          The Borrower and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender.  Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:
(i)          any commitments to make additional Term B Loans, additional Term
B-1 Loans and/or additional Initial Revolving Loans shall have the same terms as
the Term B Loans, Term B-1 Loans or Initial Revolving Loans, respectively,
(ii)          the Other Term Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank pari passu in right of security with the Term B
Loans, and/or the Term B-1 Loans (or, with respect to Government Debt, at the
Borrower’s option, may rank junior in right of security with the Term B Loans
and/or the Term B-1 Loans or be unsecured),
(iii)          the final maturity date of any such Other Term Loans (other than
Government Debt) shall be no earlier than the Term B Facility Maturity Date or
the Term B-1 Facility Maturity Date and, except as to pricing, amortization,
final maturity date, participation in mandatory prepayments and ranking as to
security (which shall, subject to the other clauses of this proviso, be
determined by the Borrower and the Incremental Term Loan Lenders in their sole
discretion), such Other Term Loans (other than Government Debt) shall have
(x) substantially the same terms as the Term B Loans or the Term B-1 Loans or
(y) such other terms (including as to guarantees and collateral) as shall be
reasonably satisfactory to the Administrative Agent,
(iv)          the Weighted Average Life to Maturity of any such Other Term Loans
(other than Government Debt) shall be no shorter than the remaining Weighted
Average Life to Maturity of the Term B Loans or the Term B-1 Loans,
83

--------------------------------------------------------------------------------

(v)          the Other Revolving Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank pari passu in right of security with the Initial
Revolving Loans,
(vi)          the final maturity date of any such Other Revolving Loans shall be
no earlier than the Revolving Facility Maturity Date with respect to the Initial
Revolving Loans, there shall be no amortization and, except as to pricing, final
maturity date, participation in mandatory prepayments and commitment reductions
(which shall, subject to the other clauses of this proviso, be determined by the
Borrower and the Incremental Revolving Facility Lenders in their sole
discretion), shall have (x) substantially the same terms as the Initial
Revolving Loans or (y) such other terms (including as to guarantees and
collateral) as shall be reasonably satisfactory to the Administrative Agent,
(vii)          (A) with respect to any Other Term Loan incurred pursuant to
clause (a) of this Section 2.21 (other than Excluded Term Loans), the All-in
Yield shall be the same as that applicable to the Term B Loans on the Closing
Date, except that the All-in Yield in respect of any such Other Term Loan may
exceed the All-in Yield in respect of such Term B Loans on the Closing Date by
no more than 0.50%, or if it does so exceed such All-in Yield (such difference,
the “Term B Yield Differential”) by more than 0.50% then the Applicable Margin
(or the “LIBOR floor” as provided in the following proviso) applicable to the
Term B Loans made on the Closing Date and the October 2018 Effective Date shall
be increased such that after giving effect to such increase, the Term B Yield
Differential shall not exceed 0.50%; provided, that, to the extent any portion
of the Term B Yield Differential is attributable to a higher “LIBOR floor” being
applicable to such Other Term Loans, such floor shall only be included in the
calculation of the Term B Yield Differential to the extent such floor is greater
than the Adjusted LIBO Rate in effect for an Interest Period of three months’
duration at such time, and, with respect to such excess, the “LIBOR floor”
applicable to the outstanding Term B Loans shall be increased to an amount not
to exceed the “LIBOR floor” applicable to such Other Term Loans prior to any
increase in the Applicable Margin applicable to such Term B Loans then
outstanding,; and (B) with respect to any Other Term Loan incurred pursuant to
clause (a) of this Section 2.21 (other than Government Debt), the All-in Yield
shall be the same as that applicable to the Term B-1 Loans on the Amendment No.
4 Effective Date, except that the All-in Yield in respect of any such Other Term
Loan may exceed the All-in Yield in respect of such Term B-1 Loans on the
Amendment No. 4 Effective Date by no more than 0.50%, or if it does so exceed
such All-in Yield (such difference, the “Term B-1 Yield Differential”) by more
than 0.50% then the Applicable Margin (or the “LIBOR floor” as provided in the
following proviso) applicable to the Term B-1 Loans made on the Amendment No. 4
Effective Date shall be increased such that after giving effect to such
increase, the Term B-1 Yield Differential shall not exceed 0.50%; provided,
that, to the extent any portion of the Term B-1 Yield Differential is
attributable to a higher “LIBOR floor” being applicable to such Other Term
Loans, such floor shall only be included in the calculation of the Term B-1
Yield Differential to the extent such floor is greater than the Adjusted LIBO
Rate in effect for an Interest Period of three months’ duration at such time,
and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding Term B-1 Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Other Term Loans prior to any increase in the
Applicable Margin applicable to such Term B-1 Loans then outstanding;
(viii)          (A) such Other Revolving Loans may participate on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) than
the Initial Revolving Loans in (x) any voluntary or mandatory prepayment or
commitment reduction hereunder and (y) any Borrowing at the time such Borrowing
is made and (B) such Other Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans and the Term B-1 Loans in any mandatory prepayment hereunder, and
(ix)          there shall be no obligor in respect of any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments that is not a Loan
Party.
84

--------------------------------------------------------------------------------

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e).  Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.
(c)          Notwithstanding the foregoing, no Incremental Term Loan Commitment
or Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, (A) to the extent
required by the relevant Incremental Assumption Agreement, the conditions set
forth in clause (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower and (B) if such Incremental
Term Loan Commitment or Incremental Revolving Facility Commitment is established
for a purpose other than financing any Permitted Business Acquisition or any
other acquisition that is permitted by this Agreement, no Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred or be continuing or would
result therefrom and (ii) the Administrative Agent shall have received customary
legal opinions, board resolutions and other customary closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and,
to the extent required by the Administrative Agent, consistent with those
delivered on the Closing Date under Section 4.02 of the Original Credit
Agreement and such additional customary documents and filings (including
amendments to the Mortgages and other Security Documents and title endorsement
bringdowns) as the Administrative Agent may reasonably request to assure that
the Incremental Term Loans and/or Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments are secured by the Collateral ratably
with one or more Classes of then-existing Term Loans and Revolving Facility
Loans.
(d)          Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
(i) all Incremental Term Loans (other than Other Term Loans), when originally
made, are included in each Borrowing of the outstanding applicable Class of Term
Loans on a pro rata basis, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments (other than Other Revolving Loans),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis.  The Borrower agrees
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Administrative Agent to effect the foregoing.
(e)          Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to clauses
(e) through (i) of this Section 2.21), pursuant to one or more offers made from
time to time by the Borrower to all Lenders of any Class of Term Loans and/or
Revolving Facility Commitments, on a pro rata basis (based, in the case of an
offer to the Lenders under any Class of Term Loans, on the aggregate outstanding
Term Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, on the aggregate outstanding Revolving Facility Commitments
under such Revolving Facility, as applicable) and on the same terms (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans).  For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Facility Commitments of such Facility are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same.  Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be
85

--------------------------------------------------------------------------------

established under this Agreement by implementing an Incremental Term Loan for
such Lender if such Lender is extending an existing Term Loan (such extended
Term Loan, an “Extended Term Loan”) or an Incremental Revolving Facility
Commitment for such Lender if such Lender is extending an existing Revolving
Facility Commitment (such extended Revolving Facility Commitment, an “Extended
Revolving Facility Commitment”).  Each Pro Rata Extension Offer shall specify
the date on which the Borrower proposes that the Extended Term Loan shall be
made, which shall be a date not earlier than five Business Days after the date
on which notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion).
(f)          The Borrower and each Extending Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender.  Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees, any other
pricing terms, amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrower and set forth in the Pro
Rata Extension Offer), the Extended Term Loans shall have (x) the same terms as
an existing Class of Term Loans or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans (other than Government Debt) shall be no earlier than the
latest Term Facility Maturity Date in effect on the date of incurrence,
(iii) the Weighted Average Life to Maturity of any Extended Term Loans (other
than Government Debt) shall be no shorter than the remaining Weighted Average
Life to Maturity of the Class of Term Loans to which such offer relates,
(iv) except as to interest rates, fees, any other pricing terms, participation
in mandatory prepayments and commitment reductions and final maturity (which
shall be determined by the Borrower and set forth in the Pro Rata Extension
Offer), any Extended Revolving Facility Commitment shall have (x) the same terms
as an existing Class of Revolving Facility Commitments or (y) have such other
terms as shall be reasonably satisfactory to the Administrative Agent, and
(v) any Extended Term Loans and/or Extended Revolving Facility Commitments may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder. Upon the effectiveness of any Incremental Assumption Agreement, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Extended Term Loans and/or Extended
Revolving Facility Commitments evidenced thereby as provided for in
Section 9.08(e).  Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.  If provided in any
Incremental Assumption Agreement with respect to any Extended Revolving Facility
Commitments, and with the consent of each Swingline Lender and Issuing Bank,
participations in Swingline Loans and Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Facility Commitments in the manner
specified in such Incremental Assumption Agreement, including upon effectiveness
of such Extended Revolving Facility Commitment or upon or prior to the maturity
date for any Class of Revolving Facility Commitments.
(g)          Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Facility Commitment will be
automatically designated an Extended Revolving Facility Commitment.  For
purposes of this Agreement and the other Loan Documents, (i) if such Extending
Lender is extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.
(h)          Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.21), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Facility Commitments will not be included as a usage of the
Incremental Amount (but, for the avoidance of doubt, will be taken into account
in all calculations of the Net First Lien Leverage Ratio and the Total Net
Leverage Ratio to the extent applicable), (ii) no Extended Term Loan or Extended
Revolving Facility Commitment is required to be in any minimum amount or any
minimum
86

--------------------------------------------------------------------------------

increment, (iii) any Extending Lender may extend all or any portion of its Term
Loans and/or Revolving Facility Commitment pursuant to one or more Pro Rata
Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Facility Commitment), (iv) there shall be no condition to any
Extension of any Loan or Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Facility Commitment implemented
thereby, (v) all Extended Term Loans, Extended Revolving Facility Commitments
and all obligations in respect thereof shall be Loan Obligations of the relevant
Loan Parties under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other Obligations of the
relevant Loan Parties under this Agreement and the other Loan Documents, (vi) no
Issuing Bank or Swingline Lender shall be obligated to provide Swingline Loans
or issue Letters of Credit under such Extended Revolving Facility Commitments
unless it shall have consented thereto and (vii) there shall be no obligor in
respect of any such Extended Term Loans or Extended Revolving Facility
Commitments that is not a Loan Party.
(i)          Each Extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided, that the Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.
(j)          Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to
clauses (j) through (o) of this Section 2.21), the Borrower may by written
notice to the Administrative Agent establish one or more additional tranches of
term loans under this Agreement (such loans, “Refinancing Term Loans”), the net
cash proceeds of which are used to Refinance in whole or in part any Class of
Term Loans.  Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
shall be made, which shall be a date not earlier than five Business Days after
the date on which such notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion); provided, that:
(i)          before and after giving effect to the borrowing of such Refinancing
Term Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans;
(ii)          the final maturity date of the Refinancing Term Loans (other than
Government Debt) shall be no earlier than the Term Facility Maturity Date of the
refinanced Term Loans,
(iii)          the Weighted Average Life to Maturity of such Refinancing Term
Loans (other than Government Debt) shall be no shorter than the then-remaining
Weighted Average Life to Maturity of the refinanced Term Loans;
(iv)          the aggregate principal amount of the Refinancing Term Loans shall
not exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;
87

--------------------------------------------------------------------------------

(v)          all other terms applicable to such Refinancing Term Loans (other
than provisions relating to original issue discount, upfront fees, interest
rates or any other pricing terms and optional prepayment or mandatory prepayment
or redemption terms and final maturity, which shall be as agreed between the
Borrower and the Lenders providing such Refinancing Term Loans) taken as a whole
shall be substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than, the terms, taken as a whole, applicable to
the Term B Loans or Term B-1 Loans, as applicable (except to the extent such
covenants and other terms apply solely to any period after the Term B Facility
Maturity Date or Term B-1 Facility Maturity Date, as applicable, or are
otherwise reasonably acceptable to the Administrative Agent), as determined by
the Borrower in good faith.  In addition, notwithstanding the foregoing, the
Borrower may establish Refinancing Term Loans to refinance and/or replace all or
any portion of a Revolving Facility Commitment (regardless of whether Revolving
Facility Loans are outstanding under such Revolving Facility Commitments at the
time of incurrence of such Refinancing Term Loans), so long as (i) the aggregate
amount of such Refinancing Term Loans does not exceed the aggregate amount of
Revolving Facility Commitments terminated at the time of incurrence thereof and
(ii) if the Revolving Facility Credit Exposure outstanding on the Refinancing
Effective Date would exceed the aggregate amount of Revolving Facility
Commitments outstanding, in each case after giving effect to the termination of
such Revolving Facility Commitments, the Borrower shall take one or more actions
such that such Revolving Facility Credit Exposure does not exceed such aggregate
amount of Revolving Facility Commitments in effect on the Refinancing Effective
Date after giving effect to the termination of such Revolving Facility
Commitments (it being understood that such Refinancing Term Loans may be
provided by the Lenders holding the Revolving Facility Commitments being
terminated and/or by any other person that would be a permitted Assignee
hereunder);
(vi)          with respect to Refinancing Term Loans secured by Liens on the
Collateral that rank junior in right of security to an existing Class of Term
Loans, such Liens will be subject to a Permitted Junior Intercreditor Agreement;
(vii)          there shall be no obligor in respect of such Refinancing Term
Loans that is not a Loan Party; and
(viii)          the Refinancing Term Loans may participate on a pro rata basis
or a less than pro rata basis (but not a greater than pro rata basis) than the
Term B Loans and the Term B-1 Loans in any mandatory prepayment hereunder.
(k)          The Borrower may approach any Lender or any other person that would
be a permitted Assignee pursuant to Section 9.04 to provide all or a portion of
the Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan.  Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Incremental Assumption Agreement governing such Refinancing Term Loans, be
designated as an increase in any previously established Class of Term Loans made
to the Borrower.
(l)          Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to clause
(l) through (o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facilities” and the commitments
thereunder, “Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Facility Commitments under this Agreement.  Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that:  (i) before and after
giving effect to the establishment of such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date, each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant Incremental Assumption Agreement governing such Replacement
Revolving Facility Commitments; (ii) after giving effect to the establishment of
any Replacement Revolving Facility Commitments and any concurrent reduction in
the aggregate amount of any other Revolving Facility Commitments, the aggregate
amount of Revolving Facility Commitments shall not exceed the aggregate amount
of the Revolving Facility Commitments outstanding immediately prior to the
applicable Replacement Revolving Facility Effective Date; (iii) no Replacement
Revolving Facility Commitments shall have a final maturity date (or
88

--------------------------------------------------------------------------------

require commitment reductions or amortizations) prior to the Revolving Facility
Maturity Date in effect at the time of incurrence for the Revolving Facility
Commitments being replaced; (iv) all other terms applicable to such Replacement
Revolving Facility (other than provisions relating to (x) fees, interest rates
and other pricing terms and prepayment and commitment reduction and optional
redemption terms which shall be as agreed between the Borrower and the Lenders
providing such Replacement Revolving Facility Commitments and (y) the amount of
any letter of credit sublimit and swingline commitment under such Replacement
Revolving Facility, which shall be as agreed between the Borrower, the Lenders
providing such Replacement Revolving Facility Commitments, the Administrative
Agent and the replacement issuing bank and replacement swingline lender, if any,
under such Replacement Revolving Facility Commitments) taken as a whole shall be
substantially similar to, or not materially more favorable to the Lenders
providing such Replacement Revolving Facility Commitments than, those, taken as
a whole, applicable to the Initial Revolving Loans (except to the extent such
covenants and other terms apply solely to any period after the latest Revolving
Facility Maturity Date in effect at the time of incurrence or are otherwise
reasonably acceptable to the Administrative Agent); (v) there shall be no
obligor in respect of such Replacement Revolving Facility that is not a Loan
Party and (vi) the Replacement Revolving Facility Commitments may participate on
a pro rata basis or a less than pro rata basis (but not a greater than pro rata
basis) than the Initial Revolving Loans in (x) any voluntary or mandatory
prepayment or commitment reduction hereunder and (y) any Borrowing at the time
such Borrowing is made.  In addition, the Borrower may establish Replacement
Revolving Facility Commitments to refinance and/or replace all or any portion of
a Term Loan hereunder (regardless of whether such Term Loan is repaid with the
proceeds of Replacement Revolving Loans or otherwise), so long as the aggregate
amount of such Replacement Revolving Facility Commitments does not exceed the
aggregate amount of Term Loans repaid at the time of establishment thereof (it
being understood that such Replacement Revolving Facility Commitment may be
provided by the Lenders holding the Term Loans being repaid and/or by any other
person that would be a permitted Assignee hereunder) so long as (i) before and
after giving effect to the establishment such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant agreement governing such Replacement Revolving Facility
Commitments, (ii) the weighted average life to termination of such Replacement
Revolving Facility Commitments shall be not shorter than the Weighted Average
Life to Maturity then applicable to the refinanced Term Loans, (iii) the final
termination date of the Replacement Revolving Facility Commitments shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans,
(iv) with respect to Replacement Revolving Loans secured by Liens on Collateral
that rank junior in right of security to the Revolving Facility Loans, such
Liens will be subject to a Permitted Junior Intercreditor Agreement and (v) the
requirement of clause (v) in the preceding sentence shall be satisfied mutatis
mutandis. Solely to the extent that an Issuing Bank is not a replacement issuing
bank under a Replacement Revolving Facility, it is understood and agreed that
such Issuing Bank shall not be required to issue any letters of credit under
such Replacement Revolving Facility and, to the extent it is necessary for such
Issuing Bank to withdraw as an Issuing Bank at the time of the establishment of
such Replacement Revolving Facility, such withdrawal shall be on terms and
conditions reasonably satisfactory to such Issuing Bank in its sole discretion. 
The Borrower agrees to reimburse each Issuing Bank in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.
(m)          The Borrower may approach any Lender or any other person that would
be a permitted Assignee of a Revolving Facility Commitment pursuant to
Section 9.04 to provide all or a portion of the Replacement Revolving Facility
Commitments; provided, that any Lender offered or approached to provide all or a
portion of the Replacement Revolving Facility Commitments may elect or decline,
in its sole discretion, to provide a Replacement Revolving Facility Commitment. 
Any Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided, that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.
(n)          On any Replacement Revolving Facility Effective Date, subject to
the satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of
89

--------------------------------------------------------------------------------

such Class shall purchase from each of the other Lenders with Replacement
Revolving Facility Commitments of such Class, at the principal amount thereof
and in the applicable currencies, such interests in the Replacement Revolving
Loans and participations in Letters of Credit and Swingline Loans under such
Replacement Revolving Facility Commitments of such Class then outstanding on
such Replacement Revolving Facility Effective Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, the
Replacement Revolving Loans and participations of such Replacement Revolving
Facility Commitments of such Class will be held by the Lenders thereunder
ratably in accordance with their Replacement Revolving Facility Commitments.
(o)          For purposes of this Agreement and the other Loan Documents, (i) if
a Lender is providing a Refinancing Term Loan, such Lender will be deemed to
have an Incremental Term Loan having the terms of such Refinancing Term Loan and
(ii) if a Lender is providing a Replacement Revolving Facility Commitment, such
Lender will be deemed to have an Incremental Revolving Facility Commitment
having the terms of such Replacement Revolving Facility Commitment. 
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included as a usage of the Incremental Amount (but, for
the avoidance of doubt, will be taken into account in all calculations of the
Net First Lien Leverage Ratio and the Total Net Leverage Ratio to the extent
applicable), (ii) no Refinancing Term Loan or Replacement Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(iii) there shall be no condition to any incurrence of any Refinancing Term Loan
or Replacement Revolving Facility Commitment at any time or from time to time
other than those set forth in clauses (j) or (l) above, as applicable, and
(iv) all Refinancing Term Loans, Replacement Revolving Facility Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations under this Agreement and the other Loan
Documents.
(p)          Notwithstanding anything in the foregoing to the contrary, (i) for
the purpose of determining the number of outstanding Eurocurrency Borrowings
upon the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the Borrower’s option, be of a duration
of a number of Business Days that is less than one month, and the Adjusted LIBO
Rate with respect to such initial Interest Period shall be the same as the
Adjusted LIBO Rate applicable to any then-outstanding Eurocurrency Borrowing as
the Borrower may direct, so long as the last day of such initial Interest Period
is the same as the last day of the Interest Period with respect to such
outstanding Eurocurrency Borrowing.
Section 2.22          Defaulting Lender.
(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of “Required Lenders” or
“Required Revolving Facility Lenders”.
(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, following
an Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder,
90

--------------------------------------------------------------------------------

second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder, third,
to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.05(j), fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j), sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)          Certain Fees.
(A)          No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender.
(B)          Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its pro rata share of the stated amount
of Letters of Credit for which it has provided Cash Collateral.
(C)          With respect to any Commitment Fee or L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or the Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(iv)          Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata Commitments (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.01 are satisfied at the time of such
reallocation and (y) such reallocation does not cause the aggregate Revolving
Facility Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Facility Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
91

--------------------------------------------------------------------------------

(v)          Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, within three (3) Business Days following the written
request of the (i) Administrative Agent or (ii) the Swingline Lender or any
Issuing Bank, as applicable (with a copy to the Administrative Agent),
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.05(j).
(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Swingline Lender and each Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Facility Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with their Revolving Facility Commitments (without
giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)          New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Banks shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE III

Representations and Warranties
On the date of each Credit Event, the Borrower and Holdings, jointly and
severally, represent and warrant to each of the Lenders that:
Section 3.01          Organization; Powers.  Except as set forth on
Schedule 3.01 to the Original Credit Agreement, each of Holdings (prior to a
Qualified IPO), the Borrower and each of the Material Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States of America) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.
Section 3.02          Authorization.  The execution, delivery and performance by
Holdings (prior to a Qualified IPO), the Borrower and each of the Subsidiary
Loan Parties of each of the Loan Documents to which it is a party and the
borrowings hereunder (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by Holdings, the Borrower and such Subsidiary Loan Parties and (b) will
not (i) violate (A) any provision of law, statute, rule or regulation applicable
to Holdings, the Borrower or any such Subsidiary Loan Party, (B) the certificate
or articles of incorporation or other constitutive documents (including any
partnership, limited
92

--------------------------------------------------------------------------------

liability company or operating agreements) or by-laws of Holdings, the Borrower,
or any such Subsidiary Loan Party, (C) any applicable order of any court or any
rule, regulation or order of any Governmental Authority applicable to Holdings,
the Borrower or any such Subsidiary Loan Party or (D) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with due
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (i) or (ii) of this Section 3.02(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to  (x) any property or assets now owned or hereafter acquired
by the Borrower or any such Subsidiary Loan Party, other than the Liens created
by the Loan Documents and Permitted Liens, or (y) any Equity Interests of the
Borrower now owned or hereafter acquired by Holdings (prior to a Qualified IPO),
other than Liens created by the Loan Documents or Liens permitted by
Article VIA.
Section 3.03          Enforceability.  This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.
Section 3.04          Governmental Approvals.  No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required for the execution, delivery or performance of
each Loan Document, except for (a) the filing of Uniform Commercial Code
financing statements, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such actions, consents and approvals under Gaming Laws or
from Gaming Authorities the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect, (e) such actions,
consents and approvals as have been made or obtained and are in full force and
effect, (f) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (g) filings or other actions listed on Schedule 3.04 to the Original
Credit Agreement and any other filings or registrations required by the Security
Documents.
Section 3.05          Financial Statements.  (a) The audited consolidated
balance sheets, related statements of operations and comprehensive loss and
related statements of cash flows of AP Gaming Holdco, Inc. and its subsidiaries,
for each of the fiscal years ended December 31, 2014, December 31, 2015 and
December 31, 2016 and (b) the unaudited consolidated balance sheets, related
statements of operations and comprehensive loss and related statements of cash
flows of AP Gaming Holdco, Inc. and its subsidiaries, for the fiscal quarter
ended March 31, 2017, including, in each case, the notes thereto, if applicable,
present fairly in all material respects the consolidated financial condition of
AP Gaming Holdco, Inc. and its subsidiaries as of the dates and for the periods
referred to therein and the results of operations and, if applicable, cash flows
for the periods then ended, and, except as set forth on Schedule 3.05 to the
Original Credit Agreement, were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, in the case of interim
period financial statements, for the absence of notes and for normal year-end
adjustments and except as otherwise noted therein.
Section 3.06          No Material Adverse Effect.  Since December 31, 2016,
there has been no event or circumstance that, individually or in the aggregate
with other events or circumstances, has had or would reasonably be expected to
have a Material Adverse Effect.
93

--------------------------------------------------------------------------------

Section 3.07          Title to Properties; Possession Under Leases.
(a)          Each of the Borrower and the Subsidiaries has good record and
insurable title in fee simple to, or valid leasehold interests in, or easements
or other limited property interests in, all its Real Properties (including all
Mortgaged Properties) and has good and marketable title to its personal property
and assets, in each case, except for Permitted Liens and except for defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes and except where the failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  All such properties and assets are free and clear of Liens,
other than Permitted Liens. The Equity Interests of the Borrower owned by
Holdings (prior to a Qualified IPO) are free and clear of Liens, other than
Liens permitted by Article VIA.
(b)          The Borrower and each of the Subsidiaries has complied with all
material obligations under all leases to which it is a party, except where the
failure to comply would not reasonably be expected to have Material Adverse
Effect, and all such leases are in full force and effect, except leases in
respect of which the failure to be in full force and effect would not reasonably
be expected to have a Material Adverse Effect.
(c)          As of the Closing Date, none of Holdings, the Borrower and the
Subsidiaries has received any written notice of any pending or contemplated
condemnation proceeding affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Closing Date.
(d)          As of the Closing Date, none of Holdings, the Borrower and its
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as permitted under Section 6.02 or 6.05.
(e)          Schedule 1.01(B) to the Original Credit Agreement lists each
Material Real Property owned by any Loan Party as of the Closing Date.
Section 3.08          Subsidiaries.
(a)          Schedule 3.08(a) to the Original Credit Agreement sets forth as of
the Closing Date the name and jurisdiction of incorporation, formation or
organization of each subsidiary of Holdings and, as to each such subsidiary, the
percentage of each class of Equity Interests owned by Holdings or by any such
subsidiary.
(b)          As of the Closing Date, after giving effect to the Transactions,
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors (or entities controlled by directors) and shares held by directors
(or entities controlled by directors)) relating to any Equity Interests of the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b) to
the Original Credit Agreement.
Section 3.09          Litigation; Compliance with Laws.
(a)          There are no actions, suits or proceedings at law or in equity or
by or on behalf of any Governmental Authority or in arbitration now pending, or,
to the knowledge of Holdings (prior to a Qualified IPO) or the Borrower,
threatened in writing against Holdings or the Borrower or any of the
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(b)          None of Holdings (prior to a Qualified IPO), the Borrower, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties
94

--------------------------------------------------------------------------------

and assets as currently conducted violate) any law, rule or regulation
(including any zoning, building, ordinance, code or approval or any building
permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(c)          The Borrower and each Subsidiary are in compliance with all Gaming
Laws that are applicable to them and their businesses, except where a failure to
so comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 3.10          Federal Reserve Regulations.  Neither the making of any
Loan (or the extension of any Letter of Credit) hereunder nor the use of the
proceeds thereof will violate the provisions of Regulation T, Regulation U or
Regulation X of the Board.
Section 3.11          Investment Company Act.  None of Holdings (prior to a
Qualified IPO), the Borrower and the Subsidiaries is required to be registered
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
Section 3.12          Use of Proceeds.  (a) The Borrower will use the proceeds
of the Revolving Facility Loans and Swingline Loans, and may request the
issuance of Letters of Credit, solely for general corporate purposes (including,
without limitation, for the Transactions, the 2017 Transactions, the February
2018 Repricing Transactions, the October 2018 Transactions, Permitted Business
Acquisitions, Transaction Expenses and, in the case of Letters of Credit, for
the back-up or replacement of existing letters of credit) and, (b) the Borrower
will use the proceeds of (i) the October 2018 Refinancing Term B Loans made on
the October 2018 Effective Date, together with cash on hand of the Borrower and
the Subsidiaries, to refinance the Existing Term B Loans (as defined in the
October 2018 Incremental Assumption and Amendment Agreement) and to pay related
fees and expenses and (ii) the Incremental Term B Loans for general corporate
purposes (including, without limitation, for the October 2018 Transactions,
Permitted Business Acquisitions, Capital Expenditures and Transaction Expenses)
and (c) the Borrower will use the proceeds of the Term B-1 Loans for general
corporate purposes (including, without limitation, for Permitted Business
Acquisitions, Capital Expenditures and the payment of transaction expenses).
Section 3.13          Tax Returns.  Except as set forth on Schedule 3.13 to the
Original Credit Agreement:
(a)          Except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, Holdings, the Borrower and
each of the Subsidiaries has filed or caused to be filed all federal, state,
local and non-U.S. Tax returns required to have been filed by it (including in
its capacity as withholding agent) and each such Tax return is true and correct;
(b)          Except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, Holdings, the Borrower and
each of the Subsidiaries has timely paid or caused to be timely paid all Taxes
shown to be due and payable by it on the returns referred to in clause (a) and
all other Taxes or assessments (or made adequate provision (in accordance with
GAAP) for the payment of all Taxes due), except Taxes or assessments that are
being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrower or any of the Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP; and
(c)          Other than as would not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect; as of the Closing Date,
with respect to Holdings, the Borrower and each of the Subsidiaries, there are
no claims being asserted in writing with respect to any Taxes.
95

--------------------------------------------------------------------------------

Section 3.14          No Material Misstatements.
(a)          All written factual information (other than the Projections,
forward looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the Borrower,
the Subsidiaries, the Transactions and any other transactions contemplated by
the Original Credit Agreement included in the Information Memorandum or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated by the Original Credit
Agreement, when taken as a whole, was true and correct in all material respects,
as of the date such Information was furnished to the Lenders and as of the
Closing Date and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements and updates provided thereto).
(b)          The Projections and other forward looking information and
information of a general economic nature prepared by or on behalf of the
Borrower or any of its representatives and that have been made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated by the Original Credit Agreement (i) have been
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable as of the date thereof (it being understood that such Projections are
as to future events and are not to be viewed as facts, such Projections are
subject to significant uncertainties and contingencies and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized), as of the date such Projections
and information were furnished to the Lenders and as of the Closing Date, and
(ii) as of the Closing Date, have not been modified in any material respect by
the Borrower.
(c)          As of the October 2018 Effective Date, the information included in
the Beneficial Ownership Certification is true and correct in all material
respects.
Section 3.15          Employee Benefit Plans.  Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect: 
(i)  no Reportable Event has occurred during the past five years as to which the
Borrower, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC; (ii) no ERISA Event has occurred or is
reasonably expected to occur and (iii)  none of the Borrower, Holdings, the
Subsidiaries or any of their ERISA Affiliates has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA.
Section 3.16          Environmental Matters.  Except as to matters that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (i) no written notice, request for information, order,
complaint or penalty has been received by the Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the Borrower’s knowledge, threatened which allege
a violation of or liability under any Environmental Laws, in each case relating
to the Borrower or any of its Subsidiaries, (ii) each of the Borrower and its
Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations to comply with all Environmental Laws
(“Environmental Permits”) and is, and in the prior eighteen (18)-month period,
has been, in compliance with the terms of such Environmental Permits and with
all other Environmental Laws, (iii) no Hazardous Material is located at, on or
under any property currently or, to the Borrower’s knowledge, formerly owned,
operated or leased by the Borrower or any of its Subsidiaries that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrower or any of its Subsidiaries under any Environmental Laws or
Environmental Permits, and no Hazardous Material has been generated, used,
treated, stored, handled, disposed of or controlled, transported or Released at
any location in a manner that would reasonably be expected to give rise to any
cost, liability or obligation of the Borrower or any of its Subsidiaries under
any Environmental Laws or Environmental Permits, (iv) there are no agreements in
which the Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any known or reasonably likely liability or
obligation of any other person arising under or
96

--------------------------------------------------------------------------------

relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the Closing Date, and (v) there
has been no material written environmental assessment or audit conducted (other
than customary assessments not revealing anything that would reasonably be
expected to result in a Material Adverse Effect), by or on behalf of the
Borrower or any of the Subsidiaries of any property currently or, to the
Borrower’s knowledge, formerly owned or leased by the Borrower or any of the
Subsidiaries that has not been made available to the Administrative Agent prior
to the Closing Date.
Section 3.17          Security Documents.
(a)          The Collateral Agreement and the Holdings Guarantee and Pledge
Agreement are effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties), in each case, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.  As
of the Closing Date, in the case of the Pledged Collateral described in the
Collateral Agreement and the Holdings Guarantee and Pledge Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral and required to be delivered under the applicable Security Document
are delivered to the Collateral Agent, and in the case of the other Collateral
described in the Collateral Agreement (other than the Intellectual Property),
when financing statements and other filings specified in the Perfection
Certificate are filed in the offices specified in the Perfection Certificate,
the Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the
New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to the Lien of any other person (except (x) Liens having priority by operation
of law and (y) in the case of Collateral other than certificated securities and
instruments of which the Collateral Agent has possession, Permitted Liens).
(b)          When the Collateral Agreement or an ancillary document thereunder
is properly filed and recorded in the United States Patent and Trademark Office
and the United States Copyright Office, and, with respect to Collateral in which
a security interest cannot be perfected by such filings, upon the proper filing
of the financing statements referred to in clause (a) above, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States Intellectual Property included in the Collateral
(but, in the case of the United States registered copyrights included in the
Collateral, only to the extent such United States registered copyrights are
listed in such ancillary document filed with the United States Copyright Office)
listed in such ancillary document, in each case prior and superior in right to
the Lien of any other person, except for Permitted Liens (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).
(c)          The Mortgages, if any, executed and delivered on the Closing Date
are, and the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) legal, valid and enforceable Liens on all of
the Loan Parties’ rights, titles and interests in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, and all relevant
mortgage taxes and recording charges are duly paid, the Collateral Agent (for
the benefit of the Secured Parties) shall have valid Liens with record notice to
third parties on, and security interests in, all rights, titles and interests of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to the Lien of any other person, except
for Permitted Liens.
(d)          Notwithstanding anything herein (including this Section 3.17) or in
any other Loan Document to the contrary, (i) each of the parties hereto
acknowledges and agrees that licensing by the Gaming Authorities may be required
to enforce and/or exercise or foreclose upon certain security interests and such
enforcement and/or exercise or foreclosure may be otherwise limited by the
Gaming Laws and (ii)
97

--------------------------------------------------------------------------------

neither the Borrower nor any other Loan Party makes any representation or
warranty as to the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest in any Equity Interests of
any Foreign Subsidiary, or as to the rights and remedies of the Agents or any
Lender with respect thereto, under foreign law.
Section 3.18          Location of Real Property and Leased Premises.
(a)          The Perfection Certificate lists correctly, in all material
respects, as of the Closing Date all material Real Property owned by the
Borrower and the Subsidiary Loan Parties and the addresses thereof.  As of the
Closing Date, the Borrower and the Subsidiary Loan Parties own in fee all the
Real Property set forth as being owned by them in the Perfection Certificate
except to the extent set forth therein.
(b)          The Perfection Certificate lists correctly in all material
respects, as of the Closing Date, all material Real Property leased by the
Borrower and the Subsidiary Loan Parties and the addresses thereof.  As of the
Closing Date, the Borrower and the Subsidiary Loan Parties have in all material
respects valid leases in all the Real Property set forth as being leased by them
in the Perfection Certificate except to the extent set forth therein.
Section 3.19          Solvency.
(a)          On the ClosingAmendment No. 4 Effective Date, immediately after
giving effect to the May 2020 Transactions, (i) the fair value of the assets of
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries
on a consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the ClosingAmendment No. 4
Effective Date.
(b)          As of the ClosingAmendment No. 4 Effective Date, immediately after
giving effect to the consummation of the May 2020 Transactions, the Borrower
does not intend to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.
Section 3.20          Labor Matters.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes or other labor disputes pending or threatened against
Holdings (prior to a Qualified IPO), the Borrower or any of the Subsidiaries;
(b) the hours worked and payments made to employees of Holdings (prior to a
Qualified IPO), the Borrower and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (c) all payments due from Holdings (prior to a Qualified IPO), the
Borrower or any of the Subsidiaries or for which any claim may be made against
Holdings (prior to a Qualified IPO), the Borrower or any of the Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Holdings (prior to a
Qualified IPO), the Borrower or such Subsidiary to the extent required by GAAP. 
Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, the consummation of the Transactions will not
give rise to a right of termination or right of renegotiation on the part of any
union under any material collective bargaining agreement to which Holdings
(prior to a Qualified IPO), the Borrower or any of the Subsidiaries (or any
predecessor) is a party or by which Holdings (prior to a Qualified IPO), the
Borrower or any of the Subsidiaries (or any predecessor) is bound.
98

--------------------------------------------------------------------------------

Section 3.21          Insurance.  Schedule 3.21 to the Original Credit Agreement
sets forth a true, complete and correct description, in all material respects,
of all material insurance (excluding any title insurance) maintained by or on
behalf of the Borrower or the Subsidiaries as of the Closing Date.  As of such
date, such insurance is in full force and effect.
Section 3.22          No Default.  No Default or Event of Default has occurred
and is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
Section 3.23          Intellectual Property; Licenses, Etc.  Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.23 to the Original Credit Agreement, (a) the Borrower and each of its
Subsidiaries owns, or possesses the right to use, all Intellectual Property that
are used or held for use in or are otherwise reasonably necessary for the
present conduct of their respective businesses, (b) to the knowledge of the
Borrower, the Borrower and its Subsidiaries are not interfering with, infringing
upon, misappropriating or otherwise violating the Intellectual Property of any
person, and (c) (i) no claim or litigation regarding any of the Intellectual
Property owned by the Borrower and its Subsidiaries is pending or, to the
knowledge of the Borrower, threatened and (ii) to the knowledge of the Borrower,
no claim or litigation regarding any other Intellectual Property described in
the foregoing clauses (a) and (b) is pending or threatened.
Section 3.24          Senior Debt.  The Loan Obligations constitute “Senior
Debt” (or the equivalent thereof) under the documentation governing any Material
Indebtedness of any Loan Party permitted to be incurred hereunder constituting
Indebtedness that is subordinated in right of payment to the Loan Obligations.
Section 3.25          USA PATRIOT Act; OFAC.
(a)          Each Loan Party is in compliance in all material respects with the
provisions of the USA PATRIOT Act.  On or prior to the Closing Date, the
Borrower has provided to the Administrative Agent all information related to the
Loan Parties (including names, addresses and tax identification numbers (if
applicable)) reasonably requested in writing by the Administrative Agent not
less than ten (10) Business Days prior to the Closing Date and mutually agreed
to be required under “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, to be obtained by the Administrative
Agent or any Lender.
(b)          None of the Borrower or any of its Subsidiaries nor, to the
knowledge of Borrower, any director, officer, agent, employee or Affiliate of
Holdings, the Borrower or any of the Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and, the Borrower will not directly or indirectly
use the proceeds of the Loans or the Letters of Credit or otherwise make
available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
Section 3.26          Foreign Corrupt Practices Act.  None of Holdings, the
Borrower or any of its Subsidiaries, nor, to the knowledge of the Borrower or
any of its Subsidiaries, any of their directors, officers, agents or employees,
has in the past (5) years (i) violated or is in violation of any provision of
the United States Foreign Corrupt Practices Act of 1977 or similar law of a
jurisdiction in which the Borrower or any of its subsidiaries conduct their
business and to which they are lawfully subject or (ii) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.  No part
of the proceeds of the Loans made hereunder will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any provision of the
United States Foreign Corrupt Practices Act of 1977, as amended.
99

--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending


The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue, amend, extend or renew Letters of
Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:
Section 4.01          All Credit Events.  On the date of each Borrowing and on
the date of each issuance, amendment, extension or renewal of a Letter of Credit
(except to the extent set forth in Section 2.21):
(a)          The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).
(b)          The representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects as of such date (other than
an amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
(c)          At the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.
(d)          Each Borrowing and each other Credit Event shall be deemed to
constitute a representation and warranty by the Borrower on the date of such
Borrowing, issuance, amendment, extension or renewal as applicable, as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.
Section 4.02          [Reserved]
ARTICLE V

Affirmative Covenants
The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:
Section 5.01          Existence; Business and Properties.
(a)          Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except, in the case of a
Subsidiary of the Borrower, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and except as otherwise permitted
under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Borrower or a Wholly Owned Subsidiary
of the Borrower in such liquidation or dissolution; provided, that Subsidiary
Loan
100

--------------------------------------------------------------------------------

Parties may not be liquidated into Subsidiaries that are not Loan Parties and
Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries (except in
each case as permitted under Section 6.05).
(b)          Except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, do or cause to be done all things necessary
to (i) lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, Intellectual Property, licenses
and rights with respect thereto used in or necessary to the normal conduct of
its business, and (ii) at all times maintain, protect and preserve all property
necessary to the normal conduct of its business and keep such property in good
repair, working order and condition (ordinary wear and tear excepted), from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as permitted by this Agreement).
Section 5.02          Insurance.
(a)          Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations, cause the Borrower and Subsidiary Guarantors to be listed as insured
and the Collateral Agent to be listed as a co-loss payee on property and
casualty policies and as an additional insured on liability policies. 
Notwithstanding the foregoing, the Borrower and the Subsidiaries may self-insure
with respect to such risks with respect to which companies of established
reputation engaged in the same general line of business in the same general area
usually self-insure.
(b)          Except as the Administrative Agent may agree, cause all such
property and casualty insurance policies with respect to the Mortgaged Property
located in the United States of America to be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable endorsement, in form
and substance reasonably satisfactory to the Administrative Agent; deliver a
certificate of an insurance broker to the Collateral Agent; cause each such
policy covered by this clause (b) to provide that it shall not be cancelled or
not renewed upon less than 30 days’ prior written notice thereof by the insurer
to the Collateral Agent; deliver to the Collateral Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of insurance
covered by this clause (b), a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent),
or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor, in
each case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.
(c)          If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area (each a “Special Flood Hazard Area”) with
respect to which flood insurance has been made available under the Flood
Insurance Laws, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Collateral Agent
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent.
(d)          In connection with the covenants set forth in this Section 5.02, it
is understood and agreed that:
(i)          the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Bank and their respective agents or employees shall not be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 5.02, it being understood that (A) the Loan Parties shall
look solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Collateral Agent, the Lenders, any Issuing Bank or their agents or
employees.  If, however, the insurance policies, as a
101

--------------------------------------------------------------------------------

matter of the internal policy of such insurer, do not provide waiver of
subrogation rights against such parties, as required above, then each of
Holdings and the Borrower, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, any Issuing Bank and their agents and employees; and
(ii)          the designation of any form, type or amount of insurance coverage
by the Collateral Agent (including acting in the capacity as the Collateral
Agent) under this Section 5.02 shall in no event be deemed a representation,
warranty or advice by the Collateral Agent or the Lenders that such insurance is
adequate for the purposes of the business of Holdings, the Borrower and the
Subsidiaries or the protection of their properties.
Section 5.03          Taxes.  Pay its obligations in respect of all Tax
liabilities, assessments and governmental charges, before the same shall become
delinquent or in default, except where (i) the amount or validity thereof is
being contested in good faith by appropriate proceedings and the Borrower or a
Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP or (ii) the failure to make payment could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
Section 5.04          Financial Statements, Reports, etc.  Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
(a)          within 90 days after the end of each fiscal year, a consolidated
balance sheet, related statements of operations and comprehensive loss and
related statements of cash flows showing the financial position of the Borrower
and its Subsidiaries as of the close of such fiscal year and the consolidated
results of their operations during such year and, starting with the fiscal year
ending December 31, 2017, setting forth in comparative form the corresponding
figures for the prior fiscal year, which consolidated balance sheet, related
statements of operations and comprehensive loss and related statements of cash
flows and owners’ equity shall be accompanied by customary management’s
discussion and analysis and audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Borrower or any Material Subsidiary as a going concern, other than solely
with respect to, or resulting solely from an upcoming maturity date under this
Agreement occurring within one year from the time such opinion is delivered or
any potential inability to satisfy a financial maintenance covenant on a future
date or in a future period) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (it being understood that the delivery by the
Borrower or AP Gaming Holdco, Inc. of annual reports on Form 10-K of the
Borrower and its consolidated Subsidiaries or AP Gaming Holdco, Inc. and its
consolidated Subsidiaries, as applicable, shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein);
(b)          within 60 days after the end of each of the first three fiscal
quarters of each fiscal year (commencing with the fiscal quarter ending June 30,
2017), a consolidated balance sheet and related statements of operations and
comprehensive loss and related statements of cash flows showing the financial
position of the Borrower and its Subsidiaries as of the close of such fiscal
quarter and the consolidated results of their operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and, starting with the
fiscal quarter ending June 30, 2017 setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail, which consolidated balance sheet and
related statements of operations and comprehensive loss and related statements
of cash flows shall be accompanied by customary management’s discussion and
analysis and shall be certified by a Financial Officer of the Borrower on behalf
of the Borrower as fairly presenting, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
102

--------------------------------------------------------------------------------

consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by the Borrower or AP Gaming Holdco, Inc. of quarterly reports on Form 10-Q of
the Borrower and its consolidated Subsidiaries or AP Gaming Holdco, Inc. and its
consolidated Subsidiaries, as applicable, shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);
(c)          (x) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the fiscal quarter ending on June 30, 2017,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the Financial Covenant, and
(iii) setting forth the calculation and uses of the Cumulative Credit for the
fiscal period then ended if the Borrower shall have used the Cumulative Credit
for any purpose during such fiscal period and (y) concurrently with any delivery
of financial statements under clause (a) above, if the accounting firm is not
restricted from providing such a certificate by its policies office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default under the Financial
Covenant (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);
(d)          promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings
(prior to a Qualified IPO), the Borrower or any of the Subsidiaries with the
SEC, or after an initial public offering, distributed to its stockholders
generally, as applicable; provided, however, that such reports, proxy
statements, filings and other materials required to be delivered pursuant to
this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower or the website of the SEC and written
notice of such posting has been delivered to the Administrative Agent;
(e)          within 90 days after the beginning of each fiscal year, a
consolidated annual budget for such fiscal year consisting of a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year and the related consolidated statements of projected
cash flow and projected income (collectively, the “Budget”), which Budget shall
in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that the Budget is based on assumptions believed by the
Borrower to be reasonable as of the date of delivery thereof;
(f)          upon the reasonable request of the Administrative Agent not more
frequently than once a year, an updated Perfection Certificate (or, to the
extent such request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this clause (f) or
Section 5.10(f);
(g)          promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); and
(h)          in the event that Holdings or any Parent Entity reports on a
consolidated basis, such consolidated reporting at such Parent Entity’s level in
a manner consistent with that described in clauses (a) and (b) of this
Section 5.04 for the Borrower (together with a
103

--------------------------------------------------------------------------------

reconciliation showing the adjustments necessary to determine compliance by the
Borrower and its Subsidiaries with the Financial Covenant) will satisfy the
requirements of such paragraphs.
The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.17 and may be treated by the
Administrative Agent and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless the Borrower otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).
The Borrower shall also hold live quarterly conference calls with the
opportunity to ask questions of management not later than ten Business Days
following the date upon which the financial statements required pursuant to
Sections 5.04(a) or (b), as applicable, were furnished to the Administrative
Agent (or such later time approved by the Administrative Agent).  No fewer than
five Business Days prior to the date such conference call is to be held (or such
later time approved by the Administrative Agent), the Borrower shall give notice
to the Administrative Agent of such quarterly conference call for the benefit of
the Lenders, which notice shall contain the time and the date of such conference
call and information on how to access such quarterly conference call.
Section 5.05          Litigation and Other Notices.  Furnish to the
Administrative Agent (which will promptly thereafter furnish to the Lenders)
written notice of the following promptly after any Responsible Officer of
Holdings (prior to a Qualified IPO) or the Borrower obtains actual knowledge
thereof:
(a)          any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
(b)          the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, the Borrower or any of the Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;
(c)          any other development specific to Holdings, the Borrower or any of
the Subsidiaries that is not a matter of general public knowledge and that has
had, or would reasonably be expected to have, a Material Adverse Effect; and
(d)          the occurrence of any ERISA Event that, together with all other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.
Section 5.06          Compliance with Laws.  Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
provided, that this Section 5.06 shall not apply to Environmental Laws, which
are the subject of Section 5.09, or to laws related to Taxes, which are the
subject of Section 5.03.
Section 5.07          Maintaining Records; Access to Properties and
Inspections.  Maintain all financial records in accordance with GAAP and permit
any persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of Holdings (prior to a Qualified IPO),
the Borrower or any of the Subsidiaries at reasonable times, upon reasonable
prior notice to Holdings (prior to a Qualified IPO) or the Borrower, and as
often as reasonably requested and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender upon reasonable prior notice to Holdings (prior to a Qualified IPO) or
the Borrower to discuss the affairs, finances and condition of Holdings (prior
to a Qualified IPO), the Borrower or any of the Subsidiaries with the officers
thereof and independent
104

--------------------------------------------------------------------------------

accountants therefor (so long as the Borrower has the opportunity to participate
in any such discussions with such accountants), in each case, subject to
reasonable requirements of confidentiality, including requirements imposed by
law or by contract.
Section 5.08          Use of Proceeds.  Use the proceeds of the Loans made and
Letters of Credit issued in the manner contemplated by Section 3.12.
Section 5.09          Compliance with Environmental Laws.  Comply, and make
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all authorizations and permits required
pursuant to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.10          Further Assurances; Additional Security.
(a)          Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents)  that the Collateral Agent may reasonably request (including,
without limitation, those required by applicable law), to satisfy the Collateral
and Guarantee Requirement and to cause the Collateral and Guarantee Requirement
to be and remain satisfied, all at the expense of the Loan Parties and provide
to the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(b)          If any asset (other than Real Property) that has an individual fair
market value (as determined in good faith by the Borrower) in an amount greater
than $5,000,000 is acquired by the Borrower or any Subsidiary Loan Party after
the Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets constituting Excluded Property), the Borrower
or such Subsidiary Loan Party, as applicable, will (i) promptly notify the
Collateral Agent of such acquisition or ownership and (ii) cause such asset to
be subjected to a Lien (subject to any Permitted Liens) securing the Obligations
and take, and cause the Subsidiary Loan Parties to take, such actions as shall
be required by this Agreement or any Security Document reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in clause (a) of this Section 5.10, all at the expense of the Loan
Parties, subject to clause (g) below.
(c)          (i) Grant and cause each of the Subsidiary Loan Parties to grant to
the Collateral Agent security interests in, and mortgages on, any Material Real
Property of the Borrower or such Subsidiary Loan Parties, as applicable, that
are not Mortgaged Property as of the Closing Date, to the extent acquired after
the Closing Date, within 90 days after such acquisition (or such later date as
the Collateral Agent may agree in its reasonable discretion) pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and the Borrower (each, an “Additional Mortgage”), which security interest
and mortgage shall constitute valid and enforceable Liens subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) record or
file, and cause each such Subsidiary to record or file, the Additional Mortgage
and instruments related thereto in such manner and in such places as is required
by law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent (for the benefit of the Secured Parties) required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges required to be paid in
connection with such recording or filing, in each case subject to clause
(g) below, and (iii) deliver to the Collateral Agent an updated Schedule 1.01(B)
reflecting such additional Mortgaged Properties.  Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall cause the requirements set forth in clauses (f) and (g) of the definition
of “Collateral and Guarantee Requirement” to be satisfied with respect to such
Material Real Property.
105

--------------------------------------------------------------------------------

(d)          If any additional direct or indirect Subsidiary of the Borrower is
formed or acquired after the Closing Date (including, without limitation,
pursuant to an LLC Division) (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary or any Excluded Subsidiary ceasing
to be an Excluded Subsidiary being deemed to constitute the acquisition of a
Subsidiary) and if such Subsidiary is a Subsidiary Loan Party, within 15
Business Days after the date such Subsidiary is formed or acquired (or such
longer period as the Administrative Agent shall agree), notify the Collateral
Agent thereof and, within twenty (20) Business Days after the date such
Subsidiary is formed or acquired or such longer period as the Administrative
Agent shall agree (or, with respect to clauses (f), (g) and (h) of the
definition of “Collateral and Guarantee Requirement”, within 90 days after such
formation or acquisition or such longer period as set forth therein or as the
Administrative Agent may agree in its reasonable discretion, as applicable),
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party, subject to clause
(g) below.
(e)          If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary of a Loan Party, within 15 Business Days after the date such Foreign
Subsidiary is formed or acquired (or such longer period as the Administrative
Agent may agree in its reasonable discretion), notify the Collateral Agent
thereof and, within 50 Business Days after the date such Foreign Subsidiary is
formed or acquired or such longer period as the Collateral Agent shall agree,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Foreign Subsidiary owned by or on behalf of any Loan
Party, subject to clause (g) below.
(f)          Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number, (D) in any Loan Party’s jurisdiction of organization or
(E) in the location of the chief executive office of any Loan Party that is not
a registered organization; provided, that the applicable Loan Party shall not
effect or permit any such change unless all filings have been made, or will have
been made within 30 days following such change (or such longer period as the
Collateral Agent may agree in its reasonable discretion), under the Uniform
Commercial Code that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral in which a security interest may be perfected by
such filing, for the benefit of the Secured Parties, with the same priority as
immediately prior to such change.
(g)          The Collateral and Guarantee Requirement and the other provisions
of this Section 5.10 and the other provisions of the Loan Documents with respect
to Collateral need not be satisfied with respect to any of the following
(collectively, the “Excluded Property”):  (i) any Real Property other than
Material Real Property, (ii) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, other than to
the extent a Lien on such assets or such rights can be perfected by filing a
UCC-1) and commercial tort claims with a value of less than $3,000,000,
(iii) pledges and security interests prohibited by applicable Requirements of
Law (including any Gaming Law) or enforceable contractual obligation not in
violation of Section 6.09(c) binding on the assets that existed at the time of
the acquisition thereof and was not created or made binding on the assets in
contemplation of or in connection with the acquisition of such assets (except in
the case of assets (A) owned on the Closing Date or (B) acquired after the
Closing Date with Indebtedness of the type permitted pursuant to clauses (i) or
(j) of Section 6.01) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code), (iv) assets to the extent a
security interest in such assets could reasonably be expected to result in
material adverse tax consequences as determined in writing in good faith by the
Borrower, (v) any lease, license or other agreement to the extent that a grant
of a security interest therein would violate or invalidate such lease, license
or agreement or create a right of termination in favor of any other party
thereto (other than the Borrower or any Guarantor) after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code, (vi) those assets as to which the Administrative Agent and the Borrower
reasonably agree that the cost or other consequence of obtaining or perfecting
such a security interest or perfection thereof are
106

--------------------------------------------------------------------------------

excessive in relation to the value afforded thereby, (vii) any governmental
licenses (including gaming licenses) or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, (viii) pending United States “intent-to-use” trademark
applications for which a verified statement of use or an amendment to allege use
has not been filed with and accepted by the United States Patent and Trademark
Office, (ix) other customary exclusions under applicable local law or in
applicable local jurisdictions set forth in the Security Documents, (x) assets
subject to Liens securing Permitted Receivables Financings, (xi) any Excluded
Securities, (xii) any Third Party Funds and (xiii) all assets of Holdings other
than Equity Interests in the Borrower directly held by Holdings and pledged
pursuant to the Holdings Guarantee and Pledge Agreement; provided, that the
Borrower may in its sole discretion elect to exclude any property from the
definition of Excluded Property.  Notwithstanding anything herein to the
contrary, (A) the Administrative Agent may grant extensions of time or waiver of
requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) or surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents, (B) no control agreement or
control, lockbox or similar arrangement shall be required with respect to any
deposit accounts, securities accounts or commodities accounts, (C) no
foreign-law governed security documents shall be required, (D) Liens required to
be granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to exceptions and limitations set forth in the Security Documents and, to the
extent appropriate in the applicable jurisdiction, as otherwise agreed between
the Administrative Agent and the Borrower and (E), to the extent any Mortgaged
Property is located in a jurisdiction with mortgage recording or similar tax,
the amount secured by the Security Document with respect to such Mortgaged
Property shall be limited to the fair market value of such Mortgaged Property as
determined in good faith by the Borrower (subject to any applicable laws in the
relevant jurisdiction or such lesser amount agreed to by the Administrative
Agent).
Section 5.11          Rating.  Exercise commercially reasonable efforts to
maintain ratings from each of Moody’s and S&P for the Term B Loans and the Term
B-1 Loans.
Section 5.12          Compliance with the USA Patriot Act, Anti-Corruption Laws
and Sanctions Laws.  Comply in all material respects with the USA PATRIOT Act,
the United States Foreign Corrupt Practices Act of 1977 and all applicable
sanctions laws and regulations administered by OFAC.
ARTICLE VI

Negative Covenants
The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will not, and will not permit any of the Subsidiaries to:
Section 6.01          Indebtedness.  Incur, create, assume or permit to exist
any Indebtedness, except:
(a)          Indebtedness existing on the Closing Date (provided, that any such
Indebtedness that is (x) not intercompany Indebtedness and (y) in excess of
$2,000,000 shall be set forth on Schedule 6.01 to the Original Credit Agreement)
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness (other than intercompany indebtedness Refinanced with Indebtedness
owed to a person not affiliated with the Borrower or any Subsidiary);
107

--------------------------------------------------------------------------------

(b)          Indebtedness created hereunder (including pursuant to Section 2.21)
and under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;
(c)          Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;
(d)          Indebtedness owed to (including obligations in respect of letters
of credit or bank guarantees or similar instruments for the benefit of) any
person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business or consistent with past
practice or industry practices;
(e)          Indebtedness of the Borrower to Holdings or any Subsidiary and of
any Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04 and (ii) Indebtedness owed by
any Loan Party to any Subsidiary that is not a Loan Party shall be subordinated
to the Loan Obligations under this Agreement on subordination terms described in
the global intercompany note substantially in the form of Exhibit J to the
Original Credit Agreement or on other subordination terms reasonably
satisfactory to the Administrative Agent and the Borrower;
(f)          Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations, in each
case provided in the ordinary course of business or consistent with past
practice or industry practices, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business or
consistent with past practice or industry practices;
(g)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred the ordinary course of business;
(h)          (i)  Indebtedness of a Subsidiary acquired after the Closing Date
or a person merged or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by the Borrower or
any Subsidiary in connection with the acquisition of assets or Equity Interests,
where such acquisition, merger or consolidation is not prohibited by this
Agreement (including a Permitted Business Acquisition); provided, that, (x) in
the case of any such Indebtedness secured by Liens on Collateral that rank pari
passu with the Liens on the Collateral securing the Term B Loans and/or the Term
B-1 Loans,  the Net First Lien Leverage Ratio on a Pro Forma Basis immediately
after giving effect to such acquisition, merger or consolidation, the incurrence
of such Indebtedness and the use of proceeds thereof (but without netting any of
the net cash proceeds of such Indebtedness incurred on such date against the
applicable amount of Consolidated Debt for purposes of such calculation at such
time), and any related transactions is (I) not greater than 4.25 to 1.00 or (II)
no greater than the Net First Lien Leverage Ratio in effect immediately prior
thereto and (y) in the case of any other such Indebtedness, the Total Net
Leverage Ratio on a Pro Forma Basis immediately after giving effect to such
acquisition, merger or consolidation, the incurrence of such Indebtedness and
the use of proceeds thereof (but without netting any of the net cash proceeds of
such Indebtedness incurred on such date against the applicable amount of
Consolidated Debt for purposes of such calculation at such time), and any
related transactions is (I) not greater than 4.75 to 1.00 or (II) no greater
than the Total Net Leverage Ratio in effect immediately prior thereto; provided
that (1) the incurrence of any Indebtedness for borrowed money pursuant to this
clause (h)(i) incurred in contemplation of such acquisition, merger or
consolidation (except for any seller note or other seller financing) shall be
subject to the last paragraph of this Section 6.01 and (2) the aggregate
outstanding principal amount of Indebtedness permitted under this clause (h)(i)
incurred by a Subsidiary other

108

--------------------------------------------------------------------------------

than a Subsidiary Loan Party in contemplation of such acquisition, merger or
consolidation, together with the aggregate principal amount of Indebtedness of a
Subsidiary other than a Subsidiary Loan Party then outstanding pursuant to
Section 6.01(s)(i), shall not exceed the greater of $30,000,000 and 4.25% of
Consolidated Total Assets as at the end of the then most recently ended Test
Period, and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
any such Indebtedness;
(i)          (x) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interest of any person owning such
property) permitted under this Agreement in order to finance such acquisition,
lease, construction, repair, replacement or improvement, in an aggregate
principal amount that immediately after giving effect to the incurrence thereof,
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(i)(x), would not exceed (A) the
greater of $30,000,000 and 4.25% of the Consolidated Total Assets as at the end
of the then most recently ended Test Period plus (B) any additional amounts, so
long as immediately after giving effect to the incurrence of such additional
amounts under this clause (B) and the use of proceeds thereof, the Total Net
Leverage Ratio on a Pro Forma Basis is not greater than 4.75 to 1.00, and
(y) any Permitted Refinancing Indebtedness in respect thereof;
(j)          Capitalized Lease Obligations incurred by the Borrower or any
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03 and any Permitted Refinancing Indebtedness in respect
thereof;
(k)          Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(k), would not exceed the greater of
$30,000,000 and 4.25% of the Consolidated Total Assets as at the end of the then
most recently ended Test Period, and any Permitted Refinancing Indebtedness in
respect thereof;
(l)          [Reserved];
(m)          Guarantees (i) by Holdings, the Borrower or any Subsidiary Loan
Party of any Indebtedness of the Borrower or any Subsidiary Loan Party permitted
to be incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan
Party of Indebtedness otherwise permitted hereunder of any Subsidiary that is
not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iii) by any Subsidiary that is not a
Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party, and (iv) by the Borrower of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under  Section 6.01(t) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Subsidiary Loan Party under
this Section 6.01(m) of any other Indebtedness of a person that is subordinated
to other Indebtedness of such person shall be expressly subordinated to the Loan
Obligations to at least the same extent as such underlying Indebtedness is
subordinated;
(n)          Indebtedness arising from agreements of the Borrower or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations (including earn-outs), in each case, incurred or
assumed in connection with the Transactions, any Permitted Business Acquisition,
other Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;
109

--------------------------------------------------------------------------------

(o)          Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in respect of
other Indebtedness) in the ordinary course of business or consistent with past
practice or industry practices;
(p)          other Indebtedness or Disqualified Stock of the Borrower or any
Subsidiaries in an aggregate outstanding principal amount or liquidation
preference not greater than 100.0% of the amount of net cash proceeds received
by the Borrower from (x) the issuance or sale of its Qualified Equity Interests
or (y) a contribution to its common equity with the net cash proceeds from the
issuance and sale by Holdings or any Parent Entity of its Qualified Equity
Interests or a contribution to its common equity (in each case of (x) and (y),
other than proceeds from the sale of Equity Interests to, or contributions from,
the Borrower or any of its Subsidiaries and other than Permitted Cure
Securities), to the extent that such net cash proceeds do not increase the
Cumulative Credit and do not constitute Excluded Contributions;
(q)          Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;
(r)          (i) Indebtedness secured by Liens on the Collateral ranking pari
passu with the Liens on the Collateral securing the Term B Loans and/or the Term
B-1 Loans so long as (x) at the time of incurrence thereof, no Default or Event
of Default shall have occurred and be continuing and (y) immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, the Net First Lien Leverage Ratio on a Pro Forma Basis is not greater
than 4.25 to 1.00; provided that, (1) the net cash proceeds of Indebtedness
incurred under this clause (r)(i) at such time shall not be netted against the
applicable amount of Consolidated Debt for purposes of such calculation of the
Net First Lien Leverage Ratio at such time and (2) the incurrence of any
Indebtedness pursuant to this clause (r)(i) shall be subject to the last
paragraph of this Section 6.01 and (ii) any Permitted Refinancing Indebtedness
in respect thereof;
(s)          (i) other Indebtedness so long as (x) at the time of incurrence
thereof, no Default or Event of Default shall have occurred and be continuing,
(y) immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, the Total Net Leverage Ratio on a Pro Forma Basis
is not greater than 4.75 to 1.00 and (z) the aggregate principal amount of
Indebtedness permitted under this clause (s)(i) incurred by a Subsidiary other
than a Subsidiary Loan Party, together with the aggregate principal amount of
Indebtedness of a Subsidiary other than a Subsidiary Loan Party then outstanding
pursuant to Section 6.01(h)(i) incurred in contemplation of an acquisition,
merger or consolidation, shall not exceed the greater of $30,000,000 and 4.25%
of Consolidated Total Assets as at the end of the then most recently ended Test
Period; provided that, (1) the net cash proceeds of Indebtedness incurred under
this clause (s)(i) at such time shall not be netted against the applicable
amount of Consolidated Debt for purposes of such calculation of the Total Net
Leverage Ratio at such time and (2) the incurrence of any Indebtedness pursuant
to this clause (s)(i) shall be subject to the last paragraph of this Section
6.01 and (ii) any Permitted Refinancing Indebtedness in respect thereof;
(t)          Indebtedness of Subsidiaries that are not Subsidiary Loan Parties
in an aggregate principal amount outstanding that, immediately after giving
effect to the incurrence thereof, together with the aggregate principal amount
of any other Indebtedness outstanding pursuant to this Section 6.01(t), would
not exceed the greater of $30,000,000 and 4.25% of the Consolidated Total Assets
as at the end of the then most recently ended Test Period, and any Permitted
Refinancing Indebtedness in respect thereof;
(u)          Indebtedness incurred in the ordinary course of business in respect
of obligations of the Borrower or any Subsidiary to pay the deferred purchase
price of goods or services or progress payments in connection with such goods
and services; provided, that such obligations are incurred in connection with
open accounts extended by suppliers on customary
110

--------------------------------------------------------------------------------

trade terms in the ordinary course of business and not in connection with the
borrowing of money or any Hedging Agreements.
(v)           Indebtedness representing deferred compensation to employees,
consultants or independent contractors of the Borrower (or, to the extent such
work is done for the Borrower or its Subsidiaries, any direct or indirect parent
thereof) or any Subsidiary incurred in the ordinary course of business;
(w)          Indebtedness in connection with Permitted Receivables Financings;
(x)           obligations in respect of Cash Management Agreements;
(y)           Refinancing Notes and any Permitted Refinancing Indebtedness
incurred in respect thereof;
(z)           (i) Indebtedness in an aggregate principal amount outstanding not
to exceed at the time of incurrence the Incremental Amount available at such
time; provided, that (1) there shall be no obligor in respect of any such
Indebtedness that is not a Loan Party and (2) the incurrence of any Indebtedness
pursuant to this clause (z)(i) shall be subject to the last paragraph of this
Section 6.01 and (ii) any Permitted Refinancing Indebtedness in respect thereof;
(aa)          Guarantees of Indebtedness under ordinary course customer
financing lines or credit;
 (bb)        Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures in an aggregate principal amount that,
immediately after giving effect to the incurrence thereof, together with the
aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(bb), would not exceed the greater of $30,000,000 and 4.25% of
the Consolidated Total Assets as at the end of the then most recently ended Test
Period, and any Permitted Refinancing Indebtedness in respect thereof;
(cc)          Indebtedness issued by the Borrower or any Subsidiary to current
or former officers, directors and employees, their respective estates, spouses
or former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any Parent Entity permitted by Section 6.06;
(dd)          Indebtedness consisting of obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with the Transactions and Permitted Business
Acquisitions or any other Investment permitted hereunder;
(ee)          Indebtedness of the Borrower or any Subsidiary to or on behalf of
any joint venture (regardless of the form of legal entity) that is not a
Subsidiary arising in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany
self-insurance arrangements) of the Borrower and its Subsidiaries;
(ff)          Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit; and
(gg)         all premium (if any, including tender premiums) expenses,
defeasance costs, interest (including post-petition interest), fees, expenses,
charges and additional or contingent interest on obligations described in
clauses (a) through (ff) above or refinancings thereof.
111

--------------------------------------------------------------------------------

Notwithstanding the foregoing, during the Covenant Relief Period, other than
with respect to Government Debt, the Net First Lien Leverage Ratio applicable to
Section 6.01(h)(i)(x) and Section 6.01(r)(i) shall be 4.00 to 1.00.
For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date on which such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided,
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.
Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (gg) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”) but may be permitted in
part under any combination thereof, (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (gg) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”), the
Borrower may, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify (as if incurred at such later time), such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and at the time of incurrence, classification or reclassification
will be entitled to only include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses (or any
portion thereof) and such item of Indebtedness (or any portion thereof) that is
pursuant to a dollar denominated basket shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or portion thereof) when
calculating the amount of Indebtedness that may be incurred, classified or
reclassified pursuant to any other clause (or portion thereof) that relates to
any ratio based basket at such time; provided, that  all Indebtedness
outstanding on the Closing Date under this Agreement shall at all times be
deemed to have been incurred pursuant to clause (b) of this Section 6.01 and (C)
in connection with (1) the incurrence of revolving loan Indebtedness under this
Section 6.01 or (2) any commitment relating to the incurrence of Indebtedness
under this Section 6.01 and the granting of any Lien to secure such
Indebtedness, the Borrower or applicable Subsidiary may designate the incurrence
of such Indebtedness and the granting of such Lien therefor as having occurred
on the date of first incurrence of such revolving loan Indebtedness or
commitment (such date, the “Deemed Date”), and any related subsequent actual
incurrence and the granting of such Lien therefor will be deemed for purposes of
this Section 6.01 and Section 6.02 of this Agreement to have been incurred or
granted on such Deemed Date, including, without limitation, for purposes of
calculating usage of any baskets hereunder (if applicable), the Net First Lien
Leverage Ratio, the Total Net Leverage Ratio and EBITDA (and all such
calculations, without duplication, on the Deemed Date and on any subsequent date
until such commitment is funded or terminated or such election is rescinded
without the incurrence thereby shall be made on a Pro Forma Basis after giving
effect to the deemed incurrence, the granting of any Lien therefor and related
transactions in connection therewith).  In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.
112

--------------------------------------------------------------------------------

With respect to any term Indebtedness for borrowed money incurred under Section
6.01(h)(i) (to the extent set forth therein), 6.01(r)(i), 6.01(s)(i) or
6.01(z)(i) (in each case, other than Government Debt), (A) the stated maturity
date of such Indebtedness shall be no earlier than the Term B Facility Maturity
Date or the Term B-1 Facility Maturity Date, in each case, as in effect at the
time such Indebtedness is incurred and (B) the Weighted Average Life to Maturity
of such Indebtedness shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term B Loans or the Term B-1 Loans in effect at the time
such Indebtedness is incurred.
Section 6.02          Liens.  Create, incur, assume or permit to exist any Lien
on any property or assets (including stock or other securities of any person) of
the Borrower or any Subsidiary at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):
(a)          Liens on property or assets of the Borrower and the Subsidiaries
existing on the Closing Date (or created following the Closing Date pursuant to
agreements in existence on the Closing Date requiring the creation of such
Liens) and, to the extent securing Indebtedness in an aggregate principal amount
in excess of $2,000,000, set forth on Schedule 6.02(a) to the Original Credit
Agreement and any modifications, replacements, renewals or extensions thereof;
provided, that such Liens shall secure only those obligations that they secure
on the Closing Date (and any Permitted Refinancing Indebtedness in respect of
such obligations permitted by Section 6.01(a)) and shall not subsequently apply
to any other property or assets of the Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;
(b)          any Lien created under the Loan Documents (including Liens created
under the Security Documents securing obligations in respect of Secured Hedge
Agreements and Secured Cash Management Agreements) or permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage;
(c)          any Lien on any property or asset of the Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that (i) in the case of Liens that do not extend to
the Collateral, such Lien does not apply to any other property or assets of the
Borrower or any of the Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than after-acquired property
required to be subjected to such Lien pursuant to the terms of such Indebtedness
(and refinancings thereof), it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) in the case of Liens on the Collateral
that are (or are intended to be) junior in priority to the Liens securing the
Term B Loans and/or the Term B-1 Loans, such Liens shall be subject to a
Permitted Junior Intercreditor Agreement and (iii) in the case of Liens on the
Collateral that are (or are intended to be) pari passu with the Liens on the
Collateral securing the Term B Loans and/or the Term B-1 Loans, such Liens shall
be subject to a Permitted Pari Passu Intercreditor Agreement;
(d)          Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent by more than 30 days or that are being contested in
compliance with Section 5.03;
(e)          Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s, construction
or other like Liens, securing obligations that are not overdue by more than 30
days or that are being contested in good faith by appropriate proceedings and in
respect of which, if applicable, the Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;
(f)           (i) pledges and deposits and other Liens made in the ordinary
course of business in compliance with the Federal Employers Liability Act or any
other workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or
113

--------------------------------------------------------------------------------

indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;
(g)          deposits and other Liens incurred in the ordinary course of
business to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capitalized Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with utilities,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof), in each case, incurred in
the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;
(h)          zoning restrictions, easements, survey exceptions, trackage rights,
leases (other than Capitalized Lease Obligations), licenses, special
assessments, rights-of-way, covenants, conditions, restrictions and declarations
on or with respect to the use of Real Property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Subsidiary;
(i)           Liens securing Indebtedness permitted by Section 6.01(i);
provided, that such Liens do not apply to any property or assets of the Borrower
or any Subsidiary other than the property or assets acquired, leased,
constructed, replaced, repaired or improved with such Indebtedness (or the
Indebtedness Refinanced thereby), and accessions and additions thereto, proceeds
and products thereof and customary security deposits; provided, further, that
individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were secured on a
basis junior to the Liens securing the Loan Obligations, then any Liens on such
Collateral being incurred under this clause (i) to secure Permitted Refinancing
Indebtedness shall also be secured on a basis junior to the Liens securing the
Loan Obligations);
(j)           Liens arising out of capitalized lease transactions permitted
under Section 6.03, so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions and additions thereto or
proceeds and products thereof and related property;
(k)          Liens securing judgments that do not constitute an Event of Default
under Section 7.01(j);
(l)           Liens disclosed by the title insurance policies delivered on (with
respect to all Mortgages delivered on the Closing Date) or subsequent to the
Closing Date and pursuant to Section 5.10 or Schedule 5.10 to the Original
Credit Agreement and any replacement, extension or renewal of any such Lien;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;
(m)         any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any Subsidiary in the ordinary course
of business;
(n)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary,
114

--------------------------------------------------------------------------------

including with respect to credit card charge-backs and similar obligations, or
(iii) relating to purchase orders and other agreements entered into with
customers, suppliers or service providers of the Borrower or any Subsidiary in
the ordinary course of business;
(o)          Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to brokerage accounts incurred in the ordinary course of business and
not for speculative purposes or (iv) in respect of Third Party Funds;
(p)          Liens securing obligations in respect of trade-related letters of
credit, bankers’ acceptances or similar obligations permitted under
Section 6.01(f), (k) or (o) and covering the property (or the documents of title
in respect of such property) financed by such letters of credit, bankers’
acceptances or similar obligations and the proceeds and products thereof;
(q)          leases or subleases, licenses or sublicenses (including with
respect to Intellectual Property) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;
(r)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
(s)          Liens solely on any cash earnest money deposits made by the
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;
(t)           (i) Liens with respect to property or assets of any Subsidiary
that is not a Loan Party securing obligations of a Subsidiary that is not a Loan
Party permitted under Section 6.01 and (ii) Liens with respect to property or
assets of any person securing Indebtedness permitted under Section 6.01(bb) (it
being understood that with respect to any Liens on the Collateral being incurred
under this clause (t)(ii) to secure Permitted Refinancing Indebtedness, if Liens
on the Collateral securing the Indebtedness being Refinanced (if any) were
secured on a basis junior to the Liens securing the Term B Loans and/or the Term
B-1 Loans, then any Liens on such Collateral being incurred under this clause
(t)(ii) to secure Permitted Refinancing Indebtedness shall also be secured on a
basis junior to the Liens securing the Term B Loans and/or the Term B-1 Loans);
(u)          Liens on any amounts held by a trustee under any indenture or other
debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions;
(v)          the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(w)         agreements to subordinate any interest of the Borrower or any
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any of their Subsidiaries pursuant to an agreement
entered into in the ordinary course of business;
(x)          Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;
(y)          Liens on Equity Interests in joint ventures (i) securing
obligations of such joint venture or (ii) pursuant to the relevant joint venture
agreement or arrangement;
115

--------------------------------------------------------------------------------

(z)           Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
(aa)        Liens in respect of Permitted Receivables Financings that extend
only to the Receivables Assets subject thereto;
(bb)        Liens securing insurance premiums financing arrangements; provided,
that such Liens are limited to the applicable unearned insurance premiums;
(cc)        in the case of Real Property that constitutes a leasehold interest,
any Lien to which the fee simple interest (or any superior leasehold interest)
is subject;
(dd)       Liens securing Indebtedness or other obligation (i) of the Borrower
or a Subsidiary in favor of the Borrower or any Subsidiary Loan Party and
(ii) of any Subsidiary that is not Loan Party in favor of any Subsidiary that is
not a Loan Party;
(ee)        Liens on not more than $5,000,000 of deposits securing Hedging
Agreements entered into for non-speculative purposes;
(ff)          Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a documentary letter of credit, bank guarantee or
bankers’ acceptance issued or created for the account of the Borrower or any
Subsidiary in the ordinary course of business; provided, that such Lien secures
only the obligations of the Borrower or such Subsidiaries in respect of such
letter of credit, bank guarantee or banker’s acceptance to the extent permitted
under Section 6.01;
(gg)       Liens on Collateral that are junior to the Liens securing the Term B
Loans and/or the Term B-1 Loans, so long as such junior Liens are subject to a
Permitted Junior Intercreditor Agreement;
(hh)       Liens on Collateral that are pari passu with the Liens securing the
Term B Loans and/or the Term B-1 Loans, so long as (i) immediately after giving
effect to the incurrence of the Indebtedness secured by such pari passu Liens
and the use of proceeds thereof (but without netting any of the net cash
proceeds of such Indebtedness incurred on such date against the applicable
amount of Consolidated Debt for purposes of such calculation on such date), the
Net First Lien Leverage Ratio on a Pro Forma Basis is not greater than 4.25 to
1.00 and (ii) such pari passu Liens are subject to a Permitted Pari Passu
Intercreditor Agreement; provided, that, if any pari passu Liens pursuant to
this clause (hh) secure Indebtedness that is in the form of term loans (other
than High Yield-Style Loans) (any such Indebtedness secured by such pari passu
Liens, a “Pari Term Loan”), then such Pari Term Loans shall be subject to the
last paragraph of this Section 6.02;
(ii)          Liens on Collateral that are pari passu with the Liens securing
the Term B Loans and/or the Term B-1 Loans, so long as such pari passu Liens
(i) secure Indebtedness permitted by Section 6.01(b), 6.01(h), 6.01(r), 6.01(y)
or 6.01(z) and (ii) are subject to a Permitted Pari Passu Intercreditor
Agreement; provided, that, if any pari passu Liens pursuant to this clause (ii)
secure Indebtedness that is in the form of a Pari Term Loan incurred pursuant to
Section 6.01(r) or Section 6.01(z), then such Pari Term Loans shall be subject
to the last paragraph of this Section 6.02;
(jj)           [Reserved];
116

--------------------------------------------------------------------------------

(kk)        Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred under this clause (kk), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were secured on a basis
junior to the Liens securing the Term B Loans and/or the Term B-1 Loans, then
such Liens on such Collateral being incurred under this clause (kk) shall also
be secured on a basis junior to the Liens securing the Term B Loans and/or the
Term B-1 Loans, (w) with respect to any Liens on the Collateral being incurred
under this clause (kk), if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were secured on a basis pari passu with the Liens
securing the Term B Loans and/or the Term B-1 Loans, then such Liens on such
Collateral being incurred under this clause (kk) may also be secured on a basis
pari passu with the Liens securing the Term B Loans and/or the Term B-1 Loans,
so long as such Liens are subject to a Permitted Pari Passu Intercreditor
Agreement, (x) (other than Liens contemplated by the foregoing clauses (v) and
(w)) such new Lien shall be limited to all or part of the same type of property
that secured the original Lien (plus improvements on and accessions to such
property, proceeds and products thereof, customary security deposits and any
other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being Refinanced),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) or, if greater, committed amount of the applicable
Indebtedness at the time the original Lien became a Lien permitted hereunder,
(B) unpaid accrued interest and premium (including tender premiums) and (C) an
amount necessary to pay any associated underwriting discounts, defeasance costs,
fees, commissions and expenses, and (z) on the date of the incurrence of the
Indebtedness secured by such Liens, the grantors of any such Liens shall be no
different from the grantors of the Liens securing the Indebtedness being
Refinanced or grantors that would have been obligated to secure such
Indebtedness or a Loan Party;
(ll)          other Liens with respect to property or assets of the Borrower or
any Subsidiary securing obligations in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence of such Liens, would not
exceed the greater of $30,000,000 and 4.25% of the Consolidated Total Assets as
at the end of the then most recently ended Test Period; and
(mm)      Liens on property of, or on Equity Interests or Indebtedness of, any
person existing at the time (A) such person becomes a Subsidiary of the Borrower
or (B) such person or property is acquired by the Borrower or any Subsidiary;
provided that (i) such Liens do not extend to any other assets of the Borrower
or any Subsidiary (other than accessions and additions thereto and proceeds or
products thereof and other than after-acquired property) and (ii) such Liens
secure only those obligations which they secure on the date such person becomes
a Subsidiary or the date of such acquisition (and any extensions, renewals,
replacements or refinancings thereof).
Notwithstanding the foregoing, during the Covenant Relief Period, other than
with respect to Government Debt, the Net First Lien Leverage Ratio applicable to
Section 6.02(hh) shall be 4.00 to 1.00.
For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (mm) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(mm), the Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and at the time of incurrence, classification or
reclassification will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses (or any portion thereof) and such Lien securing such
item of Indebtedness (or any portion thereof) will be treated as being incurred
or existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or any portion thereof) when
calculating the amount of Liens or Indebtedness that may be incurred, classified
or reclassified pursuant to any other clause (or any portion thereof) at such
time.  In addition, with respect to any revolving loan Indebtedness or
commitment to incur Indebtedness that is designated to be incurred on any Deemed
Date pursuant to clause (C) of the third
117

--------------------------------------------------------------------------------

paragraph of Section 6.01, any Lien that does or that shall secure such
Indebtedness may also be designated by the Borrower or any Subsidiary to be
incurred on such Deemed Date and, in such event, any related subsequent actual
incurrence of such Lien shall be deemed for purposes of Section 6.01 and 6.02 of
this Agreement, without duplication, to be incurred on such prior date (and on
any subsequent date until such commitment is funded or terminated or such
election is rescinded), including for purposes of calculating usage of any
Permitted Lien.  In addition, with respect to any Lien securing Indebtedness
that was permitted to secure such Indebtedness at the time of the incurrence of
such Indebtedness, such Lien shall also be permitted to secure any Increased
Amount of such Indebtedness.
With respect to any Pari Term Loans secured by Liens referred to in the proviso
to Section 6.02(hh) or Section 6.02(ii) (other than, in each case, Government
Debt), if the All-in Yield in respect of such Pari Term Loans exceeds (i) the
All-in Yield in respect of the Term B Loans on the Closing Date (such
difference, the “Pari Yield Differential”) by more than 0.50%, then the
Applicable Margin (or “LIBOR floor” as provided in the following proviso)
applicable to the Term B Loans made on the Closing Date and the October 2018
Effective Date shall be increased such that after giving effect to such
increase, the Pari Yield Differential shall not exceed 0.50%; provided, that, to
the extent any portion of the Pari Yield Differential is attributable to a
higher “LIBOR floor” being applicable to such Pari Term Loans, such floor shall
only be included in the calculation of the Pari Yield Differential to the extent
such floor is greater than the Adjusted LIBO Rate in effect for an Interest
Period of three months’ duration at such time, and, with respect to such excess,
the “LIBOR floor” applicable to such outstanding Term B Loans shall be increased
to an amount not to exceed the “LIBOR floor” applicable to such Pari Term Loans
prior to any increase in the Applicable Margin applicable to such Term B Loans
then outstanding. or (ii) the All-in Yield in respect of the Term B-1 Loans on
the Amendment No. 4 Effective Date (such difference, the “Pari Yield Term B-1
Differential”) by more than 0.50%, then the Applicable Margin (or “LIBOR floor”
as provided in the following proviso) applicable to the Term B-1 Loans made on
the Amendment No. 4 Effective Date shall be increased such that after giving
effect to such increase, the Pari Yield Term B-1 Differential shall not exceed
0.50%; provided, that, to the extent any portion of the Pari Yield Term B-1
Differential is attributable to a higher “LIBOR floor” being applicable to such
Pari Term Loans, such floor shall only be included in the calculation of the
Pari Yield Term B-1 Differential to the extent such floor is greater than the
Adjusted LIBO Rate in effect for an Interest Period of three months’ duration at
such time, and, with respect to such excess, the “LIBOR floor” applicable to
such outstanding Term B-1 Loans shall be increased to an amount not to exceed
the “LIBOR floor” applicable to such Pari Term Loans prior to any increase in
the Applicable Margin applicable to such Term B-1 Loans then outstanding.
Section 6.03          Sale and Lease-Back Transactions.  Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter, as part of such transaction,
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”); provided, that a Sale and
Lease-Back Transaction shall be permitted (a) with respect to (i) Excluded
Property, (ii) property owned by the Borrower or any Subsidiary Loan Party that
is acquired after the Closing Date so long as such Sale and Lease-Back
Transaction is consummated within 180 days of the acquisition of such property
or (iii) property owned by any Subsidiary that is not a Loan Party regardless of
when such property was acquired, and (b) with respect to any other property
owned by the Borrower or any Subsidiary Loan Party, (x) if at the time the lease
in connection therewith is entered into, no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (y) with respect
to any such Sale and Lease-Back Transaction pursuant to this clause (b) with
aggregate Net Proceeds in excess of $5,000,000, the Borrower or the applicable
Subsidiary Loan Party shall receive at least fair market value (as determined in
good faith by the Borrower) or, if not for fair market value, the shortfall is
permitted as an Investment under Section 6.04, and (z) the Net Proceeds
therefrom are used to prepay the Term Loans to the extent required by
Section 2.11(b).
Section 6.04          Investments, Loans and Advances.  (i) Purchase or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person (other than
loans or advances in respect
118

--------------------------------------------------------------------------------

of (A)  intercompany current liabilities incurred in connection with the cash
management operations of the Borrower and the Subsidiaries and (B) intercompany
loans, advances or Indebtedness having a term not exceeding 364 days (inclusive
of any roll-overs or extensions of terms) and made in the ordinary course of
business or consistent with industry practices), or (iii) purchase or otherwise
acquire, in one transaction or a series of related transactions, (x) all or
substantially all of the property and assets or business of another person or
(y) assets constituting a business unit, line of business or division of such
person (each of the foregoing, an “Investment”), except:
(a)          the Transactions;
(b)           (i) Investments by the Borrower or any Subsidiary in the Equity
Interests of the Borrower or any Subsidiary; (ii) intercompany loans from the
Borrower or any Subsidiary to the Borrower or any Subsidiary; and
(iii) Guarantees by the Borrower or any Subsidiary of Indebtedness otherwise
permitted hereunder of the Borrower or any Subsidiary; provided, that as at any
date of determination, the aggregate outstanding amount of (A) Investments
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) made after the Closing Date by the Loan
Parties pursuant to subclause (i) in Subsidiaries that are not Subsidiary Loan
Parties, plus (B) net outstanding intercompany loans made after the Closing Date
by the Loan Parties to Subsidiaries that are not Subsidiary Loan Parties
pursuant to subclause (ii), plus (C) outstanding Guarantees by the Loan Parties
of Indebtedness after the Closing Date of Subsidiaries that are not Subsidiary
Loan Parties pursuant to subclause (iii) shall not exceed the sum of (X) the
greater of (1) $30,000,000 and (2) 4.25% of the Consolidated Total Assets as at
the end of the then most recently ended Test Period plus (Y) an amount equal to
any returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment;
(c)          Permitted Investments and Investments that were Permitted
Investments when made;
(d)          Investments arising out of the receipt by the Borrower or any
Subsidiary of non-cash consideration for the Disposition of assets permitted
under Section 6.05;
(e)          loans and advances to officers, directors, employees or consultants
of the Borrower or any Subsidiary (i) in the ordinary course of business not to
exceed the greater of $5,000,000 and 1.25% of the Consolidated Total Assets as
at the end of the then most recently ended Test Period in the aggregate at any
time outstanding (calculated without regard to write-downs or write-offs
thereof), (ii) in respect of payroll payments and expenses in the ordinary
course of business and (iii) in connection with such person’s purchase of Equity
Interests of Holdings (or any Parent Entity) solely to the extent that the
amount of such loans and advances shall be contributed to the Borrower in cash
as common equity;
(f)           (i) accounts receivable, security deposits and prepayments
arising, trade credit granted and Customer Development Agreements (and Customer
Notes issued thereunder) (x) entered into in the ordinary course of business or
(y) limited to an amount not to exceed $5,000,000 outstanding at any one time
and (ii) any assets or securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business;
(g)          Hedging Agreements entered into for non-speculative purposes;
(h)          Investments existing on, or contractually committed as of, the
Closing Date consisting of intercompany loans or as set forth on Schedule 6.04
to the Original Credit Agreement and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount
119

--------------------------------------------------------------------------------

of such Investment existing or committed on the Closing Date (other than
pursuant to an increase as required by the terms of any such Investment as in
existence on the Closing Date);
(i)          Investments resulting from pledges and deposits under
Sections 6.02(f), (g), (o), (r), (s), (ee) and (ll);
(j)          other Investments by the Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed the sum of (X)
the greater of $30,000,000 and 4.25% of the Consolidated Total Assets as at the
end of the then most recently ended Test Period, plus (Y) so long as no Event of
Default shall have occurred and be continuing, any portion of the Cumulative
Credit on the date of such election  that the Borrower elects to apply to this
Section 6.04(j)(Y) which such election shall (unless such Investment is made
pursuant to clause (a) of the definition of “Cumulative Credit”) be set forth in
a written notice of a Responsible Officer thereof, which notice shall set forth
calculations in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied, and plus
(Z) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment pursuant to
clause (X); provided, that if any Investment pursuant to this Section 6.04(j) is
made in any person that was not a Subsidiary on the date on which such
Investment was made but becomes a Subsidiary thereafter, then such Investment
may, at the option of the Borrower, upon such person becoming a Subsidiary and
so long as such person remains a Subsidiary, be deemed to have been made
pursuant to Section 6.04(b) (to the extent permitted by the proviso thereto in
the case of any Subsidiary that is not a Loan Party) and not in reliance on this
Section 6.04(j);
(k)          Investments constituting Permitted Business Acquisitions;
(l)          intercompany loans between Subsidiaries that are not Loan Parties
and Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);
(m)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Borrower or a Subsidiary as a result
of a foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;
(n)          Investments of a Subsidiary acquired after the Closing Date or of a
person merged into the Borrower or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, (i) to the extent such acquisition, merger
or consolidation is permitted under this Section 6.04, (ii) in the case of any
acquisition, merger or consolidation, in accordance with Section 6.05 and
(iii) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;
(o)          acquisitions by the Borrower of obligations of one or more officers
or other employees of Holdings, any Parent Entity, the Borrower or its
Subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of Holdings or any Parent Entity, so long as no cash is
actually advanced by the Borrower or any of the Subsidiaries to such officers or
employees in connection with the acquisition of any such obligations;
(p)          Guarantees by the Borrower or any Subsidiary of operating leases
(other than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Borrower or any
Subsidiary in the ordinary course of business;
120

--------------------------------------------------------------------------------

(q)          Investments to the extent that payment for such Investments is made
with Equity Interests of the Borrower, Holdings or any Parent Entity; provided,
that the issuance of such Equity Interests are not included in any determination
of the Cumulative Credit;
(r)          [Reserved];
(s)          Investments consisting of Restricted Payments permitted under
Section 6.06;
(t)          Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers;
(u)          Investments in Subsidiaries that are not Loan Parties after giving
effect to the applicable Investments in an aggregate outstanding amount (valued
at the time of the making thereof and without giving effect to any write-downs
or write-offs thereof) not to exceed the sum of (x) the greater of $30,000,000
and 4.25% of the Consolidated Total Assets as at the end of the then most
recently ended Test Period in the aggregate plus (y) an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of Investments theretofore made pursuant to this Section 6.04(u);
(v)          Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to this Section 6.04);
(w)          advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;
(x)          Investments by the Borrower and its Subsidiaries, including loans
to any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided, that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);
(y)          Investments consisting of Receivable Assets or arising as a result
of Permitted Receivables Financings;
(z)          Investments consisting of the licensing or contribution of
Intellectual Property pursuant to joint marketing or other arrangements with
other persons;
(aa)          to the extent constituting Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property in each case in the ordinary
course of business;
(bb)          Investments received substantially contemporaneously in exchange
for Equity Interests of the Borrower, Holdings or any Parent Entity; provided,
that the issuance of such Equity Interests are not included in any determination
of the Cumulative Credit;
(cc)          Guarantees of Indebtedness in respect of ordinary course customer
financing lines of credit;
(dd)          Investments in joint ventures in an aggregate outstanding amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed the sum of (X) the greater of
$30,000,000 and 4.25% of the Consolidated Total Assets as at the end of the then
most recently ended Test Period plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments,
121

--------------------------------------------------------------------------------

income and similar amounts) actually received in respect of any such Investment;
provided, that if any Investment pursuant to this clause (dd) is made in any
person that was not a Subsidiary on the date on which such Investment was made
but becomes a Subsidiary thereafter, then such Investment may, at the option of
the Borrower, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
(to the extent permitted by the proviso thereto in the case of any Subsidiary
that is not a Loan Party) and not in reliance on this Section 6.04(dd); and
(ee)          Investments in Similar Businesses in an aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any write downs or write offs thereof) not to exceed the sum of (X) the greater
of $30,000,000 and 5% of the Consolidated Total Assets as at the end of the then
most recently ended Test Period plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided, that if any Investment pursuant to this
clause (ee) is made in any person that was not a Subsidiary on the date on which
such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(ee).
The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(ee) (such Sections, the “Related Sections”)
may, at the election of the Borrower, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided, that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.
Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.  The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the fair market value thereof (as determined by the Borrower in good
faith) valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.
Section 6.05          Mergers, Consolidations, Sales of Assets and
Acquisitions.  Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or Dispose of (in one
transaction or in a series of related transactions) all or any part of its
assets (whether now owned or hereafter acquired), effect any LLC Division, or
Dispose of any Equity Interests of any Subsidiary, or purchase, lease or
otherwise acquire (in one transaction or a series of related transactions) all
of the assets of any other person or division or line of business of a person,
except that this Section 6.05 shall not prohibit:
(a)          (i) the purchase and Disposition of inventory, or the sale of
receivables pursuant to non-recourse factoring arrangements, or the Disposition
of any Customer Notes, in each case in the ordinary course of business by the
Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary or, with respect to operating leases, otherwise for
fair market value on market terms (as determined in good faith by the Borrower),
(iii) the Disposition of surplus, obsolete, damaged or worn out equipment or
other property in the ordinary course of business by the Borrower or any
Subsidiary or (iv) the Disposition of Permitted Investments in the ordinary
course of business;
(b)          if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger or consolidation of any Subsidiary with or into the
Borrower in a transaction in which the Borrower
122

--------------------------------------------------------------------------------

is the survivor, (ii) the merger or consolidation of any Subsidiary with or into
any Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is or becomes a Subsidiary Loan Party and, in the case of each of
clauses (i) and (ii), no person other than the Borrower or a Subsidiary Loan
Party receives any consideration (unless otherwise permitted by Section 6.04),
(iii) the merger or consolidation of any Subsidiary that is not a Subsidiary
Loan Party with or into any other Subsidiary that is not a Subsidiary Loan
Party, (iv) the liquidation or dissolution or change in form of entity of any
Subsidiary  if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders or (v) any Subsidiary may merge or
consolidate with any other person in order to effect an Investment permitted
pursuant to Section 6.04 so long as the continuing or surviving person shall be
a Subsidiary (unless otherwise permitted by Section 6.04), which shall be a Loan
Party if the merging or consolidating Subsidiary was a Loan Party and which
together with each of its Subsidiaries shall have complied with the requirements
of Section 5.10;
(c)           Dispositions to the Borrower or a Subsidiary (upon voluntary
liquidation or otherwise); provided, that any Dispositions by a Loan Party to a
Subsidiary that is not a Subsidiary Loan Party in reliance on this clause
(c) shall be made in compliance with Section 6.07;
(d)           Sale and Lease-Back Transactions permitted by Section 6.03;
(e)           Investments permitted by Section 6.04, Permitted Liens, and
Restricted Payments permitted by Section 6.06;
(f)            Dispositions of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;
(g)           other Dispositions of assets; provided, that the Net Proceeds
thereof, if any, are applied in accordance with Section 2.11(b);
(h)           Permitted Business Acquisitions (including any merger,
consolidation or amalgamation in order to effect a Permitted Business
Acquisition); provided, that following any such merger, consolidation or
amalgamation involving the Borrower, the Borrower is the surviving corporation;
(i)            leases, licenses or subleases or sublicenses any real or personal
property in the ordinary course of business;
(j)            Dispositions of inventory or Dispositions or abandonment of
Intellectual Property of the Borrower and its Subsidiaries determined in good
faith business judgment of the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;
(k)           acquisitions and purchases made with the proceeds of any Asset
Sale pursuant to the first proviso of clause (a) of the definition of “Net
Proceeds”;
(l)            the purchase and Disposition (including by capital contribution)
of Receivables Assets including pursuant to Permitted Receivables Financings;
and
(m)          any exchange of assets for services and/or other assets of
comparable or greater value; provided, that (i) at least 90% of the
consideration received by the transferor consists of assets that will be used in
a business or business activity permitted hereunder and (ii) in the event of a
swap with a fair market value (as determined in good faith by the Borrower) in
excess of $5,000,000, the Administrative Agent shall have received a certificate
from a Responsible Officer of the Borrower with respect to such fair market
value; provided, further, that (A) the aggregate
123

--------------------------------------------------------------------------------

gross consideration (including exchange assets, other non-cash consideration and
cash proceeds) of any or all assets exchanged in reliance upon this clause (m)
shall not exceed, in any fiscal year of the Borrower, the greater of $20,000,000
and 3% of the Consolidated Total Assets as at the end of the then most recently
ended Test Period, (B) no Default or Event of Default exists or would result
therefrom, and (C) the Net Proceeds, if any, thereof are applied in accordance
with Section 2.11(b).
Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
Disposition of assets under Section 6.05(d) (to the extent required under
Section 6.03(b)) or Section 6.05(g) shall be permitted unless such Disposition
is for fair market value (as determined in good faith by the Borrower), or if
not for fair market value, the shortfall is permitted as an Investment under
Section 6.04, and (ii) no Disposition of assets under Section 6.05(g) or Section
6.05(d) (to the extent required under Section 6.03(b)) shall be permitted unless
such Disposition (except to Loan Parties) is for at least 75% cash
consideration; provided, that the provisions of this clause (ii) shall not apply
to any individual transaction or series of related transactions involving assets
with a fair market value (as determined in good faith by the Borrower) of less
than $5,000,000; provided, further, that for purposes of this clause (ii), each
of the following shall be deemed to be cash: (a) the amount of any liabilities
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) that are assumed by the transferee of any such assets or are
otherwise cancelled in connection with such transaction, (b) any notes or other
obligations or other securities or assets received by the Borrower or such
Subsidiary from the transferee that are converted by the Borrower or such
Subsidiary into cash within 180 days after receipt thereof (to the extent of the
cash received) and (c) any Designated Non-Cash Consideration received by the
Borrower or any of its Subsidiaries in such Disposition having an aggregate fair
market value (as determined in good faith by the Borrower), taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(c) that is at that time outstanding, not to exceed the greater of $30,000,000
and 4.25% of Consolidated Total Assets as at the end of the Test Period ended
immediately prior to the receipt of such Designated Non-Cash Consideration (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value).
Section 6.06          Dividends and Distributions.  Declare or pay any dividend
or make any other distribution (by reduction of capital or otherwise), whether
in cash, property, securities or a combination thereof, with respect to any of
its Equity Interests (other than dividends and distributions on Equity Interests
payable solely by the issuance of additional Equity Interests (other than
Disqualified Stock) of the person paying such dividends or distributions) or
directly or indirectly redeem, purchase, retire or otherwise acquire for value
(or permit any Subsidiary to purchase or acquire) any of the Borrower’s Equity
Interests or set aside any amount for any such purpose (other than through the
issuance of additional Equity Interests (other than Disqualified Stock) of the
person redeeming, purchasing, retiring or acquiring such shares) (all of the
foregoing, “Restricted Payments”); provided, however, that:
(a)          Restricted Payments may be made to the Borrower or any Wholly Owned
Subsidiary of the Borrower (or, in the case of non-Wholly Owned Subsidiaries, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);
(b)          Restricted Payments may be made in respect of (i) overhead, legal,
accounting and other professional fees and expenses of Holdings or any Parent
Entity, (ii) fees and expenses related to any public offering or private
placement of Equity Interests or debt securities of Holdings or any Parent
Entity whether or not consummated, (iii) franchise and similar taxes and other
fees and expenses in connection with the maintenance of its (and any Parent
Entity’s) existence and its (or any Parent Entity’s indirect) ownership of the
Borrower, (iv) payments permitted by Section 6.07(b) (other than
Section 6.07(b)(vii)), (v) in respect of any taxable period for which the
Borrower and/or any of its Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar tax group for U.S. federal and/or applicable
state, local or foreign tax purposes of which a direct or indirect parent of the
Borrower is the common parent, or for which
124

--------------------------------------------------------------------------------

the Borrower is a disregarded entity for U.S. federal income tax purposes that
is wholly owned (directly or indirectly) by a C corporation for U.S. federal
and/or applicable state or local income tax purposes, distributions to any
direct or indirect parent of the Borrower in an amount not to exceed the amount
of any U.S. federal, state, local or foreign taxes that the Borrower and/or its
Subsidiaries, as applicable, would have paid for such taxable period had the
Borrower and/or its Subsidiaries, as applicable, been a stand-alone corporate
taxpayer or a stand-alone corporate group, and (vi) customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers,
directors and employees of Holdings or any Parent Entity, in each case in order
to permit Holdings or any Parent Entity to make such payments; provided, that in
the case of sub-clauses (i) and (iii), the amount of such Restricted Payments
shall not exceed the portion of any amounts referred to in such
sub-clauses (i) and (iii) that are allocable to the Borrower and its
Subsidiaries (which shall be 100% at any time that, as the case may be,
(x) Holdings owns no material assets other than the Equity Interests in the
Borrower and assets incidental to such equity ownership or (y) any Parent Entity
owns directly or indirectly no material assets other than Equity Interests in
Holdings and any Parent Entity and assets incidental to such equity ownership);
(c)          Restricted Payments may be made to Holdings, the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of any
Parent Entity, Holdings, the Borrower or any of the Subsidiaries or by any Plan
or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this clause (c) shall not exceed in any fiscal year $4,000,000
(which shall increase to $8,000,000 subsequent to a Qualified IPO) (plus (x) the
amount of net proceeds contributed to the Borrower that were (x) received by
Holdings or any Parent Entity during such calendar year from sales of Equity
Interests of Holdings or any Parent Entity to directors, consultants, officers
or employees of Holdings, any Parent Entity, the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements;
provided, that such proceeds are not included in any determination of the
Cumulative Credit, (y) the amount of net proceeds of any key-man life insurance
policies received during such calendar year, and (z) the amount of any cash
bonuses otherwise payable to members of management, directors or consultants of
Holdings, any Parent Entity, the Borrower or the Subsidiaries in connection with
the Transactions that are foregone in return for the receipt of Equity
Interests), which, if not used in any year, may be carried forward to any
subsequent calendar year; and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of Holdings, any Parent Entity, the Borrower or its Subsidiaries in connection
with a repurchase of Equity Interests of Holdings or any Parent Entity will not
be deemed to constitute a Restricted Payment for purposes of this Section 6.06;
(d)          any person may make non-cash repurchases of Equity Interests deemed
to occur upon exercise of stock options if such Equity Interests represent a
portion of the exercise price of such options;
(e)          Restricted Payments may be made in an aggregate amount equal to a
portion of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.06(e), which such election shall (unless such
Restricted Payment is made pursuant to clause (a) of the definition of
“Cumulative Credit”) be set forth in a written notice of a Responsible Officer
of the Borrower, which notice shall set forth calculations in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied; provided, that no Event of Default
shall have occurred and be continuing or would result therefrom and, immediately
after giving effect thereto, the Net First Lien Leverage Ratio on a Pro Forma
Basis shall not be greater than 4.25 to 1.00;
(f)          Restricted Payments in connection with the consummation of the
Transactions;
125

--------------------------------------------------------------------------------

(g)          Restricted Payments may be made to pay, or to allow Holdings or any
Parent Entity to make payments, in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such person;
(h)          after a Qualified IPO, Restricted Payments may be made to pay, or
to allow Holding or any Parent Entity to pay, dividends and make distributions
to, or repurchase or redeem shares from, its equity holders in an amount equal
to 6.0% per annum of the net proceeds received by the Borrower from any public
offering of Equity Interests of the Borrower or any direct or indirect parent of
the Borrower;
(i)           Restricted Payments may be made to Holdings or any Parent Entity
to finance any Investment that if made by the Borrower or any Subsidiary
directly would be permitted to be made pursuant to Section 6.04; provided, that
(A) such Restricted Payments shall be made substantially concurrently with the
closing of such Investment and (B) such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or a Subsidiary or (2) the merger,
consolidation or amalgamation (to the extent permitted in Section 6.05) of the
person formed or acquired into the Borrower or a Subsidiary in order to
consummate such Permitted Business Acquisition or Investment, in each case, in
accordance with the requirements of Section 5.10;
(j)           other Restricted Payments, when taken together with any payments
or distributions made pursuant to Section 6.09(b)(i)(F), may be made in an
aggregate amount not to exceed $30,000,000;
(k)          [reserved]; or
(l)           Restricted Payments made with Excluded Contributions.
Notwithstanding the foregoing, during the Covenant Relief Period, the Borrower
and its Subsidiaries may not (x) make Restricted Payments pursuant to Sections
6.06(h) or 6.06(j) or (y) use the proceeds of the Amendment No. 4 Loans to make
Restricted Payments (other than pursuant to Section 6.06(b)), in each case,
unless the Net First Lien Leverage Ratio on a Pro Forma Basis shall not be
greater than 3.00 to 1.00.
Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Agreement.
Section 6.07          Transactions with Affiliates.
(a)          Sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transaction with,
any of its Affiliates (other than the Borrower, Holdings, and the Subsidiaries
or any person that becomes a Subsidiary as a result of such transaction) in a
transaction (or series of related transactions) involving aggregate
consideration in excess of $5,000,000, unless such transaction is (i) otherwise
permitted (or required) under this Agreement or (ii) upon terms that are
substantially no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate, as determined by the Board of Directors of
the Borrower or such Subsidiary in good faith.
(b)          The foregoing clause (a) shall not prohibit, to the extent
otherwise permitted under this Agreement,
126

--------------------------------------------------------------------------------

(i)          any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, equity purchase agreements, stock options and stock ownership
plans approved by the board of directors of Holdings or of the Borrower,
(ii)          loans or advances to employees or consultants of Holdings (or any
Parent Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),
(iii)          transactions among the Borrower or any Subsidiary or any entity
that becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),
(iv)          the payment of fees, reasonable out-of-pocket costs and
indemnities to directors, officers, consultants and employees of Holdings, any
Parent Entity, the Borrower and the Subsidiaries in the ordinary course of
business (limited, in the case of any Parent Entity, to the portion of such fees
and expenses that are allocable to the Borrower and its Subsidiaries (which
shall be 100% for so long as Holdings or such Parent Entity, as the case may be,
owns no assets other than the Equity Interests in the Borrower, Holdings or any
Parent Entity and assets incidental to the ownership of the Borrower and its
Subsidiaries)),
(v)          subject to the limitations set forth in Section 6.07(b)(xiv), if
applicable, the Transactions, the 2017 Transactions, the February 2018 Repricing
Transactions, the October 2018 Transactions and any transactions pursuant to the
Loan Documents and permitted transactions, agreements and arrangements in
existence on the Closing Date and, to the extent involving aggregate
consideration in excess of $2,000,000, set forth on Schedule 6.07 to the
Original Credit Agreement or any amendment thereto or replacement thereof or
similar arrangement to the extent such amendment, replacement or arrangement is
not adverse to the Lenders when taken as a whole in any material respect (as
determined by the Borrower in good faith),
(vi)          (A) any employment agreements entered into by the Borrower or any
of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,
(vii)          Restricted Payments permitted under Section 6.06, including
payments to Holdings (and any Parent Entity), and Investments permitted under
Section 6.04,
(viii)         any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent (and deliver the relevant certificates or
other instruments (if any) representing such Equity Interests to the Collateral
Agent) on behalf of the Lenders to the extent required by the Holdings Guarantee
and Pledge Agreement,
(ix)          payments by the Borrower or any of the Subsidiaries to the Fund or
any Fund Affiliate made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the Board of Directors of the Borrower, or a
majority of the Disinterested Directors of the Borrower, in good faith,
(x)          transactions for the purchase or sale of goods, equipment,
products, parts and services entered into in the ordinary course of business,
127

--------------------------------------------------------------------------------

(xi)           any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to the Borrower or such Subsidiary, as applicable, from a financial point
of view,
(xii)          subject to subclause (xiv) below, if applicable, the payment of
all fees, expenses, bonuses and awards related to the Transactions, including
fees to the Fund or any Fund Affiliate,
(xiii)          transactions with joint ventures for the purchase or sale of
goods, equipment, products, parts and services entered into in the ordinary
course of business,
(xiv)          any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $1,000,000 and 3% of EBITDA for such fiscal year, plus
reasonable out of pocket costs and expenses in connection therewith and unpaid
amounts accrued for prior periods; plus (2) any deferred fees (to the extent
such fees were within such amount in clause (A)(1) above originally), plus
(B) 1% of the value of transactions with respect to which the Fund or any Fund
Affiliate provides any transaction, advisory or other services, plus (C) so long
as no Event of Default has occurred and is continuing, in the event of a
Qualified IPO, the present value of all future amounts payable pursuant to any
agreement referred to in clause (A)(1) above in connection with the termination
of such agreement with the Fund and its Fund Affiliates; provided, that if any
such payment pursuant to clause (C) is not permitted to be paid as a result of
an Event of Default, such payment shall accrue and may be payable when no Events
of Default are continuing to the extent that no further Event of Default would
result therefrom,
(xv)          the issuance, sale or transfer of Equity Interests of the
Borrower, including in connection with capital contributions by Holdings (or any
Parent Entity) to the Borrower,
(xvi)          the issuance of Equity Interests to the management of Holdings,
any Parent Entity, the Borrower or any Subsidiary in connection with the
Transactions,
(xvii)         payments by Holdings (and any Parent Entity), the Borrower and
the Subsidiaries pursuant to a tax sharing agreement or arrangement (whether
written or as a matter of practice) that complies with clause (v) of
Section 6.06(b),
(xviii)        transactions pursuant to any Permitted Receivables Financing,
(xix)          payments, loans (or cancellation of loans) or advances to
employees or consultants that are (i) approved by a majority of the
Disinterested Directors of Holdings or the Borrower in good faith, (ii) made in
compliance with applicable law and (iii) otherwise permitted under this
Agreement,
(xx)           transactions with customers, clients or suppliers, purchasers or
sellers of goods or services, in each case in the ordinary course of business or
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries,
(xxi)          transactions between the Borrower or any of the Subsidiaries and
any person, a director of which is also a director of the Borrower or any direct
or indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving
128

--------------------------------------------------------------------------------

such other person and (B) such person is not an Affiliate of the Borrower for
any reason other than such director’s acting in such capacity,
(xxii)          transactions permitted by, and complying with, the provisions of
Section 6.05,
(xxiii)          intercompany transactions undertaken in good faith (as
certified by a Responsible Officer of the Borrower) for the purpose of improving
the consolidated tax efficiency of the Borrower and the Subsidiaries and not for
the purpose of circumventing any covenant set forth herein, and
(xxiv)          Investments by the Fund or a Fund Affiliate in securities of the
Borrower or any of the Subsidiaries so long as (A) the Investment is being
offered generally to other investors on the same or more favorable terms and
(B) the Investment constitutes less than 5.0% of the outstanding issue amount of
such class of securities.
Notwithstanding the foregoing, any portfolio company that is an Affiliate of the
Fund or a Fund Affiliate shall not be considered an Affiliate of the Borrower or
its Subsidiaries with respect to any transaction, so long as such transaction is
in the ordinary course of business.
Section 6.08          Business of the Borrower and the Subsidiaries. 
Notwithstanding any other provisions hereof, engage at any time to any material
respect in any business or business activity substantially different from any
business or business activity conducted by any of them on the Closing Date or
any Similar Business, and in the case of a Special Purpose Receivables
Subsidiary, Permitted Receivables Financings.
Section 6.09          Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.
(a)          Amend or modify in any manner materially adverse to the Lenders
when taken as a whole (as determined in good faith by the Borrower), or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders when taken as a whole (as
determined in good faith by the Borrower)), the articles or certificate of
incorporation, by-laws, limited liability company operating agreement,
partnership agreement or other organizational documents of the Borrower or any
of the Subsidiary Loan Parties.
(b)          (i)  Make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of, or in respect
of, principal of or interest on any Indebtedness that is subordinated in right
of payment to the Term B Loans and the Term B-1 Loans (“Junior Financing”), or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination in
respect of any Junior Financing, except for:
(A)         Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;
(B)          payments of regularly-scheduled interest and fees due thereunder,
other non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing (or within one year thereof);
(C)          payments or distributions in respect of all or any portion of the
Junior Financing with the proceeds contributed to the Borrower by Holdings from
the issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests that are not Disqualified Stock made within
129

--------------------------------------------------------------------------------

eighteen months prior thereto; provided, that such proceeds are not included in
any determination of the Cumulative Credit;
(D)          the conversion of any Junior Financing to Equity Interests of the
Borrower, Holdings or any Parent Entity;
(E)          so long as (1) no Event of Default has occurred and is continuing
or would result therefrom and (2)  after giving effect to such payments or
distributions, the Net First Lien Leverage Ratio on a Pro Forma Basis is not
greater than 4.25 to 1.00, payments or distributions in respect of Junior
Financings prior to any scheduled maturity made, in an aggregate amount, not to
exceed a portion of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.09(b)(i)(E) in a written notice of a
Responsible Officer thereof, which notice shall set forth calculations in
reasonable detail of the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; and
(F)          other payments and distributions, when taken together with any
payments or distributions made pursuant to Section 6.06(j), in an aggregate
amount not to exceed $30,000,000; or
(ii)          Amend or modify, or permit the amendment or modification of, any
provision of any Junior Financing that constitutes Material Indebtedness, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrower) and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrower) or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.
(c)          Permit any Material Subsidiary to enter into any agreement or
instrument that by its terms restricts (i) the payment of dividends or
distributions or the making of cash advances to the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (ii) the granting of
Liens by the Borrower or such Material Subsidiary that is a Loan Party pursuant
to the Security Documents, in each case other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:
(A)          restrictions imposed by applicable law;
(B)          contractual encumbrances or restrictions in effect on the Closing
Date under Indebtedness existing on the Closing Date and set forth on
Schedule 6.01 to the Original Credit Agreement, any Refinancing Notes or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction (as determined in good faith by the Borrower);
(C)          any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;
(D)          customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
(E)          any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the specific property or assets securing such Indebtedness;
(F)          any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.01 or Permitted Refinancing Indebtedness in
respect thereof, to the extent
130

--------------------------------------------------------------------------------

such restrictions are not materially more restrictive, taken as a whole, than
the restrictions contained in this Agreement (as determined in good faith by the
Borrower);
(G)          customary provisions contained in leases or licenses of
Intellectual Property and other similar agreements entered into in the ordinary
course of business;
(H)          customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;
(I)          customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;
(J)          customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;
(K)          customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;
(L)          customary net worth provisions contained in Real Property leases
entered into by Subsidiaries, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;
(M)          any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary;
(N)          restrictions in agreements representing Indebtedness permitted
under Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;
(O)          customary restrictions contained in leases, subleases, licenses or
Equity Interests or asset sale agreements otherwise permitted hereby as long as
such restrictions relate to the Equity Interests and assets subject thereto;
(P)          restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(Q)          restrictions contained in any Permitted Receivables Document with
respect to any Special Purpose Receivables Subsidiary; or
(R)          any encumbrances or restrictions of the type referred to in
Section 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (A) through (Q) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend, other payment and Lien restrictions
than those contained in the dividend, other payment or Lien restrictions as
contemplated by such provisions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement, refinancing
or similar arrangement.
131

--------------------------------------------------------------------------------

Section 6.10          Fiscal Year.  In the case of the Borrower, permit its
fiscal year to end on any date other than December 31 without prior notice to
the Administrative Agent.
Section 6.11          Net First Lien Leverage Ratio.  Permit the Net First Lien
Leverage Ratio on the last day of any fiscal quarter (beginning with the fiscal
quarter ended on June 30, 2017) to exceed 6.00 to 1.00.; provided that (i)
during the Covenant Relief Period, the Financial Covenant shall not be tested
for the fiscal quarters ending June 30, 2020, September 30, 2020 or December 31,
2020 and (ii) for purposes of determining compliance with this Section 6.11
during the Covenant Relief Period (but, for the avoidance of doubt, not for any
other purposes under this Agreement), (A) EBITDA for the Test Period ending on
March 31, 2021 shall be calculated as the sum of (w) EBITDA for the fiscal
quarter ending March 31, 2021, plus (x) EBITDA for the fiscal quarter ended June
30, 2019, plus (y) EBITDA for the fiscal quarter ended September 30, 2019, plus
(z) EBITDA for the fiscal quarter ended December 31, 2019; (B) EBITDA for the
Test Period ending on June 30, 2021 shall be calculated as the sum of (w) EBITDA
for the fiscal quarter ending March 31, 2021, plus (x) EBITDA for the fiscal
quarter ending June 30, 2021, plus (y) EBITDA for the fiscal quarter ended
September 30, 2019, plus (z) EBITDA for the fiscal quarter ended December 31,
2019; and (C) EBITDA for the Test Period ending on September 30, 2021 shall be
calculated as the sum of (w) EBITDA for the fiscal quarter ending March 31,
2021, plus (x) EBITDA for the fiscal quarter ending June 30, 2021, plus
(y) EBITDA for the fiscal quarter ended September 30, 2021, plus (z) EBITDA for
the fiscal quarter ended December 31, 2019.
ARTICLE VI

Holdings Negative Covenants
Holdings (prior to a Qualified IPO) covenants and agrees with each Lender that,
until the Termination Date, unless the Required Lenders shall otherwise consent
in writing, (a) Holdings will not create, incur, assume or permit to exist any
Lien other than (i) Liens created under the Loan Documents and (ii) Liens not
prohibited by Section 6.02 on any of the Equity Interests issued by the Borrower
held by Holdings, (b) Holdings shall do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence;
provided, that so long as no Default has occurred and is continuing or would
result therefrom, Holdings may merge with any other person (and if it is not the
survivor of such merger, the survivor shall assume Holdings’ obligations, as
applicable, under the Loan Documents) and (c) Holdings shall comply with clause
(c) of the definition of “Change in Control.”
ARTICLE VII

Events of Default
Section 7.01          Events of Default.  In case of the happening of any of the
following events (each, an “Event of Default”):
(a)          any representation or warranty made or deemed made by Holdings, the
Borrower or any other Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;
provided, that the failure of any representation or warranty made or deemed made
by any Loan Party (other than the representations and warranties referred to in
clause (i) of Section 4.01(b)) to be true and correct in any material respect on
the Closing Date will not constitute an Event of Default hereunder;
(b)          default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
(c)          default shall be made in the payment of any interest on any Loan or
the reimbursement with respect to any L/C Disbursement or in the payment of any
Fee or any other amount (other than an amount referred to in clause (b) above)
due under any Loan Document,
132

--------------------------------------------------------------------------------

when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five Business Days;
(d)          default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in, Section 5.01(a),
5.05(a) or 5.08 or in Article VI;
(e)          default shall be made in the due observance or performance by
Holdings (prior to a Qualified IPO), the Borrower or any of the Subsidiary Loan
Parties of any covenant, condition or agreement contained in any Loan Document
(other than those specified in clauses (b), (c) and (d) above) and such default
shall continue unremedied for a period of 30 days (or 60 days if such default
results solely from the failure of a Subsidiary that is not a Loan Party to duly
observe or perform any such covenant, condition or agreement) after notice
thereof from the Administrative Agent to the Borrower;
(f)           (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrower or any of the Subsidiaries shall fail to pay the principal
of any Material Indebtedness at the stated final maturity thereof; provided,
that this clause (f) shall not apply to any secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness;
(g)          there shall have occurred a Change in Control;
(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any of the Material Subsidiaries, or of a
substantial part of the property or assets of the Borrower or any Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Borrower or any of the Material Subsidiaries or
(iii) the winding-up or liquidation of the Borrower or any Material Subsidiary
(except in a transaction permitted hereunder); and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;
(i)          the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;
(j)          the failure by the Borrower or any Material Subsidiary to pay one
or more final judgments aggregating in excess of $15,000,000 (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days,
133

--------------------------------------------------------------------------------

or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any Material Subsidiary to enforce any such
judgment;
(k)           (i) an ERISA Event or ERISA Events shall have occurred, (ii) the
PBGC shall institute proceedings (including giving notice of intent thereof) to
terminate any Plan or Plans, (iii) the Borrower or any Subsidiary or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, or (iv)  the Borrower or any Subsidiary shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in
clauses (i) through (iv) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or
(l)           (i) any Loan Document shall for any reason be asserted in writing
by Holdings (prior to a Qualified IPO), the Borrower or any Subsidiary Loan
Party not to be a legal, valid and binding obligation of any party thereto
(other than in accordance with the terms thereof), (ii) any security interest
purported to be created by any Security Document and to extend to assets that
constitute a material portion of the Collateral shall cease to be, or shall be
asserted in writing by the Borrower or any other Loan Party not to be (other
than in accordance with the terms thereof), a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement and the Holdings Guarantee and Pledge
Agreement or to file Uniform Commercial Code continuation statements or take the
actions described on Schedule 3.04 to the Original Credit Agreement and except
to the extent that such loss is covered by a lender’s title insurance policy and
the Collateral Agent shall be reasonably satisfied with the credit of such
insurer, or (iii) a material portion of the Guarantees pursuant to the Security
Documents by Holdings (prior to a Qualified IPO) or the Subsidiary Loan Parties
guaranteeing the Obligations shall cease to be in full force and effect (other
than in accordance with the terms thereof), or shall be asserted in writing by
Holdings (prior to a Qualified IPO) or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof); provided, that no Event of Default shall
occur under this Section 7.01(l) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is replaced and the rights, powers and privileges of
the Secured Parties are not materially adversely affected by such replacement;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities (including any Applicable Premium) of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding and (iii) if the Loans have been declared due and payable
pursuant to clause (ii) above, demand Cash Collateral pursuant to
Section 2.05(j); and in any event with respect to the Borrower described in
clause (h) or (i) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities (including any Applicable
Premium) of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the

134

--------------------------------------------------------------------------------

full extent permitted under Section 2.05(j), without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding.
For purposes of clauses (h) and (i) of this Section 7.01, “Material Subsidiary”
shall mean any Subsidiary that would not be an Immaterial Subsidiary under
clause (a) of the definition thereof.
Section 7.02          Treatment of Certain Payments.  Any amount received by the
Administrative Agent or the Collateral Agent from any Loan Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 7.01(h) or (i), in each case that is continuing, shall be applied: 
(i) first, to the payment of all reasonable and documented out-of-pocket costs
and expenses and indemnification amounts then due to the Administrative Agent or
the Collateral Agent from the Borrower and all fees owed to them in connection
with the collection or sale or otherwise in connection with this Agreement or
any other Loan Document, including all court costs and reasonable and documented
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent or the Collateral Agent under this Agreement or
any other Loan Document on behalf of any Loan Party and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document in its capacity as
such, (ii) second, towards payment in full of interest and fees then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (iii) third,
towards payment in full of principal of Swingline Loans and unreimbursed L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties, (iv) fourth, towards payment in full
of other Obligations (including Obligations of the Loan Parties owing under or
in respect of any Secured Cash Management Agreement or Secured Hedge Agreement)
then due from the Borrower hereunder, ratably among the parties entitled thereto
in accordance with the amounts of such Obligations then due to such parties and
(v) last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by Requirements of Law.
Section 7.03          Right to Cure.  Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails (or, but for the
operation of this Section 7.03, would fail) to comply with the requirements of
the Financial Covenant, from the last day of the applicable fiscal quarter until
the expiration of the 10th Business Day subsequent to the date the certificate
calculating such Financial Covenant is required to be delivered pursuant to
Section 5.04(c), Holdings, the Borrower and any Parent Entity shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of such entities, and in each case, to contribute
any such cash to the capital of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of such cash (the “Cure Amount”), pursuant
to the exercise of the Cure Right, the Financial Covenant shall be recalculated
giving effect to a pro forma adjustment by which EBITDA shall be increased with
respect to such applicable quarter and any four-quarter period that contains
such quarter, solely for the purpose of measuring the Financial Covenant and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided, that (i) in each four consecutive fiscal quarter period there
shall be at least two fiscal quarters in which a Cure Right is not exercised,
(ii) a Cure Right shall not be exercised more than five times during the term of
the Revolving Facility, (iii) for purposes of this Section 7.03, the Cure Amount
shall be no greater than the amount required for purposes of complying with the
Financial Covenant, (iv) there shall be no pro forma reduction in Indebtedness
with the proceeds of the exercise of the Cure Right for determining compliance
with the Financial Covenant for the fiscal quarter in respect of which such Cure
Right is exercised (either directly through prepayment or indirectly as a result
of the netting of unrestricted cash) and (v) the Cure Amount shall be
disregarded for purposes of determining any financial ratio-based conditions,
pricing or any baskets with respect to the covenants contained in this
Agreement.  If, after giving effect to the adjustments in this paragraph, the
Borrower shall then be in compliance with the requirements of the Financial
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Covenant as of the relevant date of determination with the same effect
as though there had been no failure to comply therewith at such date, and the
applicable breach or
135

--------------------------------------------------------------------------------

default of the Financial Covenant that had occurred shall be deemed cured for
the purposes of this Agreement.
ARTICLE VIII

The Agents
Section 8.01          Appointment.
(a)          Each Lender (in its capacities as a Lender and the Swingline Lender
(if applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
(b)          In furtherance of the foregoing, each Lender (in its capacities as
a Lender and the Swingline Lender (if applicable) and on behalf of itself and
its Affiliates as potential counterparties to Secured Cash Management Agreements
or Secured Hedge Agreements) and each Issuing Bank (in such capacities and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) hereby appoints and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Collateral Agent (and any Subagents appointed by the Collateral Agent
pursuant to Section 8.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent) shall be entitled to the benefits of this Article VIII (including,
without limitation, Section 8.07) and Article IX (including, without limitation,
Section 9.05) as though the Collateral Agent (and any such Subagents) were an
“Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.
Section 8.02          Delegation of Duties.  The Administrative Agent and the
Collateral Agent may execute any of their respective duties under this Agreement
and the other Loan Documents (including for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.  Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent or the Collateral Agent. 
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Subagent so appointed by an Agent to more fully or certainly
vest in and confirm to such
136

--------------------------------------------------------------------------------

Subagent such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by such Agent.  If any Subagent, or
successor thereto, shall become incapable of acting, resign or be removed, all
rights, powers, privileges and duties of such Subagent, to the extent permitted
by law, shall automatically vest in and be exercised by the Administrative Agent
or the Collateral Agent until the appointment of a new Subagent.  No Agent shall
be responsible for the negligence or misconduct of any agent, attorney-in-fact
or Subagent that it selects with reasonable care.
Section 8.03          Exculpatory Provisions.  None of the Agents, or their
respective Affiliates or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.  No Agent shall have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, and (b) no Agent shall, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity.  The Agents
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower, a Lender or Issuing Bank.  No Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. No Cash Management Bank or Hedge Bank that obtains the
benefits of Section 7.02, any Guarantee or any Collateral by virtue of the
provisions hereof or of any Guarantee or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
Section 8.04          Reliance by Agents.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise
137

--------------------------------------------------------------------------------

authenticated by the proper person.  Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to any Credit Event, that by
its terms must be fulfilled to the satisfaction of a Lender or any Issuing Bank,
each Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless such Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to such Credit Event.  Each Agent may consult
with legal counsel (including counsel to Holdings or the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.  Each Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with such Agent.  Each
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
Section 8.05          Notice of Default.  Neither Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has received written notice from a Lender, Holdings or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all or other
Lenders); provided, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
Section 8.06          Non-Reliance on Agents and Other Lenders.  Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender and Issuing Bank represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into the business,
operations, property, financial and other condition and creditworthiness of, the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
Section 8.07          Indemnification.  The Lenders agree to indemnify each
Agent and the Revolving Facility Lenders agree to indemnify each Issuing Bank,
in each case in its capacity as such (to the extent
138

--------------------------------------------------------------------------------

not reimbursed by Holdings or the Borrower and without limiting the obligation
of Holdings or the Borrower to do so), in the amount of its pro rata share
(based on its aggregate Revolving Facility Credit Exposure and, in the case of
the indemnification of each Agent, outstanding Term Loans and unused Commitments
hereunder; provided, that the aggregate principal amount of Swingline Loans
owing to the Swingline Lender and of L/C Disbursements owing to any Issuing Bank
shall be considered to be owed to the Revolving Facility Lenders ratably in
accordance with their respective Revolving Facility Credit Exposure) (determined
at the time such indemnity is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or such Issuing Bank in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
such Issuing Bank under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or such Issuing Bank’s gross negligence or willful misconduct.  The failure of
any Lender to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
Section 8.08          Agent in Its Individual Capacity.  Each Agent and its
affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent. 
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.
Section 8.09          Successor Administrative Agent.  The Administrative Agent
may resign as Administrative Agent and Collateral Agent upon 10 days’ notice to
the Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent and Collateral Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall have the right, subject to the
reasonable consent of the Borrower (so long as no Event of Default under Section
7.01(b), (c), (h) or (i) shall have occurred and be continuing), to appoint a
successor which shall have an office in the United States, or an Affiliate of
any such successor with an office in the United States, whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative Agent
and Collateral Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective (except in the
case of the Collateral Agent holding collateral security on behalf of such
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed), and the Lenders shall assume and perform all of the duties of the
Administrative Agent and Collateral Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 8.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
139

--------------------------------------------------------------------------------

Section 8.10          Arrangers and Co-Manager.  Notwithstanding any other
provision of this Agreement or any provision of any other Loan Document, each of
the persons named on the cover page hereof as Joint Bookrunner, Joint Lead
Arranger, or Co-Manager is named as such for recognition purposes only, and in
its capacity as such shall have no rights, duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document, except
that each such person and its Affiliates shall be entitled to the rights
expressly stated to be applicable to them in Sections 9.05 and 9.17 (subject to
the applicable obligations and limitations as set forth therein).
Section 8.11          Security Documents, Collateral Agent and Collateral
Agent.  The Lenders and the other Secured Parties authorize the Collateral Agent
to release any Collateral or Guarantors in accordance with Section 9.18 or if
approved, authorized or ratified in accordance with Section 9.08.
The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any First
Lien/First Lien Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement, any other Permitted Junior Intercreditor Agreement, any
other Permitted Pari Passu Intercreditor Agreement or any other intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is to be secured by a Lien on the Collateral that is not
prohibited (including with respect to priority) under this Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof (any of the foregoing, an “Intercreditor Agreement”).  The Lenders and
the other Secured Parties irrevocably agree that (x) the Collateral Agent may
rely exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are not prohibited and (y) any Intercreditor
Agreement entered into by the Collateral Agent shall be binding on the Secured
Parties, and each Lender and each other Secured Party hereby agrees that it will
take no actions contrary to the provisions of, if entered into and if
applicable, any Intercreditor Agreement.  The foregoing provisions are intended
as an inducement to any provider of any Indebtedness not prohibited by
Section 6.01 hereof to extend credit to the Loan Parties and such persons are
intended third-party beneficiaries of such provisions.  Furthermore, the Lenders
and the other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) to the
holder of any Lien on such property that is permitted by clauses (c), (i), (j),
(aa) or (mm) of Section 6.02 or Section 6.02(a) (if the Liens thereunder are of
a type that is contemplated by any of the foregoing clauses) in each case to the
extent the contract or agreement pursuant to which such Lien is granted
prohibits any other Liens on such property or (ii) that is or becomes Excluded
Property; and the Administrative Agent and the Collateral Agent shall do so upon
request of the Borrower; provided, that prior to any such request, the Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying (x) that such Lien is permitted
under this Agreement, (y) in the case of a request pursuant to clause (i) of
this sentence, that the contract or agreement pursuant to which such Lien is
granted prohibits any other Lien on such property and (z) in the case of a
request pursuant to clause (ii) of this sentence, that (A) such property is or
has become Excluded Property and (B) if such property has become Excluded
Property as a result of a contractual restriction, such restriction does not
violate Section 6.09(c).
Section 8.12          Right to Realize on Collateral and Enforce Guarantees.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent
140

--------------------------------------------------------------------------------

and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent, and
(b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, any Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other Disposition.
Section 8.13          Withholding Tax.  To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax.  If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.  Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.
Section 8.14          Certain ERISA Matters.
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company
141

--------------------------------------------------------------------------------

general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,
(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
ARTICLE IX

Miscellaneous
Section 9.01          Notices; Communications.
(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 9.01(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or other electronic means as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(i)          if to any Loan Party, the Administrative Agent, or any Issuing Bank
as of the Closing Date or the Swingline Lender to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 9.01 to the Original Credit Agreement; and
(ii)          if to any other Lender or any other Issuing Bank, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
142

--------------------------------------------------------------------------------

 (b)          Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices to any Lender or Issuing Bank pursuant to Article II if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided,
that approval of such procedures may be limited to particular notices or
communications.
(c)          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received. 
Notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).
(d)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
(e)          Documents required to be delivered pursuant to Section 5.04 may be
delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01 to the
Original Credit Agreement, or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Except for such certificates required by Section 5.04(c),
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Section 9.02          Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect until the Termination Date.  Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.
Section 9.03          Binding Effect.  This Agreement shall become effective
when it shall have been executed by Holdings, the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, the Administrative Agent, each Issuing Bank
and each Lender and their respective permitted successors and assigns.
143

--------------------------------------------------------------------------------

Section 9.04          Successors and Assigns.
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.
(b)          (i)  Subject to the conditions set forth in subclause (ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)          the Borrower, which consent, with respect to the assignment of a
Term Loan, will be deemed to have been given if the Borrower has not responded
within ten (10) Business Days after the delivery of any request for such
consent; provided, that no consent of the Borrower shall be required for an
assignment of a Term Loan to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below), or in the case of assignments during the primary
syndication of the Commitments and Loans to persons identified to and agreed by
the Borrower in writing prior to the Closing Date, or for an assignment of a
Revolving Facility Commitment or Revolving Facility Loan to a Revolving Facility
Lender, an Affiliate of a Revolving Facility Lender or Approved Fund with
respect to a Revolving Facility Lender, or, in each case, if an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing, any other
person; and
(B)          the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender, an Approved Fund or an
Affiliate of the Borrower made in accordance with Section 9.04(i) or
Section 9.21; and
(C)          the Issuing Banks and the Swingline Lender; provided, that no
consent of the Issuing Banks and the Swingline Lender shall be required for an
assignment of all or any portion of a Term Loan.
(ii)                    Assignments shall be subject to the following additional
conditions:
(D)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1,000,000 in the case of Term Loans and (y) $2,500,000 in the case of
Revolving Facility Loans or Revolving Facility Commitments, unless each of the
Borrower and the Administrative Agent otherwise consent; provided, that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;
(E)          the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute
144

--------------------------------------------------------------------------------

and deliver to the Administrative Agent an Assignment and Acceptance, in each
case together with a processing and recordation fee of $3,500 (which fee may be
waived or reduced in the reasonable discretion of the Administrative Agent);
(F)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and
(G)          the Assignee shall not be the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except in accordance with Section 9.04(i) or
Section 9.21.
For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.  Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person.  Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing.
(iii)                    Subject to acceptance and recording thereof pursuant to
subclause (v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05 (subject to the limitations and requirements
of those Sections)); provided, that an Assignee shall not be entitled to receive
any greater payment pursuant to Section 2.17 than the applicable Assignor would
have been entitled to receive had no such assignment occurred.  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d) of this Section 9.04.
(iv)                    The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and Revolving L/C Exposure owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders shall treat each person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Banks,
the Swingline Lender and any Lender, at any reasonable time and from time to
time upon reasonable prior notice; provided, that no Lender shall, in such
capacity, have access to, or be otherwise permitted to review, any information
in the Register other than information with respect to such Lender.
145

--------------------------------------------------------------------------------

(v)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section, if applicable, and any written consent to such assignment required by
clause (b) of this Section and any applicable tax forms, the Administrative
Agent shall accept such Assignment and Acceptance and promptly record the
information contained therein in the Register.  No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
subclause (v).
(c)          [Reserved].
(d)          (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in Loans and Commitments to one or
more banks or other entities other than (I) any Ineligible Institution (to the
extent that the list of Ineligible Institutions has been made available to all
Lenders; provided, that regardless of whether the list of Ineligible
Institutions has been made available to all Lenders, no Lender may sell
participations in Loans or Commitments to an Ineligible Institution without the
consent of the Borrower if the list of Ineligible Institutions has been made
available to such Lender) or (II) any Defaulting Lender or any of its
Subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (II)) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and the other Loan Documents; provided, that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that both
(1) requires the consent of each Lender directly affected thereby pursuant to
clauses (i), (ii), (iii) or (vi) of the first proviso to Section 9.08(b) and
(2) directly adversely affects such Participant (but, for the avoidance of
doubt, not any waiver of any Default or Event of Default) and (y) no other
agreement with respect to amendment, modification or waiver may exist between
such Lender and such Participant.  Subject to clause (d)(iii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections and Section 2.19) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section 9.04.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.06 as though it were a Lender;
provided, that such Participant shall be subject to Section 2.18(c) as though it
were a Lender.  Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Participant or potential
Participant is an Ineligible Institution and the Administrative Agent shall have
no liability with respect to any participation made to an Ineligible
Institution.
(ii)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts and interest amounts of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”).  The
entries in the Participant Register shall be conclusive absent manifest error,
and each party hereto shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. Without limitation of the
requirements of Section 9.04(d), no Lender shall have any obligation to disclose
all or any portion of a Participant Register to any person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the
146

--------------------------------------------------------------------------------

avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(iii)         A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed),
which consent shall state that it is being given pursuant to this
Section 9.04(d)(iii); provided, that each potential Participant shall provide
such information as is reasonably requested by the Borrower in order for the
Borrower to determine whether to provide its consent.
(e)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank and in the case of any Lender that is an Approved Fund, any
pledge or assignment to any holders of obligations owed, or securities issued,
by such Lender, including to any trustee for, or any other representative of,
such holders, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.
(f)          The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in clause (e) above.
(g)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent.  Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
(h)         If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)).  Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b).  By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A to the Original Credit Agreement, and
accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this clause (h) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.
(i)          Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to
clauses (i) or (j) of this Section 9.04), any of Holdings or its Subsidiaries,
including the Borrower, may purchase by way of assignment and become an Assignee
with respect to Term Loans at any time and from time to time from Lenders in
accordance with Section 9.04(b)
147

--------------------------------------------------------------------------------

hereof (each, a “Permitted Loan Purchase”); provided, that, in respect of any
Permitted Loan Purchase, (A) any such purchase occurs pursuant to Dutch auction
procedures open to all Lenders of the relevant Class of Term Loans on a pro rata
basis in accordance with customary procedures to be agreed between the Borrower
and the Administrative Agent; provided, that any of Holdings or its
Subsidiaries, including the Borrower shall be entitled to make open market
purchases of the Term Loans without complying with such Dutch auction procedures
so long as the aggregate principal amount (calculated on the par amount thereof)
of all Term Loans purchased in open market purchases from the Closing Date does
not exceed the Permitted Loan Purchase Amount, (B) no Permitted Loan Purchase
shall be made from the proceeds of any extensions of credit under the Revolving
Facility, (C) upon consummation of any such Permitted Loan Purchase, the Loans
purchased pursuant thereto shall be deemed to be automatically and immediately
cancelled and extinguished in accordance with Section 9.04(j), (D) in connection
with any such Permitted Loan Purchase, any of Holdings or its Subsidiaries,
including the Borrower, and such Lender that is the assignor (an “Assignor”)
shall execute and deliver to the Administrative Agent a Permitted Loan Purchase
Assignment and Acceptance (and for the avoidance of doubt, (x) shall make the
representations and warranties set forth in the Permitted Loan Purchase
Assignment and Acceptance and (y) shall not be required to execute and deliver
an Assignment and Acceptance pursuant to Section 9.04(b)(ii)(B)) and shall
otherwise comply with the conditions to assignments under this Section 9.04 and
(E) no Default or Event of Default would exist after giving effect on a Pro
Forma Basis to such Permitted Loan Purchase.
(j)          Each Permitted Loan Purchase shall, for purposes of this Agreement
be deemed to be an automatic and immediate cancellation and extinguishment of
such Term Loans and the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans.
(k)          In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank or any Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Facility
Percentage; provided, that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(l)          Notwithstanding anything to the contrary herein, the rights of the
Lenders to make assignments and grant participations shall be subject to the
approval of any Gaming Authority, to the extent required by any applicable
Gaming Laws.
Section 9.05          Expenses; Indemnity.
(a)          The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent or the Collateral Agent in connection with the preparation of this
Agreement and the other Loan Documents, or by the Administrative Agent or the
Collateral Agent in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof,
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel llp, counsel for the Administrative Agent, the Collateral Agent and the
Arrangers and the Co-Manager and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction, and (ii) all reasonable and
documented out-of-pocket expenses (including Other Taxes) incurred by the
Agents, any Issuing Bank or any Lender in connection with the enforcement of
their rights in connection with this Agreement and the other Loan Documents, in
148

--------------------------------------------------------------------------------

connection with the Loans made or the Letters of Credit issued hereunder,
including the fees, charges and disbursements of a single counsel for all such
persons, taken as a whole, and, if necessary, a single local counsel in each
appropriate jurisdiction for all such persons, taken as a whole (and, in the
case of an actual or perceived conflict of interest where such person affected
by such conflict informs the Borrower of such conflict and thereafter retains
its own counsel with the Borrower’s prior written consent (not to be
unreasonably withheld), of another firm of counsel for such affected person).
(b)          The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Arrangers, the Joint Bookrunners, the Co-Manager, each
Issuing Bank, each Lender, each of their respective Affiliates, successors and
assignors, and each of their respective directors, trustees, officers,
employees, agents, trustees and advisors, (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (excluding the allocated costs of in
house counsel and limited to not more than one counsel for all such Indemnitees,
taken as a whole, and, if necessary, a single local counsel in each appropriate
jurisdiction for all such Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel with the Borrower’s prior written consent (not to be unreasonably
withheld), of another firm of counsel for such affected Indemnitee)), incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit, (iii) any violation of or liability under Environmental Laws
by, or of, the Borrower or any Subsidiary, (iv) any actual or alleged presence,
Release or threatened Release of or exposure to Hazardous Materials at, under,
on, from or to any property owned, leased or operated by the Borrower or any
Subsidiary or (v) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Holdings,
the Borrower or any of their subsidiaries or Affiliates; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties, (y) arose from a material breach of
such Indemnitee’s or any of its Related Parties’ obligations under any Loan
Document (as determined by a court of competent jurisdiction in a final,
non-appealable judgment) or (z) arose from any claim, actions, suits, inquiries,
litigation, investigation or proceeding that does not involve an act or omission
of the Borrower or any of its Affiliates and is brought by an Indemnitee against
another Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent or an Arranger or the Co-Manager
in its capacity as such).  None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to the Fund, Holdings, the Borrower
or any of their respective subsidiaries, Affiliates or stockholders or any other
person or entity for any special, indirect, consequential or punitive damages,
which may be alleged as a result of the Facilities or the Transactions.  The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Issuing Bank or any Lender.  All amounts
due under this Section 9.05 shall be payable within fifteen (15) days of written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.
(c)          Except as expressly provided in Section 9.05(a) with respect to
Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.17 and, to the extent set forth therein, Section 2.15.
149

--------------------------------------------------------------------------------

 (d)          To the fullest extent permitted by applicable law, Holdings and
the Borrower shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)          The agreements in this Section 9.05 shall survive the resignation
of the Administrative Agent, the Collateral Agent or any Issuing Bank, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.
Section 9.06          Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Issuing Bank to or for the credit or the
account of Holdings (prior to a Qualified IPO), the Borrower or any Subsidiary
against any of and all the obligations of Holdings (prior to a Qualified IPO) or
the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.
Section 9.07          Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER
LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW
THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
Section 9.08          Waivers; Amendment.
(a)          No failure or delay of the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, each Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
the Borrower or any other Loan Party therefrom
150

--------------------------------------------------------------------------------

shall in any event be effective unless the same shall be permitted by clause
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.
(b)          Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) as
provided in Section 2.21, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings (prior to a
Qualified IPO), the Borrower and the Required Lenders (or, in respect of any
waiver, amendment or modification of Section 4.01 after the Closing Date, solely
as relates to the Revolving Facility Loans and Letters of Credit, the Required
Revolving Facility Lenders voting as a single Class, rather than the Required
Lenders), and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each Loan Party party thereto
and the Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:
(i)          decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, or extend the stated expiration of any Letter of Credit beyond the
applicable Revolving Facility Maturity Date (except as provided in
Section 2.05(c)), without the prior written consent of each Lender directly
adversely affected thereby (which, notwithstanding the foregoing, such consent
of such Lender directly adversely affected thereby shall be the only consent
required hereunder to make such modification); provided, that any amendment to
the financial definitions in this Agreement shall not constitute a reduction in
the rate of interest for purposes of this clause (i),
(ii)          increase or extend the Commitment of any Lender, or decrease the
Applicable Premium, Commitment Fees, L/C Participation Fees or any other Fees of
any Lender without the prior written consent of such Lender (which,
notwithstanding the foregoing, such consent of such Lender shall be the only
consent required hereunder to make such modification); provided, that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender,
(iii)          extend or waive any Term Loan Installment Date or reduce the
amount due on any Term Loan Installment Date or extend any date on which payment
of interest on any Loan or any L/C Disbursement or any Applicable Premium or
Fees is due, without the prior written consent of each Lender directly adversely
affected thereby (which, notwithstanding the foregoing, such consent of such
Lender directly adversely affected thereby shall be the only consent required
hereunder to make such modification),
(iv)          amend the provisions of  Section 2.18 or Section 7.02 in a manner
that would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby
(which, notwithstanding the foregoing, such consent of such Lender directly
adversely affected thereby shall be the only consent required hereunder to make
such modification),
(v)          amend or modify the provisions of this Section 9.08 or the
definition of the terms “Required Lenders,” “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender
adversely affected thereby (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Loans and Commitments are included on the Closing Date),
(vi)          release all or substantially all of the Collateral or release all
or substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee
151

--------------------------------------------------------------------------------

Agreement, unless, in the case of a Subsidiary Loan Party, all or substantially
all of the Equity Interests of such Subsidiary Loan Party is sold or otherwise
disposed of in a transaction permitted by this Agreement or unless, in each
case, such release is otherwise pursuant to the terms of the Collateral
Agreement or the Subsidiary Guarantee Agreement, as applicable, without the
prior written consent of each Lender;
(vii)          effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
Swingline Lender or an Issuing Bank hereunder without the prior written consent
of the Administrative Agent, the Collateral Agent, Swingline Lender or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable.  Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any Assignee of such Lender.
(c)          Without the consent of any Lender or Issuing Bank, the Loan Parties
and the Administrative Agent and/or the Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Loan Document.
(d)          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings (prior to a Qualified IPO) and the Borrower (a) 
to permit additional extensions of credit to be outstanding hereunder from time
to time and the accrued interest and fees and other obligations in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Facility Loans and the accrued
interest and fees and other obligations in respect thereof and (b) to include
appropriately the holders of such extensions of credit in any determination of
the requisite lenders required hereunder, including Required Lenders and the
Required Revolving Facility Lenders.
(e)          Notwithstanding the foregoing, technical and conforming
modifications to the Loan Documents may be made with the consent of the Borrower
and the Administrative Agent (but without the consent of any Lender) to the
extent necessary (A) to cure any ambiguity, omission, defect or inconsistency or
(B) to integrate any Incremental Term Loan Commitments or Incremental Revolving
Facility Commitments in a manner consistent with Section 2.21, including, with
respect to Other Revolving Loans or Other Term Loans, as may be necessary to
establish such Incremental Term Loan Commitments or Incremental Revolving
Facility Commitments as a separate Class or tranche from the existing Term Loans
or Revolving Facility Commitments, as applicable, or (C) to cure any ambiguity,
omission, defect or inconsistency.
(f)          Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be necessary to ensure that all Term
Loans established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
152

--------------------------------------------------------------------------------

“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing. 
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.
(g)          With respect to the incurrence of any secured or unsecured
Indebtedness (including any intercreditor agreement relating thereto), the
Borrower may elect (in its discretion, but shall not be obligated) to deliver to
the Administrative Agent a certificate of a Responsible Officer at least three
Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agent may agree), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at the Borrower’s election, (x) state that the
Borrower has determined in good faith that such Indebtedness satisfies the
requirements of the applicable provisions of Sections 6.01 and 6.02 (taking into
account any other applicable provisions of this Section 9.08), in which case
such certificate shall be conclusive evidence thereof, or (y) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the Borrower
a written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Lenders hereby
authorize the Administrative Agent to make such determinations.
(h)          Notwithstanding the foregoing, this Agreement may be amended,
waived or otherwise modified with the written consent of the Required Revolving
Facility Lenders (and not the Required Lenders), the Administrative Agent,
Holdings (prior to a Qualified IPO) and the Borrower with respect to the
provisions of Section 4.01, solely as they relate to the Revolving Facility
Loans and Letters of Credit.
Section 9.09          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender
or such Issuing Bank, shall be limited to the Maximum Rate; provided, that such
excess amount shall be paid to such Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.
Section 9.10          Entire Agreement.  This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.
Section 9.11          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
153

--------------------------------------------------------------------------------

OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
Section 9.12          Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 9.13          Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 9.03.  Delivery of an executed counterpart to
this Agreement by facsimile transmission (or other electronic transmission
pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.
Section 9.14          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 9.15          Jurisdiction; Consent to Service of Process.
(a)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in New
York County, and of the United States District Court of the Southern District of
New York sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such  courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
(b)          Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement or any other Loan
Document to serve process in any other manner permitted by law.
Section 9.16          Confidentiality.  Each of the Lenders, each Issuing Bank
and each of the Agents agrees that it shall maintain in confidence any
information relating to Holdings, any Parent Entity, the Borrower and any
Subsidiary furnished to it by or on behalf of Holdings, any Parent Entity, the
Borrower or any Subsidiary (other than information that (a) has become generally
available to the public other than as a result of a disclosure by such party,
(b) has been independently developed by such Lender, such Issuing
154

--------------------------------------------------------------------------------

Bank or such Agent without violating this Section 9.16 or (c) was available to
such Lender, such Issuing Bank or such Agent from a third party having, to such
person’s knowledge, no obligations of confidentiality to Holdings, any Parent
Entity, the Borrower or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know and any numbering, administration or settlement service providers
or to any person that approves or administers the Loans on behalf of such Lender
(so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except:  (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the Financial Industry Regulatory Authority, Inc., (C) to its
parent companies, Affiliates or auditors (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16) and (F) to any direct or
indirect contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16).
Section 9.17          Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a)  the Administrative Agent and/or the Arrangers will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Holdings, the Borrower or its
Subsidiaries or any of their respective securities (or, if Holdings is not at
the time a public reporting company, material information of a type that would
not reasonably be expected to be publicly available if Holdings was a public
reporting company)) (each, a “Public Lender”).  The Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Co-Manager, the Issuing Banks and the Lenders to treat
such Borrower Materials as solely containing information that is either
(A) publicly available information or (B) not material (although it may be
sensitive and proprietary) with respect to Holdings, the Borrower or its
Subsidiaries or any of their respective securities for purposes of United States
Federal and state securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.16, to the extent such
Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
Section 9.18          Release of Liens and Guarantees.
(a)          The Lenders, the Issuing Banks and other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall be automatically released:  (i) in full upon the
occurrence of the Termination Date as set forth in Section 9.18(d) below;
(ii) upon the Disposition (other than a lease) of such Collateral by any Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent that
such Collateral comprises property leased to a Loan Party by a person that is
not a Loan Party, upon termination or expiration of such lease (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan
155

--------------------------------------------------------------------------------

Party upon its reasonable request without further inquiry), (iv) if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with Section 9.08), (v) to the extent that the property
constituting such Collateral is owned by any Guarantor, upon the release of such
Guarantor from its obligations under the Guarantee in accordance with the
Holdings Guarantee and Pledge Agreement or the Subsidiary Guarantee, as
applicable, or clause (b) below (and the Collateral Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (vi) as provided in Section 8.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), and (vii) as required by the Collateral Agent to effect any
Disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents.  Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any Disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.
(b)          In addition, (i) the Lenders, the Issuing Banks and other Secured
Parties hereby irrevocably agree that the Subsidiary Loan Parties shall be
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary Loan
Party or otherwise becoming an Excluded Subsidiary (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry) and (ii) immediately
prior to the consummation of a Qualified IPO of the Borrower, the Guarantee
incurred by Holdings of the Obligations shall automatically terminate and
Holdings shall be released from its obligations under the Loan Documents, shall
cease to be a Loan Party and any Liens created by any Loan Documents on any
assets or Equity Interests owned by Holdings shall automatically be released
(unless the Borrower shall elect in its sole discretion that such release of
Holdings shall not be effected).
(c)          The Lenders, the Issuing Banks and other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender.  Upon release pursuant to this Section
9.18, any representation, warranty or covenant contained in any Loan Document
relating to any such Collateral or Guarantor shall no longer be deemed to be
made.  In connection with any release hereunder, the Administrative Agent and
the Collateral Agent shall promptly (and the Secured Parties hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrower and at
the Borrower’s expense in connection with the release of any Liens created by
any Loan Document in respect of such Subsidiary, property or asset; provided,
that the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request.
(d)          Notwithstanding anything to the contrary contained herein or any
other Loan Document, on the Termination Date, all Liens granted to the
Collateral Agent by the Loan Parties on any Collateral under the Loan Documents,
and all obligations of the Borrower and the other Loan Parties under any Loan
Documents (other than such obligations that expressly survive the Termination
Date pursuant to the terms hereof) shall, in each case, be automatically
released and, upon request of the Borrower, the Administrative Agent and/or the
Collateral Agent, as applicable, shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to evidence the
release its security interest in all Collateral granted to it pursuant to the
Loan Documents (including returning to Holdings or the Borrower all possessory
collateral (including share certificates (if any)) held by it pursuant to the
Loan Documents in respect of any Collateral so released), and to evidence the
release of all obligations under any Loan Document (other than such obligations
that expressly survive the Termination Date pursuant to the terms hereof),
whether or not on the date of such release there may be any (i) obligations in
respect of any Secured Hedge Agreements or any Secured Cash Management
Agreements and (ii) any contingent
156

--------------------------------------------------------------------------------

indemnification obligations or expense reimburse claims not then due; provided,
that the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request.  Any such release of obligations shall be deemed
subject to the provision that such obligations shall be reinstated if after such
release any portion of any payment in respect of the obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.  The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release security interest in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.18(d).
(e)          Obligations of the Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement or Secured Hedge Agreement (after giving
effect to all netting arrangements relating to such Secured Hedge Agreements)
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed.  No person shall have any voting rights under any Loan Document
solely as a result of the existence of obligations owed to it under any such
Secured Hedge Agreement or Secured Cash Management Agreement.  For the avoidance
of doubt, no release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall require the consent of any holder of
obligations under Secured Hedge Agreements or any Secured Cash Management
Agreements.
Section 9.19          Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other person who may be entitled thereto under
applicable law).
Section 9.20          USA PATRIOT Act Notice.  Each Lender that is subject to
the USA PATRIOT Act and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests that is
required in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act and the Beneficial Ownership Regulation.
157

--------------------------------------------------------------------------------

Section 9.21          Affiliate Lenders.
(a)          Each Lender who is an Affiliate of the Borrower, excluding
(x) Holdings, the Borrower and their respective Subsidiaries and (y) any Debt
Fund Affiliate Lender (each, an “Affiliate Lender”; it being understood that
(x) neither Holdings, the Borrower, nor any of their Subsidiaries may be
Affiliate Lenders and (y) Debt Fund Affiliate Lenders and Affiliate Lenders may
be Lenders hereunder in accordance with Section 9.04, subject in the case of
Affiliate Lenders, to this Section 9.21), in connection with any (i) consent (or
decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document or (iii) direction to the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document,
agrees that, except with respect to any amendment, modification, waiver, consent
or other action (1) described in clauses (i), (ii), (iii) or (iv) of the first
proviso of Section 9.08(b) or (2) that affects such Affiliate Lender (in its
capacity as a Lender) in a disproportionately adverse manner as compared to
other Lenders, such Affiliate Lender shall be deemed to have voted its interest
as a Lender without discretion in such proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliate Lenders.  Each
Affiliate Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliate Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliate
Lender and in the name of such Affiliate Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (a).
(b)          Notwithstanding anything to the contrary in this Agreement, no
Affiliate Lender shall have any right to (a) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present,
(b) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives, (c) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent, the Collateral Agent or any other Lender with respect to any duties or
obligations or alleged duties or obligations of such Agent or any other such
Lender under the Loan Documents, (d) purchase any Term Loan if, after giving
effect to  such purchase, Affiliate Lenders in the aggregate would own Term
Loans with an aggregate principal amount in excess of 25% of the aggregate
principal amount of all Term Loans then outstanding or (e) purchase any
Revolving Facility Loans or Revolving Facility Commitments.  It shall be a
condition precedent to each assignment to an Affiliate Lender that such
Affiliate Lender shall have (x) represented to the assigning Lender in the
applicable Assignment and Acceptance, and notified the Administrative Agent,
that it is (or will be, following the consummation of such assignment) an
Affiliate Lender and that the aggregate amount of Term Loans held by it giving
effect to such assignments shall not exceed the amount permitted by clause (d)
of the preceding sentence and (y) represented in the applicable Assignment and
Acceptance that it is not in possession of material non-public information
(within the meaning of United States federal and state securities laws) with
respect to Holdings, the Borrower, its Subsidiaries or their respective
securities (or, if Holdings is not at the time a public reporting company,
material information of a type that would not be reasonably expected to be
publicly available if Holdings were a public reporting company) that (A) has not
been disclosed to the assigning Lender or the Lenders generally (other than
because any such Lender does not wish to receive material non-public information
with respect to Holdings, the Borrower or its Subsidiaries) and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, the assigning Lender’s decision make such assignment.
Section 9.22          Agency of the Borrower for the Loan Parties.  Each of the
other Loan Parties hereby appoints the Borrower as its agent for all purposes
relevant to this Agreement and the other Loan Documents, including the giving
and receipt of notices and the execution and delivery of all documents,
instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.
Section 9.23          No Liability of the Issuing Banks.  The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of
158

--------------------------------------------------------------------------------

Credit.  Neither any Issuing Bank nor any of its officers or directors shall be
liable or responsible for:  (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.
Section 9.24          Application of Gaming Laws.
(a)          This Agreement and the other Loan Documents are subject to Gaming
Laws.  Without limiting the foregoing and notwithstanding anything herein or in
any other Loan Document to the contrary, the Lenders, Agents and Secured Parties
acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities, in their discretion, for licensing, qualification or findings of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers in or under this Agreement and the other Loan Documents,
including with respect to the Collateral (including the pledge and delivery of
the Pledged Collateral (as defined in the applicable Security Documents)), any
Mortgaged Property and the ownership and operation of facilities, are, in each
case, subject to the jurisdiction of the Gaming Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and only to the extent that required
approvals (including prior approvals) are obtained from the relevant Gaming
Authorities.
(b)          The Lenders, Agents and Secured Parties agree to cooperate with all
Gaming Authorities in connection with the provision in a timely manner of such
documents or other information as may be requested by such Gaming Authorities
relating to the Loan or Loan Documents. The Borrower shall bear all costs and
expenses of any such Lenders, Agents and Secured Parties incurred in connection
with such parties’ cooperation with any requests of such Gaming Authorities
including, without limitation, any costs and expenses incurred by any Lenders,
Agents and Secured Parties incurred in connection with such cooperation.
(c)          The Lenders acknowledge and agree that if the Borrower receives a
notice from any applicable Gaming Authority that any Lender is a Disqualified
holder (and such Lender is notified by the Borrower in writing of such
Disqualification), the Borrower shall, following any available appeal of such
determination by such Gaming Authority (unless the rules of the applicable
Gaming Authority do not permit such Lender to retain its Loans or Commitments
pending appeal of such determination), have the right to (i) cause such
Disqualified holder to transfer and assign, without recourse all of its
interests, rights and obligations in its Loans and Commitments or (ii) in the
event that (A) the Borrower is unable to assign such Loan or Commitments after
using its best efforts to cause such an assignment and (B) no Default or Event
of Default has occurred and is continuing, prepay such Disqualified holder’s
Loan and terminate such Disqualified holder’s Commitments, as applicable. 
Notice to such Disqualified holder shall be given ten days prior to the required
date of assignment or prepayment, as the case may be, and shall be accompanied
by evidence demonstrating that such transfer or prepayment is required pursuant
to Gaming Laws.  If reasonably requested by any Disqualified holder, the
Borrower will use commercially reasonable efforts to cooperate with any such
holder that is seeking to appeal such determination and to afford such holder an
opportunity to participate in any proceedings relating thereto.  Notwithstanding
anything herein to the contrary, any prepayment of a Loan shall be at a price
that, unless otherwise directed by a Gaming
159

--------------------------------------------------------------------------------

Authority, shall be equal to the sum of the principal amount of such Loan and
interest to the date on which such Lender or holder became a Disqualified holder
(plus any fees and other amounts accrued for the account of such Disqualified
holder to the date such Lender or holder became a Disqualified holder).
(d)          If during the existence of an Event of Default hereunder or any of
the other Loan Documents, it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found qualified under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrower hereby agrees to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.
Section 9.25          Acknowledgment and Consent to Bail-In of EEAAffected
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEAAffected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)          the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
(i)           a reduction in full or in part or cancellation of any such
liability;
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.
Section 9.26          First Amended and Restated Credit Agreement; Effectiveness
of Amendment and Restatement.  On and after the October 2018 Effective Date, all
obligations of the Loan Parties under the First Amended and Restated Credit
Agreement shall become obligations of the Loan Parties hereunder and the
provisions of the First Amended and Restated Credit Agreement shall be
superseded by the provisions hereof except for provisions under the First
Amended and Restated Credit Agreement that expressly survive the termination
thereof.  The parties hereto acknowledge and agree that (a) the amendment and
restatement of the First Amended and Restated Credit Agreement pursuant to this
Agreement and all other Loan Documents executed and delivered in connection
herewith shall not constitute a novation of the First Amended and Restated
Credit Agreement and the other Loan Documents as in effect prior to the October
2018 Effective Date and (b) all references in the other Loan Documents to the
Original Credit Agreement or the First Amended and Restated Credit Agreement
shall be deemed to refer without further amendment to this Agreement.
160

--------------------------------------------------------------------------------

Section 9.27        Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
For the purposes of this Section 9.27:
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:


(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);


(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).



161

--------------------------------------------------------------------------------